


EXECUTION VERSION
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 






CREDIT AGREEMENT


DATED AS OF




April 15, 2010


AMONG


BLACK HILLS CORPORATION,
 as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks,


THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent,


RBS SECURITIES INC.,
as Co-Lead Arranger and Co-Book Runner,


UNION BANK, N.A.,
as Co-Lead Arranger, Co-Book Runner and Co-Syndication Agent,


THE BANK OF NOVA SCOTIA
as Co-Lead Arranger, Co-Book Runner and Co-Syndication Agent,


U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent,


and


WELLS FARGO BANK, N.A.,
as Co-Documentation Agent






 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


(This Table of Contents is not part of the Agreement)
 

     Page    
SECTION 1. DEFINITIONS; INTERPRETATION.
1
   
    Section 1.1 Definitions
1
   
    Section 1.2 Interpretation
15
   
SECTION 2. THE CREDITS.
16
   
    Section 2.1 The Revolving Loan Commitment
16
   
    Section 2.2 Letters of Credit
16
   
    Section 2.3 Applicable Interest Rates
19
   
    Section 2.4 Minimum Borrowing Amounts
21
   
    Section 2.5 Manner of Borrowing Loans and Designating Interest Rates
Applicable to Loans.
21
   
    Section 2.6 Interest Periods
23
   
    Section 2.7 Maturity of Loans
24
   
    Section 2.8 Prepayments
24
   
    Section 2.9 Default Rate
25
   
    Section 2.10 The Notes.
25
   
    Section 2.11 Funding Indemnity
26
   
    Section 2.12 Commitments
26
   
    Section 2.13 BHP Borrowings
27
   
    Section 2.14 Defaulting Banks
27
   
SECTION 3. FEES.
29
   
    Section 3.1 Fees.
29
   
SECTION 4. PLACE AND APPLICATION OF PAYMENTS.
30
   
    Section 4.1 Place and Application of Payments
30
   
SECTION 5. REPRESENTATIONS AND WARRANTIES.
30
   
    Section 5.1 Corporate Organization and Authority
30
   
    Section 5.2 Subsidiaries
31
   
    Section 5.3 Corporate Authority and Validity of Obligations
31
   
    Section 5.4 Financial Statements
31
   
    Section 5.5 No Litigation; No Labor Controversies.
32
   
    Section 5.6 Taxes
32
   
    Section 5.7 Approvals
32
   
    Section 5.8 ERISA
32
   
    Section 5.9 Government Regulation
33
   
    Section 5.10 Margin Stock; Use of Proceeds
33
   
    Section 5.11 Licenses and Authorizations; Compliance with Laws.
33
 

 
 
ii

--------------------------------------------------------------------------------

 

 
    Section 5.12 Ownership of Property; Liens
34
   
    Section 5.13 No Burdensome Restrictions; Compliance with Agreements
34
   
    Section 5.14 Full Disclosure
34
   
    Section 5.15 Solvency
35
   
SECTION 6. CONDITIONS PRECEDENT.
35
   
    Section 6.1 Initial Credit Event
35
   
    Section 6.2 All Credit Events
36
   
SECTION 7. COVENANTS.
37
   
    Section 7.1 Corporate Existence; Subsidiaries
37
   
    Section 7.2 Maintenance
37
   
    Section 7.3 Taxes
37
   
    Section 7.4 ERISA
37
   
    Section 7.5 Insurance
38
   
    Section 7.6 Financial Reports and Other Information
38
   
    Section 7.7 Bank Inspection Rights
40
   
    Section 7.8 Conduct of Business
40
   
    Section 7.9 Liens
41
   
    Section 7.10 Use of Proceeds; Regulation U
43
   
    Section 7.11 Sales and Leasebacks
43
   
    Section 7.12 Mergers, Consolidations and Sales of Assets.
44
   
    Section 7.13 Use of Property and Facilities; Environmental and Health and
Safety Laws.
45
   
    Section 7.14 Investments, Acquisitions, Loans, Advances and Guaranties
47
   
    Section 7.15 Restrictions on Indebtedness
49
   
    Section 7.16 Consolidated Net Worth
51
   
    Section 7.17 Recourse Leverage Ratio
51
   
    Section 7.18 Dividends and Other Shareholder Distributions
51
   
    Section 7.19 No Negative Pledge
52
   
    Section 7.20 Transactions with Affiliates
52
   
    Section 7.21 Compliance with Laws
52
   
    Section 7.22 Pari-Passu
52
   
    Section 7.23 Certain Subsidiaries
53
   
    Section 7.24 Ratings
53
   
    Section 7.25 Material Obligations
53
   
SECTION 8. EVENTS OF DEFAULT AND REMEDIES.
53
   
    Section 8.1 Events of Default
53
   
    Section 8.2 Non-Bankruptcy Defaults
55
   
    Section 8.3 Bankruptcy Defaults
56
   
    Section 8.4 Collateral for Outstanding Letters of Credit
56
   
    Section 8.5 Expenses
57
 

 
 
iii

--------------------------------------------------------------------------------

 

 
SECTION 9. CHANGE IN CIRCUMSTANCES.
57
   
    Section 9.1 Change of Law
57
   
    Section 9.2 Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR
58
   
    Section 9.3 Increased Cost and Reduced Return.
58
   
    Section 9.4 Lending Offices
60
   
    Section 9.5 Discretion of Bank as to Manner of Funding
60
   
SECTION 10. THE AGENT.
60
   
    Section 10.1 Appointment and Authorization of Administrative Agent
60
   
    Section 10.2 Administrative Agent and its Affiliates
61
   
    Section 10.3 Action by Administrative Agent
61
   
    Section 10.4 Consultation with Experts
61
   
    Section 10.5 Liability of Administrative Agent; Credit Decision
61
   
    Section 10.6 Indemnity
62
   
    Section 10.7 Resignation of Administrative Agent and Successor
Administrative Agent
62
   
SECTION 11. MISCELLANEOUS.
63
   
    Section 11.1 Withholding Taxes.
63
   
    Section 11.2 No Waiver of Rights
64
   
    Section 11.3 Non-Business Day
64
   
    Section 11.4 Documentary Taxes
64
   
    Section 11.5 Survival of Representations
64
   
    Section 11.6 Survival of Indemnities
65
   
    Section 11.7 Set-Off
65
   
    Section 11.8 Notices
65
   
    Section 11.9 Counterparts
67
   
    Section 11.10 Successors and Assigns
67
   
    Section 11.11 Amendments
70
   
    Section 11.12 Headings
71
   
    Section 11.13 Legal Fees, Other Costs and Indemnification
71
   
    Section 11.14 Entire Agreement
72
   
    Section 11.15 Construction
72
   
    Section 11.16 Governing Law
72
   
    Section 11.17 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
72
   
    Section 11.18 Replacement of Bank
72
   
    Section 11.19 Confidentiality
73
   
    Section 11.20 Rights and Liabilities of Co-Syndication Agents,
Co-Documentation Agents and Arrangers
74
   
    Section 11.21 Relationship
74
   
    Section 11.22 Absence of Termination-Related Events of Defaults in Prior
Facilities
75
   
    Section 11.23 Severability of Provisions
75
 




 
iv

--------------------------------------------------------------------------------

 



EXHIBITS


 
A
Form of Note

 
B
Form of Compliance Certificate

 
C
Form of Assignment and Assumption Agreement

 
D
Voting Participant Information



SCHEDULES


 
SCHEDULE 1
Pricing Grid

 
SCHEDULE 1.1
Existing Letters of Credit

 
SCHEDULE 2.1
Commitments

 
SCHEDULE 4
Administrative Agent Notice and Payment Info

 
SCHEDULE 5.2
Schedule of Existing Subsidiaries

 
SCHEDULE 5.5
Litigation and Labor Controversies

 
SCHEDULE 5.11
Environmental Matters

 
SCHEDULE 6.1
New Material Indebtedness

 
SCHEDULE 7.9
Existing Liens

 
SCHEDULE 7.14
Existing Investments

 
SCHEDULE 7.15(a)
Marketing Subsidiary  Indebtedness

 
SCHEDULE 7.15(b)
Existing Secured  Indebtedness

 
SCHEDULE 7.19
Restrictions on Distributions and Existing Negative Pledges




 
v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
CREDIT AGREEMENT, dated as of April 15, 2010 among Black Hills Corporation, a
South Dakota corporation (“Borrower”), the financial institutions from time to
time party hereto (each a “Bank,” and collectively the “Banks”), THE BANK OF
NOVA SCOTIA, in its capacity as co-syndication agent for the Banks (in such
capacity, a “Co-Syndication Agent”), UNION BANK, N.A, in its capacity as a
Co-Syndication Agent, U.S. BANK NATIONAL ASSOCIATION., in its capacity as a
co-documentation agent for the Banks (in such capacity, a “Co-Documentation
Agent”), WELLS FARGO BANK, N.A, in its capacity as a Co-Documentation Agent for
the Banks, and THE ROYAL BANK OF SCOTLAND PLC, in its capacity as agent for the
Banks hereunder (in such capacity, the “Administrative Agent”).
 
WITNESSETH THAT:
 
WHEREAS, the Borrower desires to obtain the several commitments of the Banks to
make available a revolving credit for loans and letters of credit (the
“Revolving Credit”), as described herein; and
 
WHEREAS, the Banks are willing to extend such commitments subject to all of the
terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.
 
NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  DEFINITIONS; INTERPRETATION.
 
Section 1.1  Definitions.  The following terms when used herein have the
following meanings:
 
“Account” is defined in Section 8.4(b) hereof.
 
“Added Bank” is defined in Section 2.12(b) hereof.
 
“Adjusted LIBOR” is defined in Section 2.3(b) hereof.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
 “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with their
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies of a Person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event for purposes of this definition: (i) any Person which owns
directly or indirectly twenty percent (20%) or more of the securities having
ordinary voting power for the election of directors or
 

 
 

--------------------------------------------------------------------------------

 

other governing body of a corporation or twenty percent (20%) or more of the
partnership or other ownership interests of any other Person will be deemed to
control such corporation or other Person; and (ii) each director and executive
officer of Borrower or any Subsidiary of Borrower shall be deemed an Affiliate
of Borrower and each of its Subsidiaries.
 
“Administrative Agent” is defined in the first paragraph of this Agreement and
includes any successor Administrative Agent pursuant to Section 10.7 hereof.
 
“Agreement” means this Credit Agreement, including all Exhibits and Schedules
hereto, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof.
 
 “Applicable Margin” means, at any time (i) with respect to Base Rate Loans, the
Base Rate Margin and (ii) with respect to Eurodollar Loans, the Eurodollar
Margin.
 
 “Application” is defined in Section 2.2(b) hereof.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
 
“Arrangers” means, collectively, RBS Securities Inc., Union Bank, N.A. and The
Bank of Nova Scotia.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by the terms hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
 
“Authorized Representative” means those persons whose specimen signature is
included in the incumbency certificate provided by the Borrower pursuant to
Section 6.1(c) hereof, or any further or different officer of the Borrower so
named by any Authorized Representative of the Borrower in a written notice to
the Administrative Agent.
 
“Bank” and “Banks” are defined in the first paragraph of this Agreement.
 
“Base Rate” is defined in Section 2.3(a) hereof.
 
“Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 2.3(a) hereof.
 
“Base Rate Margin” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.
 
“BHP” means Black Hills Power, Inc., a South Dakota corporation.
 
“Borrower” is defined in the first paragraph of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Banks on a single date and for a single Interest Period.  Borrowings of
Loans are made by and maintained ratably for each of the Banks according to
their Percentages.  A Borrowing is “advanced” on the day Banks advance funds
comprising such Borrowing to Borrower, is “continued” on the date a new Interest
Period for the same type of Loans commences for such Borrowing and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by Borrower pursuant to Section 2.5(a).
 
“Business Day” means any day other than a Saturday or Sunday on which Banks are
not authorized or required to close in New York, New York, Chicago, Illinois or
Rapid City, South Dakota and, if the applicable Business Day relates to the
borrowing or payment of a Eurodollar Loan, on which banks are dealing in
U.S.  Dollars in the interbank market in London, England.
 
“Capital” means, as of any date of determination thereof, without duplication,
the sum of (A) Consolidated Net Worth plus (B) all Recourse Indebtedness
(provided that for purposes of clause (B) of this definition, to the extent
otherwise included, Indebtedness of Marketing Subsidiaries in an aggregate
amount not to exceed the Marketing Subsidiary Indebtedness Limit incurred under
Marketing Subsidiary Excluded Credit Facilities shall not be deemed to be
Recourse Indebtedness).
 
“Capital Lease” means at any date any lease of Property which, in accordance
with GAAP, would be required to be capitalized on the balance sheet of the
lessee.
 
“Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.
 
“Change of Control Event” means one or more of the following events:
 
(a)           less than a majority of the members of the  Board of Directors of
Borrower shall be persons who either (i) were serving as directors on the
Effective Date or (ii) were nominated as directors and approved by the vote of
the majority of the directors who are directors referred to in clause (i) above
or this clause (ii); or
 
(b)           the stockholders of Borrower shall approve any plan or proposal
for the liquidation or dissolution of Borrower; or
 
(c)           a Person or group of Persons acting in concert (other than the
direct or indirect beneficial owners of the Voting Stock of Borrower as of the
Effective Date) shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become the direct
or indirect beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended from time to time) of Voting Stock
of Borrower representing more than twenty percent (20%) of the combined voting
power of the outstanding Voting Stock or other ownership interests for the
election of directors or shall have the right to elect a majority of the Board
of Directors of Borrower; or
 

 
 

--------------------------------------------------------------------------------

 

(d)           except as permitted by Section 7.12, Borrower ceases at any time
to own one hundred percent (100%) of the Voting Stock and other equity interest
of any Material Subsidiary (or such lower percentage that the Borrower owns at
the time of organization or acquisition of such Material Subsidiary).
 
“CLF&P” means Cheyenne Light, Fuel & Power Company, a Wyoming corporation.
 
“CLF&P Indenture” means that certain Restated Indenture of Mortgage, Deed of
Trust, Security Agreement and Financing Statement, dated as of November 20,
2007, between CLF&P and Wells Fargo Bank, National Association, as Trustee,
together with all amendments and supplemental indentures thereto, and the first
mortgage bonds issued in connection therewith.
 
“Co-Documentation Agent” is defined in the first paragraph of this Agreement.
 
 “Co-Syndication Agent” is defined in the first paragraph of this Agreement.
 
 “Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” and “Commitments” are defined in Section 2.1 hereof.
 
“Commitment Fee Rate” means the rate set forth in Schedule 1 hereto beside the
then applicable Level.
 
“Compliance Certificate” means a certificate in the form of Exhibit B hereto.
 
“Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of Borrower and its Consolidated Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, for Borrower and its Consolidated
Subsidiaries on a consolidated basis, (A) the sum of the amounts for such period
of (i) Consolidated Net Income, (ii) to the extent deducted in arriving at
Consolidated Net Income, net federal, state and local income taxes in respect of
such period, (iii) to the extent deducted in arriving at Consolidated Net
Income, Consolidated Interest Expense, (iv) to the extent deducted in arriving
at Consolidated Net Income, the amount charged for the amortization of
intangible assets, (v) to the extent deducted in arriving at Consolidated Net
Income, the amount charged for the depreciation and depletion of assets, and
(vi) to the extent deducted in arriving at Consolidated Net Income, losses on
sales of assets (excluding sales in the ordinary course of business) and other
extraordinary losses, less (B) the amount for such period of (i) to the extent
added in arriving at Consolidated Net Income, interest income arising from
traditional investment activities with banks, investments banks and other
financial institutions or relating to governmental or other marketable
securities and (ii) to the extent added in arriving at Consolidated Net Income,
gains on sales of assets (excluding sales in the ordinary course of business)
and other extraordinary gains, all as determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Interest Expense” means, with reference to any period of the
Borrower and its Subsidiaries, the sum of (i) all interest charges (including
capitalized interest, imputed
 

 
 

--------------------------------------------------------------------------------

 

interest charges with respect to Capitalized Lease Obligations and all
amortization of debt discount and expense and other deferred financing charges)
of the Borrower and its Subsidiaries on a consolidated basis for such period,
(ii) all commitment or other fees payable in respect of the issuance of standby
letters of credit or other credit facilities for the account of the Borrower or
its Subsidiaries, and (iii) net costs/expenses incurred by the Borrower and its
Subsidiaries under interest rate derivative arrangements, all determined in
accordance with GAAP.  For the avoidance of doubt, only the costs/expenses
pertaining to the portion of the term of such interest rate derivative
arrangements for which Consolidated Interest Expense is being determined shall
be included in Consolidated Interest Expense.
 
 “Consolidated Net Income” means, for any period of the Borrower and its
Consolidated Subsidiaries, the amount for such period of consolidated net income
(or net loss) of the Borrower and its Consolidated Subsidiaries, as determined
on a consolidated basis in accordance with GAAP.
 
“Consolidated Net Worth” means, as of any time the same is to be determined, the
total shareholders’ equity (including capital stock, additional paid-in-capital
and retained earnings after deducting treasury stock, but excluding (to the
extent otherwise included in calculating shareholders’ equity), minority
interests in Subsidiaries) which would appear on the consolidated balance sheet
of Borrower determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Subsidiary” means, as to any Person, each subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated, with the
financial statements of such Person in accordance with GAAP, including
principles of consolidation.
 
 “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades and businesses (whether or not incorporated) under common control
that, together with Borrower or any of its Subsidiaries, are treated as a single
employer under Section 414 of the Code.
 
“Credit Documents” means this Agreement, the Notes, the Fee Letter, the
Supplemental Letter of Credit Agreement, the Letters of Credit and all other
documents executed in connection herewith or therewith, including without
limitation all documents executed in connection with the making of any Loan to
BHP in accordance with the terms of Section 2.13.
 
“Credit Event” means any Borrowing or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.
 
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
 
“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
L/C Obligations on
 

 
 

--------------------------------------------------------------------------------

 

or prior to the date required to be funded by it hereunder, (b) notified the
Borrower, the Administrative Agent or any Issuing Agent in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement, (c) failed, within five (5)
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding L/C Documents, (d)
otherwise failed to pay over to the Administrative Agent or any other Bank any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless the subject of a good faith dispute, or (e) become
(i) or is insolvent or has a parent company that has become or is insolvent or
(ii) the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it or has
taken any corporate or board or other action seeking or agreeing to the
appointment of any such Person; provided, a Bank shall not become a Defaulting
Bank solely as the result of the acquisition or maintenance of an ownership
interest in such Bank or Person controlling such Bank or the exercise of control
over a Bank or Person controlling such Bank by a governmental authority or an
instrumentality thereof.
 
“Derivative Arrangement” means any agreement (including any master agreement and
any agreement, whether or not in writing, relating to any single transaction)
that is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, future agreement, currency swap agreement,
cross-currency rate swap agreement, swaption, currency option, that relates to
fluctuations in  raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing.  “Derivative
Arrangements” shall include all such agreements or arrangements made or entered
into at any time, or in effect at any time, whether or not related to a Loan or
L/C Obligations.
 
“Derivative Obligations” means, with respect to any Person, all liabilities of
such Person under any Derivative Arrangement (including but not limited to
obligations and liabilities arising in connection with or as a result of early
or premature termination of a Derivative Arrangement, whether or not occurring
as a result of a default thereunder), absolute or contingent, now or hereafter
existing or incurred or due or to become due.
 
“Effective Date” means April 15, 2010.
 
“Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) each Issuing Agent, and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided notwithstanding
the foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
 
 “Environmental Claim” means any claim, action, investigation or written notice
by any Person alleging potential liability (including, without limitation,
potential liability for
 

 
 

--------------------------------------------------------------------------------

 

investigation, cleanup, removal, remediation, post-remedial activities,
restoration, oversight, site security or costs thereof or related thereto,
natural resources damages, property damages, personal injuries, fines or
penalties) arising out of, based on or resulting from (a) the presence, or
Release of any Hazardous Materials at any location, whether or not owned, leased
or operated by Borrower or any of its Subsidiaries, or (b) circumstances forming
the basis of any violation, or alleged violation, of any Environmental and
Health Laws.
 
 “Environmental and Health Laws” means any and all federal, state, regional,
county, local and foreign statutes, laws, common law, regulations, ordinances,
judgments, orders (including, without limitation, administrative orders),
permits, licenses and governmental rules or restrictions relating to human
health, safety (including without limitation occupational safety and health
standards), pollution, natural resources, conservation or the environment, or to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants, Hazardous Materials or wastes into the environment, (including
without limitation ambient air, surface water, ground water or land), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes, or the removal, investigation or clean-up (including but
not limited to oversight, security and relocation) or other remediation thereof.
 
“Environmental Liabilities” means all liabilities, obligations or
responsibilities to conduct or pay for any type of removal, investigation,
cleanup, remediation, post-remedial activities, restoration, oversight, site
security pertaining to Hazardous Materials, pollutants, contaminants or any
other substance regulated under Environmental and Health Laws, or take any other
action at any location (including without limitation the reserve or expenditure
of monies) to address actual or potential liability under Environmental and
Health Laws or to comply or assure continued compliance with Environmental and
Health Laws, and all Environmental Claims pending or threatened against Borrower
or its Subsidiaries or against any Person whose liability for any Environmental
Claim Borrower or its Subsidiaries may have retained or assumed, either
contractually or by operation of law.
 
“ERISA” is defined in Section 5.8 hereof.
 
“Eurodollar Loan” means a Loan bearing interest prior to its maturity at the
rate specified in Section 2.3(b) hereof.
 
“Eurodollar Margin” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.
 
“Eurodollar Reserve Percentage” is defined in Section 2.3(b) hereof.
 
“Event of Default” means any of the events or circumstances specified in Section
8.1 hereof.
 
 “Existing Letters of Credit” means the Letters of Credit set forth on Schedule
1.1 hereto, which were issued under one of the credit agreements described under
Section 6.1(i) hereof but from and after the Effective Date shall be deemed to
be outstanding under this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to:
 
(a)           the weighted average of the rates on overnight federal funds
transactions with members of the United States Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the United States Federal
Reserve Bank of New York; or
 
(b)           if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” means that certain letter dated as of February 22, 2010 by and
among the Administrative Agent, the Arrangers and Borrower pertaining to fees to
be paid by Borrower to the Administrative Agent and Arrangers thereunder.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, applied by Borrower and its Subsidiaries on a basis
consistent with the preparation of Borrower’s financial statements furnished to
the Banks as described in Section 5.4 hereof.
 
“Granting Bank” has the meaning specified in Section 11.10(h).
 
 “Guarantee” means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
or other obligations of another Person, including, without limitation, by means
of an agreement to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or to maintain financial covenants, or to
assure the payment of such Indebtedness by an agreement to make payments in
respect of goods or services regardless of whether delivered, or otherwise,
provided, that the term “Guarantee” shall not include endorsements for deposit
or collection in the ordinary course of business; and such term when used as a
verb shall have a correlative meaning.
 
 “Hazardous Material” means any chemical, substance or material, the generation,
use, storage, transportation or disposal of which, is prohibited, limited or
regulated by any Environmental and Health Law, and includes, without limitation,
(a) asbestos, polychlorinated biphenyls, dioxins and petroleum or its
by-products or derivatives (including crude oil or any fraction thereof),
lead-based paint, mold and radon, and (b) any material or substance the exposure
to, or manufacture, possession, presence, use, generation, storage,
transportation, treatment, Release, disposal, abatement, cleanup, removal,
remediation or handling of which, is prohibited, controlled or regulated
pursuant to any Environmental and Health Law.
 
“Immaterial Subsidiary” shall mean, any direct or indirect subsidiary of
Borrower (i) whose total assets (as determined in accordance with GAAP) do not
represent at least ten percent
 

 
 

--------------------------------------------------------------------------------

 

(10%) of the total assets (as determined in accordance with GAAP) of Borrower
and its subsidiaries on a consolidated basis or (ii) whose total revenues (as
determined in accordance with GAAP) do not represent at least ten percent (10%)
of the total revenues (as determined in accordance with GAAP) of Borrower and
its subsidiaries on a consolidated basis, provided that no subsidiary shall be
deemed an Immaterial Subsidiary to the extent (a) the total assets of such
subsidiary, when combined with the total assets of other subsidiaries which are
Immaterial Subsidiaries, represent at least twenty percent (20%) of the total
assets (as determined in accordance with GAAP) of Borrower and its subsidiaries
on a consolidated basis or (ii) the total revenues of such subsidiary, when
combined with the total revenues of other Immaterial Subsidiaries, (as
determined in accordance with GAAP) represent at least twenty percent (20%) of
the total revenues (as determined in accordance with GAAP) of Borrower and its
subsidiaries on a consolidated basis.  As used in this definition “subsidiary”
shall mean any Person whose financial statements are consolidated into the
financial statements of Borrower in accordance with GAAP.
 
“Impacted Bank” means any Bank that fails promptly to provide Administrative
Agent, upon Administrative Agent’s reasonable request therefor, reasonably
satisfactory assurance that such Bank will not become a Defaulting Bank.
 
 “Indebtedness” means, as to any Person, without duplication: (i) all
obligations of such Person for borrowed money or evidenced by bonds, debentures,
notes or similar instruments; (ii) all obligations of such Person for the
deferred purchase price of property or services (other than in respect of trade
accounts payable arising in the ordinary course of business which are not
past-due); (iii) all Capitalized Lease Obligations of such Person; (iv) all
Indebtedness of others secured by a Lien on any properties, assets or revenues
of such Person (other than stock, partnership interests or other equity
interests of Borrower or any Subsidiary of Borrower in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (v) all Guarantees issued by such Person, provided
that Long-Term Guaranties shall not be deemed “Indebtedness” for purposes of
calculating Borrower’s compliance with the financial covenants set forth in
Sections 7.16 and 7.17 hereof; (vi) all obligations of such Person, contingent
or otherwise, in respect of any letters or credit (whether commercial or
standby) or bankers’ acceptances, (vii) all Derivative Obligations of such
Person (but excluding Derivative Obligations of Marketing Subsidiaries),
provided that for purposes of determining Borrower’s compliance with the
financial covenants set forth herein, only Borrower’s Derivative Obligations
under Derivative Arrangements which must be marked-to-market in accordance with
GAAP shall be included as Indebtedness of Borrower, and (viii) all obligations
of such Person under synthetic (and similar type) lease arrangements, provided
that for purposes of calculating such Person’s Indebtedness under such synthetic
(or similar type) lease arrangements, such lease arrangement shall be treated as
if it were a Capitalized Lease.
 
“Interest Period” is defined in Section 2.6 hereof.
 
“Investments” is defined in Section 7.14.
 
“Issuing Agents” means: (i) U.S. Bank National Association, (ii) solely with
respect to the Existing Letters of Credit, each Bank which has issued any such
Existing Letters of Credit,

 
 

--------------------------------------------------------------------------------

 

and (iii) and any other Bank who agrees to be an Issuing Agent and who is
acceptable to the Borrower and the Administrative Agent.


 “L/C Documents” means the Letters of Credit, any draft or other document
presented in connection with a drawing thereunder, the Supplemental Letter of
Credit Agreements and this Agreement.
 
“L/C Fee Rate” means the rates set forth in Schedule 1 hereto beside the then
applicable Level.
 
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
 
“Lending Office” is defined in Section 9.4 hereof.
 
“Letter of Credit” is defined in Section 2.2(a) hereof.
 
 “Level I Status” means Borrower’s S&P Rating is BBB or higher and its Moody’s
Rating is Baa2 or higher.
 
“Level II Status” means Level I Status does not apply, but  Borrower’s S&P
Rating  is BBB- or higher and its Moody’s Rating is Baa3 or higher.
 
“Level III Status” means neither Level I Status nor Level II Status applies,
but  Borrower’s S&P Rating  is BB+ or higher and its Moody’s Rating is Ba1 or
higher.
 
“Level IV Status” means neither Level I Status, Level II Status, nor Level III
Status applies.
 
 “LIBOR” is defined in Section 2.3(b) hereof.
 
 “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, including, but not limited to,
the security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes.  For the purposes of this definition, a
Person shall be deemed to be the owner of any Property which it has acquired or
holds subject to a conditional sale agreement, Capital Lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes, and such retention of title
shall constitute a “Lien.”
 
“Loan” and “Loans” are defined in Section 2.1 hereof and includes a Base Rate
Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.
 
“Long-Term Guarantee” means (i) any Guarantee issued by Borrower or its
Subsidiaries under which the holder or beneficiary of such Guarantee is not
permitted under any circumstance or contingency to make demand or exercise any
other remedies under such Guarantee prior to the Termination Date, as extended
from time to time in accordance with the terms hereof and (ii) any
 

 
 

--------------------------------------------------------------------------------

 

coal mining reclamation bonds or contingent indemnity or reimbursement
obligations with respect to such reclamation bonds (so long as such reclamation
bonds have not been called upon).
 
“Marketing Subsidiary” means Enserco Energy, Inc., a South Dakota corporation
and its respective subsidiaries.
 
“Marketing Subsidiary Excluded Credit Facilities” means those certain credit
facilities of the Marketing Subsidiaries described on Schedule 7.15(a) hereof,
as such credit facilities are in effect on the Effective Date or as any such
credit facility may be amended, restated, otherwise modified, extended, renewed
or replaced, provided that (i) the aggregate borrowings or other credit
accommodations thereunder do not exceed $400,000,000 and (2) no Liens (other
than on the Property of the Marketing Subsidiary) or additional credit support
(other than Guarantees from direct or indirect Subsidiaries of the Marketing
Subsidiary) are given thereunder in connection therewith.
 
“Marketing Subsidiary Indebtedness Limit” means the sum of (i) aggregate amount
of credit availability (used or unused) under Marketing Subsidiary Excluded
Credit Facilities and (ii) $25,000,000.
 
“Marketing Subsidiary Letter of Credit” means a Letter of Credit issued
hereunder which supports any obligation of a Marketing Subsidiary or the primary
purpose of which is to otherwise benefit a Marketing Subsidiary.
 
“Marketing Subsidiary Sublimit” means, at any time, $250,000,000.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of Borrower or Borrower and its
Subsidiaries taken as a whole, (ii) the ability of Borrower to perform its
material obligations under the Credit Documents, (iii) the validity or
enforceability of the material obligations of Borrower under any Credit
Document, (iv) the rights and remedies of the Banks or the Administrative Agent
against Borrower; or (v) the timely payment of the principal of and interest on
the Loans or other amounts payable by Borrower hereunder, provided, that a
downgrade of Borrower’s S&P Rating and/or Moody’s Rating shall not, in and of
itself, be deemed a “Material Adverse Effect” for purposes of this Agreement.
 
“Material Subsidiaries” means BHP, Black Hills Non-regulated Holdings, LLC, a
South Dakota limited liability company, Wyodak Resources Development Corp., a
Delaware corporation, CLF&P, Black Hills Utility Holdings, Inc., a South Dakota
corporation, Black Hills/Colorado Electric Utility Company, LP, a Delaware
limited partnership, Black Hills/Colorado Gas Utility Company, LP, a Delaware
limited partnership, Black Hills/Iowa Gas Utility Company, LLC, a Delaware
limited liability company, Black Hills/Kansas Gas Utility Company, LLC, a Kansas
limited liability company, Black Hills/Nebraska Gas Utility Company, LLC, a
Delaware limited liability company, and any other Subsidiary of Borrower which
is not either an Immaterial Subsidiary or a Project Finance Subsidiary.
 
“Moody’s Rating” means the rating assigned by Moody’s Investors Service, Inc.
and any successor thereto that is a nationally recognized rating agency to the
outstanding senior
 

 
 

--------------------------------------------------------------------------------

 

unsecured non-credit enhanced long-term indebtedness of a Person (or if neither
Moody’s Investors Service, Inc. nor any such successor shall be in the business
of rating long-term indebtedness, a nationally recognized rating agency in the
United States of America as mutually agreed between the Required Banks and
Borrower).  Any reference in this Agreement to any specific rating is a
reference to such rating as currently defined by Moody’s Investors Service, Inc.
(or such a successor) and shall be deemed to refer to the equivalent rating if
such rating system changes.
 
“Non-Defaulting Bank” means a Bank that is not a Defaulting Bank.
 
“Non-Recourse Indebtedness” means, without duplication, all Indebtedness of
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP incurred in connection with project financings and
refinancings (including project financings and refinancings of existing assets)
as to which the holder of such Indebtedness has recourse solely against the
assets of the Project Finance Subsidiary that incurs such Indebtedness and not
against Borrower or a Consolidated Subsidiary of Borrower other than a Project
Finance Subsidiary or any of their other assets (whether directly, through a
Guarantee or otherwise), other than the pledge of the stock (or similar equity
interest) of the Project Finance Subsidiary which incurred such
Indebtedness.  For purposes of clarification, any Indebtedness of a Project
Finance Subsidiary which would otherwise constitute Non-Recourse Indebtedness
but for the issuance by the Borrower or a Consolidated Subsidiary of the
Borrower of a Guarantee or other document which provides recourse with respect
to such Indebtedness, such Indebtedness shall for all purposes of this Agreement
be deemed Non-Recourse Indebtedness so long as (i) the Borrower’s or such
Consolidated Subsidiary’s obligations under such Guarantee or other document are
treated for all purposes as Recourse Indebtedness hereunder, (ii) such Recourse
Indebtedness of the Borrower or such Consolidated Subsidiary is unsecured and is
otherwise permitted by this Agreement, and (iii) such Recourse Indebtedness of
the Borrower or such Consolidated Subsidiary does not in the aggregate exceed
$100,000,000 at any one time outstanding.
 
“Note” is defined in Section 2.10(a) hereof.
 
“Obligations” means all fees payable hereunder, all obligations of Borrower to
pay principal or interest on Loans and L/C Obligations, fees, expenses,
indemnities, and all other payment obligations of Borrower arising under or in
relation to any Credit Document.
 
“Participating Interest” is defined in Section 2.2(d) hereof.
 
 “Percentage” means, for each Bank, the percentage of the Commitments
represented by such Bank’s Commitment or, if the Commitments have been
terminated, the percentage held by such Bank (including through participation
interests in L/C Obligations) of the aggregate principal amount of all
outstanding Obligations.
 
“Permitted Derivative Obligations” means all Derivative Obligations as to which
the Derivative Arrangements giving rise to such Derivative Obligation are
entered into in the ordinary course of business to hedge interest rate risk,
currency risk, commodity price risk or the production of Borrower or its
Subsidiaries (and not for speculative purposes) and if such Derivative
Obligation is an obligation of Borrower, such Derivative Obligation ranks no
greater than pari passu to the Obligations.
 

 
 

--------------------------------------------------------------------------------

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.
 
“Plan“ means at any time an employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that is either (i) maintained by a member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.
 
“PBGC” is defined in Section 5.8 hereof.
 
“Project Finance Subsidiary” means any Subsidiary of Borrower as to which the
creditors and other holders of Indebtedness of such Subsidiary have recourse
solely against the assets of such Subsidiary and not against Borrower or any
other Subsidiary of Borrower or any of their other assets (whether directly,
through a Guarantee or otherwise) other than (i) pursuant to a Guarantee
permitted hereunder and (ii) the stock of such Subsidiary (or similar equity
interest).
 
“Project Finance Subsidiary Excluded Credit Facilities” means that certain Term
Loan Agreement, dated as of December 9, 2009, among Black Hills Wyoming, LLC, as
borrower, The Bank of Nova Scotia, as administrative agent and collateral agent,
Bayerische Landesbank, New York Branch, CoBank ACB, and Union Bank, N.A., as
such credit facility is in effect on the Effective Date or as such credit
facility may be amended, restated, otherwise modified, extended, renewed or
replaced.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.
 
“PUHCA” means the Public Utility Holding Company Act of 2005, as amended.
 
“Recourse Indebtedness” means, without duplication, all Indebtedness of Borrower
and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP other than Non-Recourse Indebtedness.
 
“Recourse Leverage Ratio” means, as of any time the same is to be determined,
the ratio of the amount of (A) Recourse Indebtedness outstanding at such time
(provided that for purposes of clause (A) of this definition, to the extent
otherwise included, Indebtedness of Marketing Subsidiaries in an aggregate
amount not to exceed the Marketing Subsidiary Indebtedness Limit incurred under
Marketing Subsidiary Excluded Credit Facilities shall not be deemed to be
Recourse Indebtedness) to (B) the amount of Capital at such time.
 
“Reference Rating” is the rating for the Borrower’s senior, unsecured long-term
indebtedness for borrowed money that is not guaranteed by any other person or
entity.
 
“Reimbursement Obligation” is defined in Section 2.2(c) hereof.
 

 
 

--------------------------------------------------------------------------------

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any property, including the movement of any Hazardous Material
through the air, soil, surface water, groundwater or property.
 
“Required Banks” means, as of the date of determination thereof, any Banks
holding in the aggregate more than fifty percent (50%) of the Percentages,
provided, that at any time there are two (2) or less Banks, Required Banks shall
mean Banks holding one hundred percent (100%) of the Percentages.
 
 “Revolving Credit” has the meaning specified in the recitals hereof.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.
 
“S&P Rating” means the rating assigned by Standard & Poor’s Ratings Group, a
division of The McGraw-Hill Companies, Inc. and any successor thereto that is a
nationally recognized rating agency to the outstanding senior unsecured
non-credit enhanced long-term indebtedness of a Person (or, if neither such
division nor any successor shall be in the business of rating long-term
indebtedness, a nationally recognized rating agency in the United States as
mutually agreed between the Required Banks and Borrower).  Any reference in this
Agreement to any specific rating is a reference to such rating as currently
defined by Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or such a successor) and shall be deemed to refer to the
equivalent rating if such rating system changes.
 
“Sole Non-Recourse Indebtedness” means, without duplication, Indebtedness of
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP incurred in connection with project financings (including
project financings of existing assets) as to which the holder of such
Indebtedness has recourse solely against the assets of the Project Finance
Subsidiary that incurs such Indebtedness and not against Borrower or a
Consolidated Subsidiary of Borrower other than a Project Finance Subsidiary or
any of their other assets (whether directly, through a Guarantee or otherwise),
other than the pledge of the stock (or similar equity interest) of the Project
Finance Subsidiary which incurred such Indebtedness; provided, for purposes of
clarification of this definition, any Indebtedness of a Project Finance
Subsidiary in which the Borrower or a Consolidated Subsidiary of the Borrower
has issued a Guarantee or is a party to any other document which provides
recourse with respect to such Indebtedness, such Indebtedness shall for all
purposes of this Agreement not be deemed Sole Non-Recourse Indebtedness.
 
“Solvent” means that (a) the fair value of a Person’s assets is in excess of the
total amount of such Person’s debts, as determined in accordance with the United
States Bankruptcy Code, and (b) the present fair saleable value of a Person’s
assets is in excess of the amount that will be required to pay such Person’s
debts as they become absolute and matured.  As used in
 

 
 

--------------------------------------------------------------------------------

 

this definition, the term “debts” includes any legal liability, whether matured
or unmatured, liquidated or unliquidated, absolute, fixed or contingent, as
determined in accordance with the United States Bankruptcy Code.
 
“SPC” has the meaning specified in Section 11.10(h).
 
 “Subsidiary” means, as to Borrower, any corporation or other entity (i) which
is consolidated into the financial statements of such Borrower in accordance
with GAAP or (ii) of which more than fifty percent (50%) of the outstanding
stock or comparable equity interests having ordinary voting power for the
election of the Board of Directors of such corporation or similar governing body
in the case of a non-corporation (irrespective of whether or not, at the time,
stock or other equity interests of any other class or classes of such
corporation or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned by
such Borrower or by one or more of its Subsidiaries.
 
“Supplemental Letter of Credit Agreement” is defined in Section 2.2(a) hereof.
 
           “Termination Date” means April 14, 2013.


“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.
 
“U.S.  Dollars” and “$” each means the lawful currency of the United States of
America.
 
“Voting Participant” is defined in Section 11.10(i) hereof.
 
“Voting Participant Notification” is defined in Section 11.10(i) hereof.
 
“Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.
 
 “Welfare Plan” means a “welfare plan,” as defined in Section 3(l) of ERISA.
 
 “Wholly-Owned” when used in connection with any Subsidiary means a Subsidiary
of which all of the issued and outstanding shares of stock or other equity
interests (other than directors’ qualifying shares as required by law) shall be
owned by Borrower and/or one or more of its Wholly-Owned Subsidiaries.
 
Section 1.2  Interpretation.  The foregoing definitions shall be equally
applicable to both the singular and plural forms of the terms defined.  All
references to times of day in this Agreement shall be references to New York,
New York time unless otherwise specifically provided.  The word “including”
means including without limiting the generality of any
 

 
 

--------------------------------------------------------------------------------

 

description preceding such term.  Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be done in accordance with GAAP in
effect on the Effective Date, to the extent applicable, except where such
principles are inconsistent with the specific provisions of this
Agreement.  Whether any obligations of the Borrower or any Subsidiary are “pari
passu” with the Obligations shall be determined based on contractual rights and
shall not take into consideration structural seniority or subordination.
 
SECTION 2.  THE CREDITS.
 
Section 2.1  The Revolving Loan Commitment.  Subject to the terms and conditions
hereof (including Sections 6.1 and 6.2), each Bank, by its acceptance hereof,
severally agrees to make a loan or loans (individually a “Loan” and collectively
“Loans”) to Borrower from time to time on a revolving basis in U.S. Dollars in
an aggregate outstanding amount up to the amount of its commitment set forth
opposite the name of such Bank on Schedule 2.1 hereto (such amount, as reduced
pursuant to Section 2.12(a), increased pursuant to Section 2.12(b), or changed
as a result of one or more assignments under Section 11.10 its “Commitment” and,
cumulatively for all the Banks, the “Commitments”) before the Termination Date,
provided that the sum of the aggregate amount of Loans and of L/C Obligations at
any time outstanding shall not exceed the Commitments in effect at such
time.  On the Termination Date the Commitments shall terminate.  Each Borrowing
of Loans shall be made ratably from the Banks in proportion to their respective
Percentages.  As provided in Section 2.5(a) hereof, Borrower may elect that each
Borrowing of Loans be either Base Rate Loans or Eurodollar Loans.  Loans may be
repaid and the principal amount thereof reborrowed before the Termination Date,
subject to all the terms and conditions hereof.  Unless an earlier maturity is
provided for hereunder, all Loans shall mature and be due and payable on the
Termination Date.
 
Section 2.2  Letters of Credit.
 
(a)           General Terms.  Subject to the terms and conditions hereof, as
part of the Revolving Credit the Issuing Agents shall issue standby letters of
credit denominated in U.S.  Dollars (each a “Letter of Credit”) for Borrower’s
account, provided that: (i) the aggregate L/C Obligations at any time
outstanding attributable to Marketing Subsidiary Letters of Credit shall not
exceed the Marketing Subsidiary Sublimit and, (ii) the aggregate amount of L/C
Obligations outstanding at any time shall not exceed either (x) the difference
between the Commitments in effect at such time and the aggregate amount of Loans
then outstanding, or (y) $250,000,000 at any time.  Each Letter of Credit shall
be issued by the applicable Issuing Agent, but each Bank shall be obligated to
purchase an undivided percentage participation interest of such Letter of Credit
from the applicable Issuing Agent pursuant to Section 2.2(d) hereof in an amount
equal to its Percentage of the amount of each drawing thereunder and,
accordingly, the undrawn face amount of each Letter of Credit shall constitute
usage of the Commitment of each Bank pro rata in accordance with each Bank’s
Percentage.  The Borrower shall execute a standard letter of credit application
and agreement which serves the same purpose with each Issuing Agent
(collectively, the “Supplemental Letter of Credit Agreement”) which shall
contain certain terms applicable to the Letters of Credit.  To the extent any
provision of the Supplemental
 

 
 

--------------------------------------------------------------------------------

 

Letter of Credit Agreement is inconsistent with the terms of this Agreement, the
terms of this Agreement shall control.  Each Existing Letter of Credit shall for
all purposes be deemed to be a Letter of Credit issued on the Effective Date
under this Agreement.  No Issuing Agent shall have an obligation pursuant to the
Credit Documents to issue any Letter of Credit if, after giving effect to the
issuance of such Letter of Credit, the aggregate face amount of Letters of
Credit issued by such Issuing Agent then outstanding would exceed $150,000,000,
unless otherwise agreed to by such Issuing Agent.
 
(b)           Supplemental Letter of Credit Agreements.  At any time before
thirty (30) days prior to the Termination Date, an Issuing Agent shall, at the
request of Borrower given to such Issuing Agent at least three (3) Business Days
prior to the requested date of issuance, issue one or more Letters of Credit, in
a form satisfactory to such Issuing Agent, with expiration dates no later than
five (5) Business Days prior to the Termination Date, in an aggregate face
amount as set forth above, upon the receipt of a duly executed Supplemental
Letter of Credit Agreement for the relevant Letter of Credit in the form
customarily prescribed by such Issuing Agent for the type of Letter of Credit
requested.  Notwithstanding anything contained in any Supplemental Letter of
Credit Agreement to the contrary (i) Borrower’s obligation to pay fees in
connection with each Letter of Credit shall be as exclusively set forth in
Section 3.1(b) hereof, and (ii) if the applicable Issuing Agent is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid (it being understood that a drawing which is reimbursed
pursuant to, and in accordance with, the last sentence of Section 2.5(c) shall
be deemed to have been timely reimbursed), Borrower’s obligation to reimburse
the applicable Issuing Agent for the amount of such drawing shall bear interest
(which Borrower hereby  promises to pay on demand) from and after the date such
drawing is paid at a rate per annum equal to the sum of two percent (2%) plus
the Base Rate Margin plus the Base Rate from time to time in effect.  The
applicable Issuing Agent will promptly notify the Administrative Agent, which in
turn will promptly notify the Banks of each issuance by it of a Letter of Credit
and any amendment or extension of a Letter of Credit.  Each Issuing Agent agrees
to issue amendments to any Letters of Credit issued by it increasing the amount,
or extending the expiration date, thereof at the request of Borrower subject to
the conditions set forth herein (including the conditions set forth in Section
6.2 and the other terms of this Section 2.2).  Without limiting the generality
of the foregoing, a Issuing Agent’s obligation to issue, amend or extend the
expiration date of a Letter of Credit is subject to the conditions set forth
herein (including the conditions set forth in Section 6.2 and the other terms of
this Section 2.2) and an Issuing Agent will not issue, amend or extend the
expiration date of any Letter of Credit if any Bank notifies such Issuing Agent
of any failure to satisfy or otherwise comply with such conditions and terms and
directs such Issuing Agent not to take such action.
 
(c)           The Reimbursement Obligations.  Subject to Section 2.2(b) hereof,
the obligation of Borrower to reimburse the applicable Issuing Agent for all
drawings under a Letter of Credit (a “Reimbursement Obligation”) shall be
governed, to the extent not inconsistent with this Agreement, by the
Supplemental Letter of Credit Agreement related to such Letter of Credit, except
that reimbursement of each drawing shall be made in immediately available funds
at the applicable office of Issuing Agent which has been
 

 
 

--------------------------------------------------------------------------------

 

designated by it to Borrower in writing for such purpose by no later than 1:30
p.m. (New York time) on the date when such drawing is paid or, if such drawing
was paid after 1:30 p.m. (New York time), by the end of such day.  If Borrower
does not make any such reimbursement payment on the date due (whether through a
deemed request for a Base Rate Loan pursuant to Section 2.5(c) or otherwise) and
the Banks fund their participations therein in the manner set forth in Section
2.2(d) below, then all payments thereafter received by an Issuing Agent in
discharge of any of the relevant Reimbursement Obligations shall be distributed
in accordance with Section 2.2(d) below.  An Issuing Agent shall notify Borrower
and Administrative Agent promptly of its intent to pay, or payment of, a drawing
under a Letter of Credit.
 
(d)           The Participating Interests.  Each Bank, by its acceptance hereof,
severally agrees to purchase from each Issuing Agent, and each Issuing Agent
hereby agrees to sell to each such Bank, an undivided percentage participating
interest (a “Participating Interest”), to the extent of its Percentage, in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, such
Issuing Agent.  Upon any failure by Borrower to pay any Reimbursement Obligation
at the time required on the date the related drawing is paid, as set forth in
Section 2.2(c) above, or if an Issuing Agent is required at any time to return
to Borrower or to a trustee, receiver, liquidator, custodian or other Person any
portion of any payment of any Reimbursement Obligation, each Bank shall, not
later than the Business Day it receives a demand from the Administrative Agent
on behalf of such Issuing Agent (which Issuing Agent hereby covenants and agrees
it will deliver to Administrative Agent) to such effect, if such demand is
received before 2:00 p.m. (New York time), or not later than the following
Business Day, if such demand is received after such time, pay to such Issuing
Agent an amount equal to its Percentage of such unpaid or recaptured
Reimbursement Obligation together with interest on such amount accrued from the
date the related payment was made by such Issuing Agent to the date of such
payment by such Bank a rate per annum equal to (i) from the date the related
payment was made by such Issuing Agent to the date two (2) Business Days after
payment by such Bank is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date two (2) Business Days after the date such payment is due
from such Bank to the date such payment is made by such Bank, the Base Rate in
effect for each such day.  Each such Bank shall thereafter be entitled to
receive its Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the applicable
Issuing Agent retaining its Percentage as a Bank hereunder.
 
The several obligations of the Banks to the Issuing Agents under this Section
2.2 shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Bank may have or have had against Borrower, the
Administrative Agent, the Issuing Agents, any Bank or any other Person
whatsoever.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of any Commitment of any Bank, and each payment by a Bank under this
Section 2.2 shall be made without any offset, abatement, withholding or
reduction whatsoever.  The Issuing Agents and the Administrative Agent shall be
entitled to offset amounts received for the account of a Bank under the Credit
Documents against unpaid amounts due from such Bank to the applicable
 

 
 

--------------------------------------------------------------------------------

 

Issuing Agent or the Administrative Agent, as applicable, hereunder (whether as
fundings of participations, indemnities or otherwise).
 
(e)           Indemnification.  The Banks shall, to the extent of their
respective Percentages, indemnify each Issuing Agent (to the extent not
reimbursed by Borrower) against any cost, expense (including reasonable counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from such Issuing Agent’s gross negligence or willful misconduct) that
an Issuing Agent may suffer or incur in connection with any Letter of Credit
issued by it.  The Issuing Agents shall be entitled to all of the rights and
protections afforded the Administrative Agent under Section 10 hereof.  The
obligations of the Banks under this Section 2.2(e) and all other parts of this
Section 2.2 shall survive termination of this Agreement and of all other L/C
Documents.
 
(f)           Issuing Agents.  Each Bank hereby appoints U.S. Bank National
Association, and any other Person who satisfies the definition of Issuing Agent,
as the Issuing Agents hereunder and hereby authorizes each of the Issuing Agent
to take such action as Issuing Agent on its behalf and to exercise such powers
under the Credit Documents as are delegated to the Issuing Agents by the terms
thereof, together with such powers as are reasonably incidental thereto. The
relationship between each of the Issuing Agents and the Banks is and shall be
that of agent and principal only, and nothing contained in this Agreement or any
other Credit Document shall be construed to constitute a Issuing Agent as a
trustee or fiduciary for any Bank or the Borrower.
 
Section 2.3  Applicable Interest Rates.  (a) Base Rate Loans.  Each Base Rate
Loan made or maintained by a Bank shall bear interest during each Interest
Period it is outstanding (computed (x) at all times the Base Rate is based on
the rate described  in clause (i) of the definition thereof, on the basis of a
year of 365 or 366 days, as applicable, and actual days elapsed or (y) at all
times the Base Rate is based on the rate described in clause (ii) or (iii) of
the definition thereof, on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Eurodollar Loan until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect,
payable on the last day of its Interest Period and at maturity (whether by
acceleration or otherwise) and no less frequently than quarterly.
 
“Base Rate” means for any day the greatest of:
 
(i)           the rate of interest announced by The Royal Bank of Scotland plc
from time to time as its prime rate, or equivalent, for U.S.  Dollar loans
within the United States as in effect on such day, with any change in the Base
Rate resulting from a change in said prime rate to be effective as of the date
of the relevant change in said prime rate;
 
(ii)           the sum of (x) the Federal Funds Rate, plus (y) one half of one
percent (0.50%); and
 
(iii)           the rate per annum appearing on a nationally recognized service

 
 

--------------------------------------------------------------------------------

 

such as Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) as the rate for deposits in U.S. Dollars for a one month interest
period commencing on the date of determination, plus 1%.


(b)           Eurodollar Loans.  Each Eurodollar Loan made or maintained by a
Bank shall bear interest during each Interest Period it is outstanding (computed
on the basis of a year of 360 days and actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced, continued, or
created by conversion from a Base Rate Loan until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR applicable for such Interest Period,
payable on the last day of the Interest Period and at maturity (whether by
acceleration or otherwise), and, if the applicable Interest Period is longer
than three months, on each day occurring every three months after the
commencement of such Interest Period.
 
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
 


Adjusted LIBOR =
    LIBOR                                            
 
1-Eurodollar Reserve Percentage


 
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetical average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
one-sixteenth of one percent) at which deposits in U.S.  Dollars, in immediately
available funds are offered to the Administrative Agent at 11:00 a.m. (London,
England time) two (2) Business Days before the beginning of such Interest Period
by major banks in the interbank eurodollar market for delivery on the first day
of and for a period equal to such Interest Period in an amount equal or
comparable to the principal amount of the Eurodollar Loan scheduled to be made
by each Bank as part of such Borrowing.
 
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one-sixteenth of one percent) for
deposits in U.S. Dollars for delivery on the first day of and for a period equal
to such Interest Period in an amount equal or comparable to the principal amount
of the Eurodollar Loan scheduled to be made by each Bank as part of such
Borrowing, which appears on a nationally recognized service such as Reuters
Screen LIBOR01 Page (or any successor or substitute page of such page) as the
rate for deposit in U.S. Dollars for such Interest Period on the day two (2)
Business Days before the commencement of such Interest Period.
 
 “Eurodollar Reserve Percentage” means for an Borrowing of Eurodollar Loans from
any Bank, the daily average for the applicable Interest Period of the actual
effective rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal and emergency reserves) are maintained by
such Bank during such Interest Period pursuant to Regulation D of the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities,” as defined in such Board’s Regulation D (or in respect of any
other category of liabilities that includes deposits by reference to which the
interest rate
 

 
 

--------------------------------------------------------------------------------

 

on Eurodollar Loans is determined or any category of extensions of credit or
other assets that include loans by non-United States offices of any Bank to
United States residents), subject to any amendments of such reserve requirement
by such Board or its successor, taking into account any transitional adjustments
thereto.  For purposes of this definition, the Eurodollar Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D.
 
(c)           Rate Determinations.  The Administrative Agent shall determine
each interest rate applicable to Obligations, and a determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error.
 
Section 2.4  Minimum Borrowing Amounts.  Each Borrowing of Base Rate Loans and
Eurodollar Loans shall be in an amount not less than $2,000,000 and integral
multiples of $1,000,000 in excess thereof; provided, a Borrowing of Base Rate
Loans applied to pay a Reimbursement Obligation pursuant to Section 2.5(c)
hereof shall be in an amount equal to such Reimbursement Obligation.
 
Section 2.5  Manner of Borrowing Loans and Designating Interest Rates Applicable
to Loans.
 
(a)           Notice to the Administrative Agent.  The Borrower shall give
notice to the Administrative Agent by no later than 12:00 noon (New York time)
(i) at least three (3) Business Days before the date on which Borrower requests
the Banks to advance a Borrowing of Eurodollar Loans, or (ii) on the date on
which Borrower requests the Banks to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing.  Thereafter, Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to Section 2.4’s minimum amount requirement for each
outstanding Borrowing, a portion thereof, as follows: (i) if such Borrowing is
of Eurodollar Loans, on the last day of the Interest Period applicable thereto,
Borrower may continue part or all of such Borrowing as Eurodollar Loans for an
Interest Period or Interest Periods specified by Borrower or convert part or all
of such Borrowing into Base Rate Loans, and (ii) if such Borrowing is of Base
Rate Loans, on any Business Day, Borrower may convert all or part of such
Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by Borrower.  Borrower shall give all such notices requesting, the
advance, continuation, or conversion of a Borrowing to the Administrative Agent
by telephone, telecopy or email of a properly executed pdf (which notice shall
be irrevocable once given and, if by telephone, shall be promptly confirmed in
writing).  Notices of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Eurodollar Loans into Base Rate Loans or of Base Rate Loans into Eurodollar
Loans must be given by no later than 12:00 noon (New York time) at least three
(3) Business Days before the date of the requested continuation or
conversion.  All such notices concerning the advance, continuation, or
conversion of a Borrowing shall be irrevocable once given and shall specify the
date of the requested advance, continuation or conversion of a Borrowing (which
shall be a Business Day), the amount of the requested Borrowing to be advanced,
continued, or converted, the type of Loans to comprise such
 

 
 

--------------------------------------------------------------------------------

 

new, continued or converted Borrowing and, if such Borrowing is to be comprised
of Eurodollar Loans, the Interest Period applicable thereto.  Borrower agrees
that the Administrative Agent may rely on any such telephonic or telecopy notice
given by any person it in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation, such telephonic
notice shall govern if the Administrative Agent has acted in reliance
thereon.  There may be no more than eight (8) different Interest Periods in
effect at any one time, provided that for purposes of determining the number of
Interest Periods in effect at any one time, all Base Rate Loans shall be deemed
to have one and the same Interest Period.
 
(b)           Notice to the Banks.  The Administrative Agent shall give prompt
telephonic or telecopy notice to each Bank of any notice from Borrower received
pursuant to Section 2.5(a) above.  The Administrative Agent shall give notice to
Borrower and each Bank by like means of the interest rate applicable to each
Borrowing of Eurodollar Loans.
 
(c)           Borrower’s Failure to Notify.  Any outstanding Borrowing of Base
Rate Loans shall, subject to Section 6.2 hereof, automatically be continued for
an additional Interest Period on the last day of its then current Interest
Period unless Borrower has notified the Administrative Agent within the period
required by Section 2.5(a) that it intends to convert such Borrowing into a
Borrowing of Eurodollar Loans or notifies the Administrative Agent within the
period required by Section 2.8(a) that it intends to prepay or repay such
Borrowing.  If Borrower fails to give notice pursuant to Section 2.5(a) above of
the continuation or conversion of any outstanding principal amount of a
Borrowing of Eurodollar Loans before the last day of its then current Interest
Period within the period required by Section 2.5(a) and has not notified the
Administrative Agent within the period required by Section 2.8(a) that it
intends to prepay such Borrowing, such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans, subject to Section 6.2
hereof.  The Administrative Agent shall promptly notify the Banks of Borrower’s
failure to so give a notice under Section 2.5(a).  In the event Borrower fails
to give notice pursuant to Section 2.5(a) above of a Borrowing equal to the
amount of a Reimbursement Obligation and has not notified the Administrative
Agent by 12:00 noon (New York time) on the day such Reimbursement Obligation
becomes due that it intends to repay such Reimbursement Obligation through funds
not borrowed under this Agreement, Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans on such day in the amount of the Reimbursement
Obligation then due, subject to Section 6.2 hereof, which Borrowing shall be
applied to pay the Reimbursement Obligation then due.
 
(d)           Disbursement of Loans.  Not later than 12:00 noon (New York time)
on the date of any requested advance of a new Borrowing of Eurodollar Loans, and
not later than 2:00 p.m. (New York time) on the date of any requested advance of
a new Borrowing of Base Rate Loans, subject to Section 6 hereof, each Bank shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent.  The
Administrative Agent shall make
 

 
 

--------------------------------------------------------------------------------

 

available to Borrower Loans in the type of funds received by the Administrative
Agent from the Banks.
 
(e)           Administrative Agent Reliance on Bank Funding.  Unless the
Administrative Agent shall have been notified by a Bank (i) with respect to
Eurodollar Loans, before the date on which such Bank is scheduled to make
payment to the Administrative Agent of the proceeds of a Loan (which notice
shall be effective upon receipt) or (ii) with respect to Base Rate Loans, no
later than 2:00 p.m. (New York time) on the due date thereof, that such Bank
does not intend to make such payment, the Administrative Agent may assume that
such Bank has made such payment when due and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
Borrower the proceeds of the Loan to be made by such Bank and, if any Bank has
not in fact made such payment to the Administrative Agent, such Bank shall, on
demand, pay to the Administrative Agent the amount made available to Borrower
attributable to such Bank together with interest thereon in respect of each day
during the period commencing on the date such amount was made available to
Borrower and ending on (but excluding) the date such Bank pays such amount to
the Administrative Agent at a rate per annum equal to (i) from the date the
related payment was made by the Administrative Agent to the date two (2)
Business Days after payment by such Bank is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Bank to the date such payment is made by such
Bank, the Base Rate in effect for each such day.  If such amount is not received
from such Bank by the Administrative Agent immediately upon demand, Borrower
will, on demand, repay to the Administrative Agent the proceeds of the Loan
attributable to such Bank with interest thereon at a rate per annum equal to the
interest rate applicable to the relevant Loan.
 


Section 2.6  Interest Periods.  As provided in Section 2.5(a) hereof, at the
time of each request of a Borrowing of Eurodollar Loans, Borrower shall select
an Interest Period applicable to such Loans from among the available
options.  The term “Interest Period” means the period commencing on the date a
Borrowing of Loans is advanced, continued, or created by conversion and ending:
(a) in the case of Base Rate Loans, on the last Business Day of the calendar
quarter in which such Borrowing is advanced, continued, or created by conversion
(or on the last day of the following calendar quarter if such Loan is advanced,
continued or created by conversion on the last Business Day of a calendar
quarter), and (b) in the case of Eurodollar Loans, 1, 2, 3 or 6 months
thereafter; provided, however, that:
 
(a)           any Interest Period for a Borrowing of Base Rate Loans that
otherwise would end after the Termination Date shall end on the Termination
Date;
 
(b)           for any Borrowing of Eurodollar Loans, Borrower may not select an
Interest Period that extends beyond the Termination Date;
 
(c)           whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an
 

 
 

--------------------------------------------------------------------------------

 

Interest Period for a Borrowing of Eurodollar Loans to occur in the following
calendar month, the last day of such Interest Period shall be the immediately
preceding Business Day; and
 
(d)           for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
 
Section 2.7  Maturity of Loans.  Unless an earlier maturity is provided for
hereunder (whether by acceleration or otherwise), all Obligations (including
principal and interest on all outstanding Loans) shall mature and become due and
payable by Borrower on the Termination Date.
 
Section 2.8  Prepayments.
 
(a)           Borrower may prepay without premium or penalty and in whole or in
part (but, if in part, then (i) in an amount not less than $2,000,000 and
integral multiples of $1,000,000 in excess thereof, and (ii) in an amount such
that the minimum amount required for a Borrowing pursuant to Section 2.4 hereof
remains outstanding) any Borrowing of Eurodollar Loans upon three (3) Business
Days’ prior irrevocable notice to the Administrative Agent or, in the case of a
Borrowing of Base Rate Loans, irrevocable notice delivered to the Administrative
Agent no later than 12:00 noon (New York time) on the date of prepayment, such
prepayment to be made by the payment of the principal amount to be prepaid and
accrued interest thereon to the date fixed for prepayment.  In the case of
Eurodollar Loans, any amounts owing under Section 2.11 hereof as a result of
such prepayment shall be paid contemporaneously with such prepayment.  The
Administrative Agent will promptly advise each Bank of any such prepayment
notice it receives from Borrower.  Any amount paid or prepaid before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.
 
(b)           If  the aggregate amount of outstanding Loans and L/C Obligations
shall at any time for any reason exceed the Commitments then in effect or the
amount of L/C Obligations at any time outstanding attributable to Marketing
Subsidiary Letters of Credit exceeds the Marketing Subsidiary Sublimit, Borrower
shall, immediately and without notice or demand, pay the amount of such excess
to the Administrative Agent for the ratable benefit of the Banks as a prepayment
of the Loans and, if necessary, a prefunding of Letters of Credit.  Immediately
upon determining the need to make any such prepayment Borrower shall notify the
Administrative Agent of such required prepayment.  Each such prepayment shall be
accompanied by a payment of all accrued and unpaid interest on the Loans prepaid
and shall be subject to Section 2.11.
 

 
 

--------------------------------------------------------------------------------

 

Section 2.9  Default Rate.  If any payment of principal or interest on any Loan,
or payment of any other Obligation, is not made when due (whether by
acceleration or otherwise), such principal, interest or other Obligation shall
bear interest (computed on the basis of a year of 360 days and actual days
elapsed or, if based on the rate described in clause (i) of the definition of
Base Rate, on the basis of a year of 365 or 366 days, as applicable, and the
actual number of days elapsed) from the date such payment was due until paid in
full, payable on demand, at a rate per annum equal to:
 
(a)           for any Obligation other than a Eurodollar Loan (including
principal and interest relating to Base Rate Loans and interest on Eurodollar
Loans), the sum of two percent (2%) plus the Applicable Margin plus the Base
Rate from time to time in effect; and
 
(b)           for the principal of any Eurodollar Loan, the sum of two percent
(2%) plus the rate of interest in effect thereon at the time of such default
until the end of the Interest Period applicable thereto and, thereafter, at a
rate per annum equal to the sum of two percent (2%) plus the Applicable Margin
plus the Base Rate from time to time in effect.
 
Section 2.10  The Notes.
 
(a)           The Loans made to Borrower by each Bank shall, upon the request
written request of any such Bank, be evidenced by a single promissory note of
Borrower issued to such Bank in the form of Exhibit A hereto.  Each such
promissory note is hereinafter referred to as a “Note” and collectively such
promissory notes are referred to as the “Notes.”
 
(b)           Each Bank shall record on its books and records or on a schedule
to its Note the amount of each Loan advanced, continued, or converted by it, all
payments of principal and interest and the principal balance from time to time
outstanding thereon, the type of such Loan, and, for any Eurodollar Loan, the
Interest Period and the interest rate applicable thereto.  The record thereof,
whether shown on such books and records of a Bank or on a schedule to any Note,
shall be prima facie evidence of the same; provided, however, that the failure
of any Bank to record any of the foregoing or any error in any such record shall
not limit or otherwise affect the obligation of Borrower to repay all Loans made
hereunder together with accrued interest thereon.  At the request of any Bank
and upon such Bank tendering to Borrower the Note to be replaced, Borrower shall
furnish a new Note to such Bank to replace any outstanding Note, and at such
time the first notation appearing on a schedule on the reverse side of, or
attached to, such Note shall set forth the aggregate unpaid principal amount of
all Loans, if any, then outstanding thereon.
 

 
 

--------------------------------------------------------------------------------

 

Section 2.11  Funding Indemnity.  If any Bank shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense (excluding
loss of margin) incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Bank to fund or maintain any Eurodollar
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to such Bank) as a result of:
 
(a)           any payment (whether by acceleration or otherwise), prepayment or
conversion of a Eurodollar Loan on a date other than the last day of its
Interest Period,
 
(b)           any failure (because of a failure to meet the conditions of
Section 6 or otherwise) by Borrower to borrow or continue a Eurodollar Loan, or
to convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 2.5(a) or established pursuant to Section
2.5(c) hereof,
 
(c)           any failure by Borrower to make any payment or prepayment of
principal on any Eurodollar Loan when due (whether by acceleration or
otherwise), or
 
(d)           any acceleration of the maturity of a Eurodollar Loan as a result
of the occurrence of any Event of Default hereunder.
 
then, upon the demand of such Bank, Borrower shall pay to such Bank such amount
as will reimburse such Bank for such loss, cost or expense.  If any Bank makes
such a claim for compensation, it shall provide to Borrower, with a copy to the
Administrative Agent, a certificate executed by an officer of such Bank setting
forth the amount of such loss, cost or expense in reasonable detail (including
an explanation of the basis for and the computation of such loss, cost or
expense) and the amounts shown on such certificate if reasonably calculated
shall be prima facie evidence of the amount of such loss, cost or expense.
 
Section 2.12  Commitments.
 
(a)           Borrower shall have the right at any time and from time to time,
upon three (3) Business Days’ prior written notice to the Administrative Agent,
to terminate an  unused portion of the Commitments without premium or penalty,
in whole or in part, any partial termination to be (i) in an amount not less
than $5,000,000 and integral multiples of $1,000,000 in excess thereof, and (ii)
allocated ratably among the Banks in proportion to their respective Percentages,
provided that the Commitments may not be reduced to an amount less than the sum
of the Loans and all L/C Obligations then outstanding. The Administrative Agent
shall give prompt notice to each Bank of any such termination of
Commitments.  Any termination of Commitments pursuant to this Section 2.12 may
not be reinstated.
 
(b)           The Borrower and the Administrative Agent may from time to time
add additional financial institutions as parties to this Agreement or, with the
written consent of an existing Bank, increase the Commitment of such existing
Bank (any such financial institution or existing Bank which is increasing its
commitment being referred to as an “Added Bank”) pursuant to documentation
reasonably satisfactory to the Borrower and the Administrative Agent and
provided that the minimum commitment of each such
 

 
 

--------------------------------------------------------------------------------

 

additional financial institution equals or exceeds $10,000,000, any such Added
Bank shall for all purposes be considered a Bank for purposes of this Agreement
and the other Credit Documents with a Commitment as set forth in such
documentation.  Any such Added Bank shall on the date it is deemed a party to
this Agreement purchase from the other Banks its Percentage (or the increase in
its Percentage, in the case of an Added Bank which is an existing Bank) of the
Loans outstanding and shall be deemed to purchase pursuant to Section 2.2(d) a
Participating Interest in all Letters of Credit and Reimbursement Obligations
outstanding on such date to the extent of its Percentage (or the increase in its
Percentage, in the case of an Added Bank which is an existing
Bank).  Notwithstanding anything contained in this Section 2.12(b) to the
contrary, any increase shall be in minimum increments of $5,000,000 and the
aggregate amount of Commitments may not at any time exceed an amount equal to
(x) $600,000,000 less (y) the aggregate amount of any Commitment reductions
pursuant to Section 2.12(a) without the consent of the Required Banks.
 
Section 2.13  BHP Borrowings.  The Borrower agrees to reserve under the
Commitments at all times an aggregate amount equal to $3,100,000 (the “BHP
Reserve”) to be used by the Borrower to fund, directly or indirectly, any
liquidity needs arising under or in connection with that certain Loan Agreement
between the City of Gillette, Campbell County, Wyoming and BHP (fka Black Hills
Corporation), dated June 1, 1994, as such Loan Agreement is amended, modified,
supplemented or refinanced from time to time (the “BHP Liquidity
Requirements”).  The BHP Reserve shall be: (i) reduced for each Loan requested
by the Borrower, the proceeds of which are used to fund, directly or indirectly,
the BHP Liquidity Requirements, and (ii) increased, up to the limit of
$3,100,000 at any time, for any such Loan that is repaid in accordance with the
terms of this Agreement.  Nothing in this paragraph shall restrict Borrower’s
use of other Loans made under this Agreement in accordance with the terms and
conditions of this Agreement.  The Administrative Agent and the Banks shall have
no responsibility for ensuring that the proceeds of Loans made under the BHP
Reserve are used for the BHP Liquidity Requirements.
 
Section 2.14  Defaulting Banks.  Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:
 
(a)             fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Bank pursuant to Section 3.1;
 
(b)            if any L/C Obligations exist at the time a Bank becomes a
Defaulting Bank then:
 
(i)             all or any part of such L/C Obligations of such Defaulting Bank
shall be reallocated among the Non-Defaulting Banks in accordance with their
respective Percentages but only to the extent that no Default or Event of
Default has occurred and is continuing, and as a result thereof (x) the sum of
all Non-Defaulting Banks’ outstanding Loans plus such Defaulting Bank’s L/C
Obligations would not exceed the Non-Defaulting Banks’ Percentage of its
existing Commitment and (y) the sum of each Non-Defaulting Bank’s outstanding
 

 
 

--------------------------------------------------------------------------------

 

Loans plus such Non-Defaulting Bank’s share under this clause (i) of such
Defaulting Bank’s L/C Obligations would not exceed such Non-Defaulting Bank’s
Percentage of its existing Commitment; and
 
(ii)             if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Bank’s L/C Obligations (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth herein for so
long as such L/C Obligations are outstanding;
 
(iii)             if the Borrower cash collateralizes any portion of such
Defaulting Bank’s L/C Obligations pursuant to this Section 2.14(b), the Borrower
shall not be required to pay any fees to such Defaulting Bank pursuant to
Section 3.1 with respect to such Defaulting Bank’s L/C Obligations during the
period such Defaulting Bank’s L/C Obligations are cash collateralized; and
 
(iv)             if the L/C Obligations of the Non-Defaulting Banks are
reallocated pursuant to this Section 2.14(b), then the fees payable to the Banks
pursuant to Section 3.1 shall be adjusted to give effect to such reallocations
in accordance with such Non-Defaulting Banks’ Percentages;
 
(c)             so long as any Bank is a Defaulting Bank, no Issuing Agent shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Banks (and/or cash collateralized in accordance with the
terms hereof), and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among Non-Defaulting Banks in a manner
consistent with Section 2.14 (b)(i) (and Defaulting Banks shall not participate
therein); and
 
(d)             any amount payable to such Defaulting Bank hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Bank pursuant to this Agreement)
shall, in lieu of being distributed to such Defaulting Bank, subject to any
applicable requirements of law, be applied (i) first, to the payment of any
amounts owing by such Defaulting Bank to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts then owing by such
Defaulting Bank to any Issuing Agent hereunder, (iii) third, in the event such
Defaulting Bank’s L/C Obligations are cash collateralized under this Section
2.14 by the Borrower, then, if no Default or Event of Default then exists, to
the Borrower as a return of its corresponding cash collateral deposits until all
such cash collateral has been returned to the Borrower, and (iv) fourth, to such
Defaulting Bank, in each case, as otherwise directed by a court of competent
jurisdiction.
 
In the event that the Administrative Agent, the Borrower, and each Issuing Agent
each agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then the Loans of the Banks shall be
readjusted and reallocated to reflect the inclusion of such Bank’s Commitment
and on such date such Bank

 
 

--------------------------------------------------------------------------------

 

shall purchase at par such of the Loans and participations in Letters of Credit
of the other Banks as the Administrative Agent shall determine may be necessary
in order for such Bank to hold such Loans and participations in Letters of
Credit in accordance with its applicable Percentage after giving effect to such
reallocation; provided notwithstanding the foregoing, the Borrower must comply
with all applicable terms hereof.


Notwithstanding anything set forth herein to the contrary, a Defaulting Bank
shall not have any voting or consent rights under or with respect to any Credit
Documents or constitute a “Bank” for any voting or consent rights under or with
respect to any Credit Document, in any matter requiring the consent of Required
Banks.   Moreover, for the purposes of determining Required Banks, the Loans and
Commitments held by Defaulting Banks shall be excluded from the total Loans and
Commitments outstanding.  For purposes of clarification, a Defaulting Bank shall
not lose its right to vote with respect to matters set forth in clauses (i) and
(ii) of Section 11.11 below


SECTION 3.  FEES.
 
Section 3.1  Fees.
 
(a)           Commitment Fee.  From and after the Effective Date, Borrower shall
pay to the Administrative Agent for the ratable account of the Banks in
accordance with their Percentages a Commitment Fee accruing at a rate per annum
equal to the Commitment Fee Rate on the average daily unused amount of the
Commitments.  Such Commitment Fee is payable in arrears on the last Business Day
of each calendar quarter and on the Termination Date, and if the Commitments are
terminated in whole prior to the Termination Date, the fee for the period to but
not including the date of such termination shall be paid in whole on the date of
such termination.
 
(b)           Letter of Credit Fees.
 
(i)           Borrower shall pay to the Administrative Agent for the account of
each Bank letter of credit fees with respect to the Letters of Credit at a rate
per annum equal to the L/C Fee Rate on the average daily maximum undrawn face
amount of such outstanding Letters of Credit (including any Letters of Credit
outstanding after the termination of the Commitments), computed in each case on
a quarterly basis in arrears on the last Business Day of each calendar quarter
and on the Termination Date.
 
(ii)           The letter of credit fees payable under Section 3.1(b)(i) shall
be due and payable quarterly in arrears on the last Business Day of each
calendar quarter during which Letters of Credit are outstanding, commencing on
the first such quarterly date to occur after the Effective Date, and on the
Termination Date, and if the Commitments are terminated in whole on an earlier
date, the fee for the period to but not including the date of such termination
shall be paid in whole on the date of such termination.
 

 
 

--------------------------------------------------------------------------------

 

(iii)           Borrower shall pay to each Issuing Agent from time to time on
demand the normal issuance, presentation, amendment and other processing fees,
and other standard costs and charges, of such Issuing Agent relating to letters
of credit as from time to time in effect, and such fronting fees as may be
agreed upon by Borrower and such Issuing Agent.
 
(c)           Reserved.
 
(d)           Arranger Fees.  Borrower shall pay to the Arrangers for the
accounts of the Arrangers (and no other Persons) the fees agreed to among the
Arrangers and Borrower in the Fee Letter or as otherwise agreed in writing among
them.
 
(e)           Fee Calculations.  All fees payable under this Agreement shall be
payable in U.S.  Dollars and shall be computed on the basis of a year of 360
days, for the actual number of days elapsed.  All determinations of the amount
of fees owing hereunder (and the components thereof) shall be made by the
Administrative Agent and shall be prima facie evidence of the amount of such
fee, absent manifest error.
 
SECTION 4.  PLACE AND APPLICATION OF PAYMENTS.
 
Section 4.1  Place and Application of Payments.  All payments of principal of
and interest on the Loans, and of all other Obligations and other amounts
payable by Borrower under the Credit Documents, shall be made by Borrower in
U.S.  Dollars to the Administrative Agent  or the applicable Issuing Agent if
such payment is being made with respect to a Reimbursement Obligation,  by no
later than 2:00 p.m. (New York time) on the due date thereof at the principal
office of the Administrative Agent or the office of the applicable Issuing Agent
designated in writing to Borrower by such Issuing Agent, as applicable, pursuant
to the payment instructions set forth on Part A of Schedule 4 hereof (or such
other location in the, United States as the Administrative Agent or the
applicable Issuing Agent, as applicable, may designate to Borrower) or, if such
payment is on a Reimbursement Obligation, no later than provided by Section
2.2(c) hereof, in each case for the benefit of the Person or Persons entitled
thereto.  Any payments received after such time shall be deemed to have been
received by the Administrative Agent or the Issuing Agent on the next Business
Day.  All such payments shall be made free and clear of, and without deduction
for, any set-off, defense, counterclaim, levy, or any other deduction of any
kind in immediately available funds at the place of payment.  The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest on Loans or applicable fees ratably to the
Banks and like funds relating to the payment of any other amount payable to any
Person to such Person, in each case to be applied in accordance with the terms
of this Agreement.
 
SECTION 5.  REPRESENTATIONS AND WARRANTIES.
 
The Borrower hereby represents and warrants to each Bank as to itself and, where
the following representations and warranties apply to its Subsidiaries, as to
each Subsidiary of Borrower, as follows:
 
Section 5.1  Corporate Organization and Authority.  Borrower is duly organized
and existing in good standing under the laws of the state of South Dakota; has
all necessary corporate
 

 
 

--------------------------------------------------------------------------------

 

power to carry on its present business; and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business
transacted by it or the nature of the Property owned or leased by it makes such
licensing, qualification or good standing necessary and in which the failure to
be so licensed, qualified or in good standing would have a Material Adverse
Effect.
 
Section 5.2  Subsidiaries.  Schedule 5.2 (as updated from time to time pursuant
to Section 7.1) hereto identifies each Subsidiary of Borrower, the jurisdiction
of organization, the percentage of issued and outstanding equity securities
owned by the Borrower and its Subsidiaries and, if such percentage is not one
hundred percent (100%) (excluding directors’ qualifying shares as required by
law), a description of each class of its equity securities and the number of
securities issued and outstanding.  Each Subsidiary is duly organized and
existing in good standing under the laws of the jurisdiction of its
organization, has all necessary corporate or equivalent power to carry on its
present business, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the Property owned or leased by it makes such licensing or qualification
necessary and in which the failure to be so licensed or qualified would have a
Material Adverse Effect.  All of the issued and outstanding securities of each
Subsidiary owned directly or indirectly by Borrower are validly issued and
outstanding and fully paid and nonassessable except as set forth on Schedule 5.2
hereto.  All such securities owned by Borrower are owned beneficially, and of
record, free of any Lien, except as permitted in Section 7.9.
 
Section 5.3  Corporate Authority and Validity of Obligations.  Borrower has full
right and authority to enter into this Agreement and the other Credit Documents
to which it is a party, to make the borrowings herein provided for, to issue its
Notes in evidence thereof, to apply (and to have applied) for the issuance of
the Letters of Credit, and to perform all of its obligations under the Credit
Documents to which it is a party.  Each Credit Document to which it is a party
has been duly authorized, executed and delivered by Borrower and constitutes
valid and binding obligations of Borrower enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and by equitable principles of general applicability
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  No Credit Document, nor the performance or observance by
Borrower of any of the matters or things therein provided for, contravenes any
provision of law or any charter or by-law provision of Borrower or any material
Contractual Obligation of or affecting Borrower or any of Borrower’s Properties
or results in or requires the creation or imposition of any Lien on any of the
Properties or revenues of Borrower.
 
Section 5.4  Financial Statements.  All financial statements heretofore
delivered to the Banks showing historical performance of Borrower for Borrower’s
fiscal years ending on or before December 31, 2009, have been prepared in
accordance with generally accepted accounting principles applied on a basis
consistent, except as otherwise noted therein, with that of the previous fiscal
year.  The unaudited balance sheet and income statements for the two-month
period ended February 28, 2010, have been prepared in accordance with generally
accepted accounting principles applicable to interim financial statements
applied on a basis consistent, except as otherwise noted therein, with the
previous same fiscal period of Borrower in the prior fiscal year (subject to
normal year-end adjustments).  Each of such financial statements
 

 
 

--------------------------------------------------------------------------------

 

fairly presents on a consolidated basis the financial condition of Borrower and
its Subsidiaries as of the dates thereof and the results of operations for the
periods covered thereby.  Borrower and its Subsidiaries have no material
contingent liabilities other than those disclosed in such financial statements
referred to in this Section 5.4 or in comments or footnotes thereto, or in any
report supplementary thereto, heretofore furnished to the Banks.  Since December
31, 2009, there has been no event or series of events which has resulted in, or
reasonably could be expected to result in, a Material Adverse Effect.
 
Section 5.5  No Litigation; No Labor Controversies.
 
(a)            Except as set forth on Schedule 5.5, there is no litigation or
governmental proceeding pending, or to the knowledge of Borrower, threatened,
against Borrower or any Subsidiary of Borrower in which there is a reasonable
possibility of an adverse decision which, if adversely determined, could
(individually or in the aggregate) have a Material Adverse Effect.
 
(b)           Except as set forth on Schedule 5.5, there are no labor
controversies pending or, to the best knowledge of Borrower, threatened against
Borrower or any Subsidiary of Borrower which could (individually or in the
aggregate) have a Material Adverse Effect.
 
Section 5.6  Taxes.  Borrower and its Subsidiaries have timely filed all United
States federal tax returns, and all other foreign, state, local and other tax
returns, required to be filed and have timely paid all taxes due from the
Borrower and its Subsidiaries (whether or not pursuant to such returns or
pursuant to any assessment received by Borrower or any Subsidiary of Borrower),
except such taxes, if any, as are being contested in good faith and for which
adequate reserves have been provided.  No notices of tax liens have been filed
and no claims are being asserted concerning any such taxes, which liens or
claims are material to the financial condition of Borrower or any of its
Subsidiaries (individually or in the aggregate).  The charges, accruals and
reserves on the books of Borrower and its Subsidiaries for any taxes or other
governmental charges are adequate and in conformance with GAAP.
 
Section 5.7  Approvals.  No authorization, consent, approval, license,
exemption, filing or registration with any court or governmental department,
agency or instrumentality which have not already been obtained, nor any approval
or consent of the stockholders of Borrower or any Subsidiary of Borrower or from
any other Person, is necessary to the valid execution, delivery or performance
by Borrower or any Subsidiary of Borrower of any Credit Document to which it is
a party.
 
Section 5.8  ERISA.  With respect to each Plan, Borrower and each other member
of the Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and with the Code
to the extent applicable to it and has not incurred any liability to the Pension
Benefit Guaranty Corporation (“PBGC”) or a Plan under Title IV of ERISA other
than (a) a liability incurred in the ordinary course of business related to the
ongoing funding requirements of a Plan or (b) a liability to the PBGC for
premiums under Section 4007 of ERISA.  Neither Borrower nor any Subsidiary of
Borrower has any contingent liabilities for
 

 
 

--------------------------------------------------------------------------------

 

any post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA and Section 4980B
of the Code or similar state statute.
 
Section 5.9  Government Regulation.
 
(a)           Neither Borrower nor any Subsidiary of Borrower is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(b)           Reserved.
 
Section 5.10  Margin Stock; Use of Proceeds.  Neither Borrower nor any
Subsidiary of Borrower is engaged principally, or as one of its primary
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (“margin stock” to have the same meaning herein as in
Regulation U of the Board of Governors of the Federal Reserve System).  The
proceeds of the Loans and Letters of Credit are to be used solely (i) to fund
Borrower’s working capital needs, and (ii) for general corporate purposes of
Borrower.  Borrower will not use the proceeds of any Loan or Letter of Credit in
a manner that violates any provision of Regulation U or X of the Board of
Governors of the Federal Reserve System.
 
Section 5.11  Licenses and Authorizations; Compliance with Laws.
 
(a)           Borrower and each of its Subsidiaries has all necessary licenses,
permits and governmental authorizations to own and operate its Properties and to
carry on its business as currently conducted and contemplated except for any
such licenses, permits and governmental authorizations which, the failure to
have, could not, either individually or in the aggregate, reasonably expected to
have a Material Adverse Effect.  Borrower and each of its Subsidiaries is in
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities except for any such law, regulation,
ordinance or order which, the failure to comply therewith, could not reasonably
expected to have a Material Adverse Effect.
 
(b)           In the ordinary course of its business, Borrower and each of its
Subsidiaries conduct annual reviews of the effect of Environmental and Health
Laws on the Properties and all aspects of the business and operations of such
Borrower and its Subsidiaries in the course of which such Borrower identifies
and evaluates associated liabilities and costs (including, without limitation,
any capital or operating expenditures required for clean-up or contemplated
closure of Properties currently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with standards imposed
by law and any actual or reasonably likely liabilities to third parties,
including employees or governmental entities, and any related costs and
expenses).  Borrower regularly documents the results of these reviews in
periodic environmental compliance audit or assessment reports (collectively,
“Environmental Review Documents”).  On the basis of this review, Borrower has
reasonably concluded that Environmental and Health Laws do not, and for the
reasonably foreseeable future will not have, any Material Adverse Effect.
 

 
 

--------------------------------------------------------------------------------

 

(c)           Except as set forth on Schedule 5.11 (as amended from time to time
in accordance with the provisions hereof): (i) Borrower and each Subsidiary
(including, without limitation, all operations and conditions at or in the
Property) are and have been in compliance with all applicable Environmental and
Health Laws (which compliance includes, but is not limited to, the possession by
Borrower and each of its Subsidiaries of all permits and other governmental
authorizations required under applicable Environmental and Health Laws, and
compliance with the terms and conditions thereof), except where failure to be in
compliance could not reasonably be expected to have a Material Adverse Effect;
(ii) there is no Environmental Claim pending or, to Borrower’s knowledge,
threatened against Borrower or any of its Subsidiaries or against any Person
whose liability for any Environmental Claim the Borrower or any of its
Subsidiaries has retained or assumed either contractually or by operation of
law, in each such case which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect; (iii) from and after the date on
which Borrower acquired title to the Property, there have been and are no past
or present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the Release or presence of any Hazardous
Material, and prior to the date on which Borrower acquired title to the
Property, to Borrower’s knowledge, there have been and are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the Release or presence of any Hazardous Material, which, in
each case, could reasonably be expected to form the basis of any Environmental
Claim against Borrower or any of its Subsidiaries, or against any Person whose
liability for any Environmental Claim Borrower or any of its Subsidiaries has
retained or assumed either contractually or by operation of law, in each such
case which could reasonably be expected to have a Material Adverse Effect; (iv)
Borrower and its Subsidiaries have not, and to Borrower’s knowledge, no other
Person has placed, stored, deposited, discharged, buried, dumped or disposed of
Hazardous Materials on, beneath or adjacent to any property currently or
formerly owned, operated or leased by the Borrower or any of its Subsidiaries,
in each case, which, individually or in the aggregate, which could reasonably be
expected to have a Material Adverse Effect; and (v) no Lien in favor of any
Person relating to or in connection with any Environmental Claim has been filed
or has been attached to any Property.
 
Section 5.12  Ownership of Property; Liens.  Borrower and each Subsidiary of
Borrower has good title to or valid leasehold interests in all its
Property.  None of Borrower’s or any Subsidiary’s Property is subject to any
Lien, except as permitted in Section 7.9.
 
Section 5.13  No Burdensome Restrictions; Compliance with Agreements.  Neither
Borrower nor any Subsidiary of Borrower is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party (including any Contractual
Obligation), which default could materially adversely affect the business,
operations, Property or financial or other condition of Borrower and its
Subsidiaries (individually or in the aggregate).
 
Section 5.14  Full Disclosure.  All information heretofore furnished by Borrower
to the Administrative Agent or any Bank for purposes of or in connection with
the Credit Documents or any transaction contemplated thereby is, and all such
information hereafter furnished by
 

 
 

--------------------------------------------------------------------------------

 

Borrower to the Administrative Agent or any Bank will be, true and accurate in
all material respects and not misleading.
 
Section 5.15  Solvency.  Borrower and each of its Subsidiaries on a consolidated
basis, is Solvent.  Borrower and each of its Material Subsidiaries,
individually, is Solvent.
 
SECTION 6.  CONDITIONS PRECEDENT.
 
The obligation of each Bank to effect a Borrowing, or of an Issuing Agent to
issue, extend the expiration date of or increase the amount of any Letter of
Credit, shall be subject to the following conditions precedent:
 
Section 6.1  Initial Credit Event.  On or before the Effective Date:
 
(a)           The Administrative Agent shall have received for each Bank the
favorable written opinion of (i) Faegre & Benson LLP, counsel to Borrower and
(ii) General Counsel to the Borrower; provided, either such opinion shall
include a legal opinion to the effect that Borrower has obtained all necessary
approvals under PUHCA in connection with its obligations under the Credit
Documents, and such other related matters as the Administrative Agent may
reasonably request;
 
(b)           The Administrative Agent shall have received for each Bank copies
of Borrower’s (i) Articles of Incorporation, together with all amendments and
(ii) bylaws (or comparable constituent documents) and any amendments thereto,
certified in each instance by its Secretary or an Assistant Secretary;
 
(c)           The Administrative Agent shall have received for each Bank copies
of resolutions of Borrower’s Board of Directors authorizing the execution and
delivery of the Credit Documents and the consummation of the transactions
contemplated thereby together with specimen signatures of the persons authorized
to execute such documents on such Borrower’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;
 
(d)           The Administrative Agent shall have received for each Bank which
has requested same such Bank’s duly executed Note of Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 2.10(a)
hereof;
 
(e)           The Administrative Agent shall have received a duly executed set
of the Credit Documents;
 
(f)           All legal matters incident to the execution and delivery of the
Credit Documents shall be satisfactory to the Banks;
 
(g)           The Administrative Agent shall have received a duly executed
original of the Fee Letter;
 
(h)           The Administrative Agent shall have received a duly executed
Compliance Certificate containing financial information as of February 28, 2010
 

 
 

--------------------------------------------------------------------------------

 

(i)           With respect to all Indebtedness and other obligations, absolute
or contingent, under the credit facilities created by the following agreement, a
payoff letter from each lender or agent for a group of lenders in form and
substance reasonably satisfactory to the Administrative Agent, together with
such termination statements, releases of mortgage Liens and other instruments,
documents and/or agreements necessary or appropriate to terminate any Liens in
favor of such lenders securing such obligations which are to be paid off on the
Effective Date as the Administrative Agent may reasonably request, duly executed
and in form and substance reasonably satisfactory to the Administrative Agent
party to that certain Credit Agreement among the Borrower, the financial
institutions party thereto, as lenders, and The Royal Bank of Scotland plc, as
administrative agent for such lenders, dated as of May 5, 2005, as amended from
time to time;
 
(j)           During the period from December 31, 2009 to the Effective Date,
neither Borrower nor any of its Subsidiaries have, except as specifically set
forth on Schedule 6.1, issued, incurred, assumed, created, become liable for,
contingently or otherwise, any material Indebtedness;
 
(k)           The Borrower shall have provided a certificate stating that the
conditions precedent set forth in this Section 6.1 and Sections 6.2(b) and (c)
have been satisfied;
 
(l)           The Borrower shall have paid to each Bank the applicable fees for
providing its Commitment under this Agreement;
 
(m)           The Administrative Agent shall have received such other documents
and information as it may reasonably request; and
 
(n)           There has been no material adverse change in the business, assets,
operations, performance or condition, financial or otherwise, of Borrower and
its subsidiaries taken as a whole, since the last day of the most recently
audited financial year of the Borrower.


Section 6.2  All Credit Events.  As of the time of each Credit Event hereunder:
 
(a)           In the case of a Borrowing, the Administrative Agent shall have
received the notice required by Section 2.5 hereof, in the case of the issuance
of any Letter of Credit, the applicable Issuing Agent shall have received the
request for such Letter of Credit required by Section 2.2(b), and a duly
completed Supplemental Letter of Credit Agreement for a Letter of Credit and, in
the case of an extension or increase in the amount of a Letter of Credit, the
applicable Issuing Agent shall have received a written request therefor, in a
form acceptable to such Issuing Agent;
 
(b)            Each of the representations and warranties set forth in Section 5
hereof (except with respect to representations contained in the first sentence
of Section 5.2 hereof which are untrue as the result of information on Schedule
5.2 which has not yet been required to be updated pursuant to Section 7.6(b))
shall be and remain true and correct in all material respects (unless such
representation or warranty is already qualified
 

 
 

--------------------------------------------------------------------------------

 

with respect to materiality, in which case it shall be and remain true and
correct in all respects) as of said time, except that if any such representation
or warranty relates solely to an earlier date it need only remain true in all
material respects (unless such representation or warranty is already qualified
with respect to materiality, in which case it shall be and remain true and
correct in all respects) as of such date; and
 
(c)           Borrower shall be in full compliance with all of the terms and
conditions hereof, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event.
 
Each request for a Credit Event shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Event as to the facts specified
in paragraphs (b) and (c) of this Section 6.2.
 
SECTION 7.  COVENANTS.
 
Borrower covenants and agrees that, so long as any Note, Loan or L/C Obligation
is outstanding hereunder, or any Commitment is available to or in use by
Borrower hereunder, except to the extent compliance in any case is waived in
writing by the Required Banks:
 
Section 7.1  Corporate Existence; Subsidiaries.  Borrower shall, and shall cause
each of its Subsidiaries to, preserve and maintain its corporate existence,
subject to the provisions of Section 7.12 hereof.  Together with any financial
statements delivered pursuant to Section 7.6 hereof, Borrower shall deliver an
updated Schedule 5.2 to reflect any changes from the existing Schedule 5.2.
 
Section 7.2  Maintenance.  Borrower will maintain, preserve and keep its plants,
Properties and equipment necessary to the proper conduct of its business in
reasonably good repair, working order and condition and will from time to time
make all reasonably necessary repairs, renewals, replacements, additions and
betterments thereto so that at all times such plants, Properties and equipment
shall be reasonably preserved and maintained, and Borrower will cause each of
its Subsidiaries to do so in respect of Property owned or used by it; provided,
however, that nothing in this Section 7.2 shall prevent Borrower or a Subsidiary
of Borrower from discontinuing the operation or maintenance of any such
Properties if such discontinuance is not disadvantageous to the Banks or the
holders of the Notes, does not materially impair the operations of Borrower or
any Subsidiary of Borrower and is, in the judgment of Borrower, desirable in the
conduct of its business or the business of its Subsidiaries.
 
Section 7.3  Taxes.  Borrower will duly pay and discharge, and will cause each
of its Subsidiaries duly to pay and discharge, all taxes, rates, assessments,
fees and governmental charges upon or against it or against its Properties, in
each case before the same becomes delinquent and before penalties accrue
thereon, unless and to the extent that the same is being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP have been
provided therefor on the books of Borrower.
 
Section 7.4  ERISA.  Borrower will, and will cause each of its Subsidiaries to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which, if unpaid or unperformed, might result in the imposition
of a Lien against any of its properties or
 

 
 

--------------------------------------------------------------------------------

 

assets and will promptly notify the Administrative Agent of (i) the occurrence
of any reportable event (as defined in ERISA) affecting a Plan, other than any
such event of which the PBGC has waived notice by regulation, (ii) receipt of
any notice from PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (iii) its or any of its Subsidiaries’
intention to completely or partially terminate or withdraw from any Plan,
(iv) with respect to any Plan that is a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA), the filing of a notice of reorganization,
insolvency or termination under Section 4041 of ERISA, (v) the failure of a Plan
or related trust intended to qualify for tax exempt status under Section 401(a)
or 501 of the Code to qualify thereunder, and (vi) the occurrence of any event
affecting any Plan which could result in the incurrence by Borrower or any of
its Subsidiaries of any material liability, fine or penalty, or any material
increase in the contingent liability of Borrower or any of its Subsidiaries
under any post-retirement Welfare Plan benefit.  The Administrative Agent will
promptly distribute to each Bank any notice it receives from Borrower pursuant
to this Section 7.4.
 
Section 7.5  Insurance.  Borrower will insure, and keep insured, and will cause
each of its Subsidiaries to insure, and keep insured, with good and responsible
insurance companies, all insurable Property owned by it of a character usually
insured by companies similarly situated and operating like Property.  To the
extent usually insured by companies similarly situated and conducting similar
businesses, Borrower will also insure, and cause each of its Subsidiaries to
insure, employers’ and public and product liability risks with good and
responsible insurance companies.  Borrower will, upon request of any Bank,
furnish to such Bank a summary setting forth the nature and extent of the
insurance maintained pursuant to this Section 7.5.
 
Section 7.6  Financial Reports and Other Information.
 
(a)           Borrower will maintain a system of accounting in accordance with
GAAP and will furnish to the Banks and their respective duly authorized
representatives such information respecting the business and financial condition
of Borrower and its Subsidiaries as any Bank may reasonably request; and without
any request, the Borrower shall deliver to the Administrative Agent, which in
turn will deliver to each Bank, in form and detail satisfactory to the
Administrative Agent, each of the following:
 
(i)           within 90 days after the end of each fiscal year of Borrower, a
copy of Borrower financial statements for such fiscal year, including the
consolidated balance sheet of Borrower and its Subsidiaries for such year and
the related statements of income and statements of cash flow, each as certified
by independent public accountants of recognized national standing selected by
Borrower in accordance with GAAP with such accountants’ unqualified opinion to
the effect that the financial statements have been prepared in accordance with
GAAP and present fairly in all material respects in accordance with GAAP the
consolidated financial position of Borrower and its Subsidiaries as of the close
of such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered
 

 
 

--------------------------------------------------------------------------------

 

necessary in the circumstances, provided that if Borrower files its annual
report on Form 10-K for the applicable annual period, and such annual report
contains the financial statements and accountants certifications, opinions and
statements described above, the Borrower may satisfy the requirements of this
Section 7.6(a)(i) by delivering a copy of such annual report to the
Administrative Agent.  Together with such information the Borrower shall provide
to the Administrative Agent such consolidating information as may be necessary
for the Banks to determine the Borrower’s compliance with Section 7.17 hereof;
 
(ii)           within 60 days after the end of each of the first three quarterly
fiscal periods of Borrower, a consolidated unaudited balance sheet of Borrower
and its Subsidiaries, and the related statements of income and statements of
cash flow, as of the close of such period, all of the foregoing prepared by
Borrower in reasonable detail in accordance with GAAP and certified by
Borrower’s chief executive officer, chief financial officer or corporate
controller as fairly presenting the financial condition as at the dates thereof
and the results of operations for the periods covered thereby, provided that if
Borrower files a Form 10-Q for the applicable quarterly period, and such
quarterly report contains the financial statements and certifications described
above, the Borrower may satisfy the requirements of this Section 7.6(a)(ii) by
delivering a copy of such quarterly report to the Administrative
Agent.   Together with such information the Borrower shall provide to the
Administrative Agent such consolidating information as may be necessary for the
Banks to determine the Borrower’s compliance with Section 7.17 hereof;
 
(iii)           within the period provided in subsection (i) above, the written
statement of the accountants who certified the audit report thereby required
consistent with past practices that in the course of their audit they have
obtained no knowledge of certain Defaults or Events of Default, or, if such
accountants have obtained knowledge of any such Default or Event of Default,
they shall disclose in such statement the nature and period of the existence
thereof; and
 
(iv)           promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports Borrower or any of its non
Wholly-Owned Subsidiaries that are Material Subsidiaries or the Marketing
Subsidiary sends to its (or their, as applicable) shareholders, and copies of
all other regular, periodic and special reports and all registration statements
Borrower or any of its Subsidiaries file with the SEC or any successor thereto,
or with any national securities exchanges.
 
(b)           Each financial statement furnished to the Banks pursuant to
subsection (i) or (ii) of this Section 7.6 shall be accompanied by (A) a written
certificate signed by Borrower’s chief executive officer, chief financial
officer or corporate controller to the effect that (i) no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by Borrower to remedy the same, (ii) the representations and
 

 
 

--------------------------------------------------------------------------------

 

warranties contained in Section 5 hereof are true and correct in all material
respects as though made on the date of such certificate (other than those made
solely as of an earlier date, which need only remain true as of such date),
except as otherwise described therein, (B) a Compliance Certificate in the form
of Exhibit B hereto showing Borrower’s compliance with the covenants set forth
in Sections 7.9, 7.11, 7.12 and 7.14 through 7.18 hereof, and (C) a reasonably
detailed description of any material change in any of the material information
set forth on Schedules 5.2, 5.5, 5.11 and 7.15(a) since the date of the last
certificate delivered pursuant clause (A) above.
 
(c)           Borrower will promptly (and in any event within three Business
Days after an officer of Borrower has knowledge thereof) give notice to the
Administrative Agent and each Bank:
 
(i)           of the occurrence of any Default or Event of Default;
 
(ii)           any event or condition which could reasonably be expected to have
a Material Adverse Effect;
 
(iii)           of any (x) litigation or governmental proceeding of the type
described in Section 5.5 hereof or (y) environmental or other matters of the
type described in Section 5.11 hereof;  and
 
(iv)           of the entering into of any Long-Term Guaranties, and Borrower
shall promptly provide the Administrative Agent with a copy of any such
Guarantee and any modification to such Guarantee.
 
Section 7.7  Bank Inspection Rights.  For purposes of confirming compliance with
the Credit Documents or after the occurrence and during the continuance of an
Event of Default, upon reasonable notice from the Administrative Agent or the
Required Banks, Borrower will, at Borrower’s expense, permit such Banks (and
such Persons as any Bank may designate) during normal business hours to visit
and inspect, under Borrower’s guidance, any of the Properties of Borrower or any
of its Subsidiaries, to examine all of their books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and with their independent public accountants (and by this provision
Borrower authorizes such accountants to discuss with the Banks (and such Persons
as any Bank may designate) the finances and affairs of Borrower and its
Subsidiaries) all at such reasonable times and as often as may be reasonably
requested; provided, however, that except upon the occurrence and during the
continuation of any Default or Event of Default, not more than one such visit
and inspection may be conducted each calendar quarter.
 
Section 7.8  Conduct of Business.  Neither Borrower nor any Subsidiary of
Borrower will engage in any line of business other than business activities in
the field of (i) cogeneration and related thermal uses, (ii) energy production,
(iii) energy development, (iv) energy recovery, (v) utility ownership, operation
and management, including the provision of services reasonably ancillary
thereto, such as gas services and call centers, (vi) demand side management
services, (vii) management of investment funds which invest in energy related
businesses and investments
 

 
 

--------------------------------------------------------------------------------

 

in such funds, (viii) hedging (but not speculative activities relating to any of
the foregoing lines of business described in clauses (i) through (viii)), (ix)
energy trading conducted by the Marketing Subsidiary in the ordinary course of
its business which is conducted in a manner consistent with its past practices
or standard industry practices, (x) telecommunications, (xi) management and
operating services related to any of the foregoing lines of business, and (xii)
other businesses not described in the foregoing so long as the Investments and
expenses made in such other businesses does not exceed $50,000,000.
 
Section 7.9  Liens.  Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, permit to exist or to be incurred any Lien of
any kind on any Property owned by the Borrower or any Subsidiary of Borrower;
provided, however, that this Section 7.9 shall not apply to or operate to
prevent:
 
(a)           Liens arising by operation of law in respect of Property of
Borrower or any of its Subsidiaries which are incurred in the ordinary course of
business which do not in the aggregate materially detract from the value of such
Property or materially impair the use thereof in the operation of the business
of Borrower or any of its Subsidiaries;
 
(b)           Liens securing (i) Non-Recourse Indebtedness of any Subsidiary of
Borrower or (ii) the obligations of a Project Finance Subsidiary under a power
purchase agreement or under Non-Recourse Indebtedness of such Project Finance
Subsidiary, provided that in the case of clause (i) above any such Lien is
limited to the Property being financed or refinanced by such Non-Recourse
Indebtedness and the stock (or similar equity interest) of the Subsidiary which
incurred such Non-Recourse Indebtedness, and in the case of clause (ii) above
any such Lien is limited to the Property and the stock (or similar equity
interest) of such Subsidiary or Project Finance Subsidiary, as applicable;
 
(c)           Liens for taxes or assessments or other government charges or
levies on Borrower or any Subsidiary of Borrower or their respective Properties
which are being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of Borrower;
provided that the aggregate amount of liabilities (including interest and
penalties, if any) of Borrower and its Subsidiaries secured by such Liens shall
not exceed $20,000,000 at any one time outstanding;
 
(d)           Liens arising out of judgments or awards against Borrower or any
Subsidiary of Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which such Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
Borrower and its Subsidiaries secured by such Liens shall not exceed $20,000,000
at any one time outstanding;
 
(e)           Survey exceptions or encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other
 

 
 

--------------------------------------------------------------------------------

 

restrictions as to the use of real properties which are necessary for the
conduct of the activities of Borrower and any Subsidiary of Borrower or which
customarily exist on properties of corporations engaged in similar activities
and similarly situated and which do not in any event materially impair their use
in the operation of the business of Borrower or any Subsidiary of Borrower;
 
(f)           Liens existing on the date hereof and listed on Schedule 7.9
hereto;
 
(g)           Liens securing (i) Indebtedness evidencing the deferred purchase
price of newly acquired property or incurred to finance the acquisition of
personal property of Borrower or a Subsidiary of Borrower used in the ordinary
course of business of Borrower or a Subsidiary of Borrower, so long as such Lien
is limited to the property being financed or acquired and proceeds thereof, (ii)
Capitalized Lease Obligations, so long as such Lien is limited to the property
subject to the related Capital Lease and proceeds thereof, and (iii) the
performance of tenders, statutory obligations, bids, leases or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on performance bonds; provided, that such
Liens shall only be permitted to the extent the aggregate amount of Indebtedness
and other obligations secured by all such Liens does not exceed five percent
(5%) of Consolidated Assets as reflected on the most recent balance sheet
delivered by Borrower pursuant to Section 7.6;
 
(h)           Liens in favor of carriers, warehousemen, mechanics, materialmen
and landlords granted in the ordinary course of business for amounts not overdue
or being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
(i)           Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other forms
of governmental insurance or benefits;
 
(j)           Liens relating to synthetic lease arrangements of Borrower or a
Subsidiary of Borrower, provided that (i) such Lien is limited to the Property
being leased, and (ii) to the extent the lessor or any other Person has recourse
to the Borrower, any Subsidiary or any of their Property (other than the
Property being so leased), through a Guarantee (including a residual guarantee)
or otherwise, such Lien shall be permitted if Borrower has included the recourse
portion of such obligations as Indebtedness for all purposes (including
financial covenant calculations) under the Credit Documents;
 
(k)           Liens on assets of the Marketing Subsidiaries securing the
reimbursement obligations of Marketing Subsidiaries with respect to letters of
credit and any working capital facility of the Marketing Subsidiaries so long as
both (x) such reimbursement obligations or working capital facilities are
otherwise permitted under this Agreement and (y) the holder of such
reimbursement obligation or provider of such working capital facility has no
recourse against Borrower or a Consolidated Subsidiary of Borrower other than
such Marketing Subsidiary or any of their other assets (whether directly,
through a
 

 
 

--------------------------------------------------------------------------------

 

Guarantee or otherwise) other than pursuant to a Guarantee permitted pursuant to
Section 7.15(f);
 
(l)           Liens securing Indebtedness issued pursuant to (i) that certain
Restated and Amended Indenture of Mortgage and Deed of Trust dated as of
September 1, 1999 between BHP and The Chase Manhattan Bank, as trustee (and any
successor trustee thereunder), together with all amendments and supplemental
indentures thereto, (ii) the CLF&P Indenture, together with all amendments and
supplemental indentures thereto, and (iii) Indebtedness of the type described in
Section 7.15(c)(D) that is issued or incurred by Black Hills Utility Holdings,
Inc. or any of its direct or indirect Subsidiaries to finance the design,
permitting, construction, ownership, operation or maintenance of power plants in
the State of Colorado; and
 
(m)           Any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing paragraphs (a) through (j), inclusive, provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement, and that such extension, renewal or replacement shall be limited to
the Property which was subject to the Lien so extended, renewed or replaced or
in the case of a Project Finance Subsidiary or the Marketing Subsidiary, all of
the assets of such Project Finance Subsidiary or the Marketing Subsidiary;
 
(n)           Liens (i) of a collecting bank arising under the UCC on items in
the course of collection, (ii) in favor of a banking institution arising as a
matter of law, or which arise under the documents governing the deposit
relationship, encumbering deposits (including the right of set-off, charge-back
rights, and refund rights) and which are within the general parameters customary
in the banking industry, or (iii) encumbering customary deposits and margin
deposits and other Liens attaching to brokerage accounts or arising under or in
connection with Derivative Arrangements or Derivative Obligations, in each case
incurred in the ordinary course of business; and
 
(o)           Other Liens made in the ordinary course of business of Borrower or
its Subsidiaries so long as the aggregate amount of Indebtedness or other
obligations secured by such Liens does not exceed, in the aggregate,
$40,000,000.
 
provided, that the foregoing paragraphs shall not be deemed under any
circumstance to permit a Lien to exist on any capital stock or other equity
interests of the Material Subsidiaries.
 
Section 7.10  Use of Proceeds; Regulation U.  The proceeds of each Borrowing,
and the credit provided by Letters of Credit, will be used by Borrower solely
(i) to fund Borrower’s working capital needs, and (ii) for general corporate
purposes of Borrower.  Borrower will not use any part of the proceeds of any of
the Borrowings or of the Letters of Credit directly or indirectly to purchase or
carry any margin stock (as defined in Section 5.10 hereof) or to extend credit
to others for the purpose of purchasing or carrying any such margin stock.
 

 
 

--------------------------------------------------------------------------------

 

Section 7.11  Sales and Leasebacks.  Borrower will not, nor will it permit any
of its  Subsidiaries to, enter into any arrangement with any bank, insurance
company or other lender or investor providing for the leasing by Borrower or any
Subsidiary of Borrower of any Property theretofore owned by it and which has
been or is to be sold or transferred by such owner to such lender or investor if
the total amount of rent and other obligations of the Borrower and its
Subsidiaries under such lease, when combined with all rent and other obligations
of Borrower and its Subsidiaries under all such leases, would exceed $30,000,000
in the aggregate, provided that Borrower and its Subsidiaries may engage in
synthetic lease transactions so long as the Borrower’s or such Subsidiary’s, as
applicable, obligations under such synthetic leases are included as Indebtedness
for all purposes (including financial covenant calculations) under the Credit
Documents.
 
Section 7.12  Mergers, Consolidations and Sales of Assets.
 
(a)           Borrower will not, and will not permit any of its Material
Subsidiaries to, consolidate with or be a party to merger with any other Person
or sell, lease or otherwise dispose of all or a “substantial part” of the assets
of Borrower and its Subsidiaries; provided, however, that
 
(i)           the foregoing shall not prohibit any sale, lease, transfer or
disposition of assets, other than equity interests in or the assets of Black
Hills Power, Inc. and Cheyenne Light, Fuel and Power Company,  solely to the
extent and so long as (A) such transaction does not result in a downgrade of
Borrower’s S&P Rating or Borrower’s Moody’s Rating below investment grade, (B)
such transaction is for cash consideration (or other consideration acceptable to
the Required Banks) in an amount not less than the fair market value of the
applicable assets, and (C) such transaction, when combined with all other such
transactions, would not have a Material Adverse Effect, taken as a whole,
 
(ii)           the foregoing shall not prohibit any sale, lease, transfer or
disposition to which the Required Banks have consented, such consent not to by
unreasonably withheld if (A) such transaction does not result in a downgrade of
either Borrower’s S&P Rating or Moody’s Rating below investment grade, (B) such
transaction is for cash consideration (or other consideration acceptable to the
Required Banks) in an amount not less than the fair market value of the
applicable assets, and (C) such transaction, when combined with all other such
transactions, would not have a Material Adverse Effect, taken as a whole;
 
(iii)            any Subsidiary of Borrower (other than Marketing Subsidiary)
may merge or consolidate with or into or sell, lease or otherwise convey all or
a substantial part of its assets to Borrower or any Subsidiary of which Borrower
holds (directly or indirectly) at least the same percentage equity ownership;
provided that in any such merger or consolidation involving Borrower, Borrower
shall be the surviving or continuing corporation;
 
(iv)            Borrower and its Subsidiaries may sell inventory, reserves and
electricity in the ordinary course of business;
 

 
 

--------------------------------------------------------------------------------

 

(v)           Borrower and its Subsidiaries may sell the assets of or equity
interest in any Immaterial Subsidiary; and
 
(vi)           Borrower may enter into a merger with, or acquisition of all of,
another Person so long as:
 
(A)           Borrower or such Subsidiary  is the surviving entity,
 
(B)           unless consented to by the Required Banks, no downgrade in the
Borrower’s S&P Rating or Moody’s Rating below investment grade would occur as a
result of the consummation of such a transaction,
 
(vii)            if such transaction is an acquisition, the Board of Directors
(or similar governing body) of the Person being acquired has approved being so
acquired, and
 
(viii)           no Default or Event of Default would has occurred and is
continuing at the time of, or would occur as a result of, such transaction.
 
As used in this Section 7.12(a), a sale, lease, transfer or disposition of
assets during any fiscal year shall be deemed to be of a “substantial part” of
the consolidated assets of Borrower and its Subsidiaries if the net book value
of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries
(excluding the Marketing Subsidiaries) during such fiscal year (other than
inventory, reserves and electricity in the ordinary course of business) exceeds
ten percent (10%) of the total assets of Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis as of the last day of the
immediately preceding fiscal year.
 
(b)           Except as permitted pursuant to Section 7.12(a) or Section 7.14
hereof, Borrower will not sell, transfer or otherwise dispose of, or permit any
of its Subsidiaries to issue, sell, transfer or otherwise dispose of, any shares
of stock of any class (including as “stock” for purposes of this Section, any
warrants, rights or options to purchase or otherwise acquire stock or other
Securities exchangeable for or convertible into stock) of any Subsidiary of
Borrower, except to Borrower or a Wholly-Owned Subsidiary of Borrower or except
for the purpose of qualifying directors.
 
Section 7.13  Use of Property and Facilities; Environmental and Health and
Safety Laws.
 
(a)           Borrower will, and will cause each of its Subsidiaries to, comply
in all material respects with the requirements of all Environmental and Health
Laws applicable to or pertaining to the Properties or business operations of
Borrower or any Subsidiary of Borrower.  Without limiting the foregoing,
Borrower will not, and will not permit any Person to, except in accordance with
applicable law, dispose of any Hazardous Material into, onto or upon any real
property owned or operated by Borrower or any of its Subsidiaries.
 
(b)           (i) Borrower will promptly provide the Administrative Agent with
copies of Environmental Review Documents as defined in Section 5.11(b) hereof
that disclose
 

 
 

--------------------------------------------------------------------------------

 

any Environmental Claim or Environmental Liability that could potentially result
in a Material Adverse Effect, and in no event later than five (5) Business Days
after an officer of Borrower or a Subsidiary of Borrower finalizes such
Environmental Review Document; and (ii) Borrower will also promptly provide the
Administrative Agent with all notices and other information placing Borrower or
any of its Subsidiaries on notice of actual or potential Environmental Claims or
Environmental Liabilities that could potentially result in a Material Adverse
Effect.
 
(c)           Borrower shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all necessary remedial action in
connection with the presence, handling, storage, use, disposal, transportation
or Release or threatened Release of any Hazardous Materials on, under or
affecting any Property in order to comply in all material respects with all
applicable Environmental and Health Laws.  In the event Borrower or any of its
Subsidiaries undertakes any action with respect to the presence, Release or
threatened Release of any Hazardous Materials on or affecting any Property,
Borrower or such Subsidiaries shall conduct and complete such action in material
compliance with all applicable Environmental and Health Laws, and in accordance
with the policies, orders and directives of all federal, state and local
governmental authorities except when, and only to the extent that, Borrower’s or
such Subsidiary’s liability for such presence, handling, storage, use, disposal,
transportation or Release or threatened Release of any Hazardous Materials is
being diligently contested in the proper legal forum and any failure to comply
during such contest will not cause a Material Adverse Effect.
 
(d)           Borrower agrees that the Banks may, from time to time, retain, at
Borrower’s expense for actual and reasonable out-of-pocket costs directly
related thereto, an independent professional consultant reasonably acceptable to
Borrower to review the Environmental Review Documents and to conduct their own
investigation (the scope of which investigation shall be reasonable based upon
the circumstances) of any Property currently owned, leased, operated or used by
Borrower or any of its Subsidiaries, if (x) a Default or an Event of Default
shall have occurred and be continuing, or (y) the Banks reasonably believe (1)
that an occurrence relating to such Property is likely to give rise to an
Environmental Liability, or (2) that a violation of an Environmental or Health
Law on or around such Property has occurred or is likely to occur, which could,
in the case of subclauses (1)-(2) above, reasonably be expected to have a
Material Adverse Effect.  Borrower shall use its commercially reasonable efforts
to obtain for the Banks and their agents, employees, consultants and contractors
the right, upon reasonable notice to Borrower, to enter into or on to the
Property currently owned, leased, operated or used by Borrower or any of its
Subsidiaries to perform such tests on such property as are reasonably necessary
to conduct such a review and/or investigation; provided, however, that no
invasive or destructive environmental testing shall be undertaken without
Borrower’s approval, not to be unreasonably withheld, conditioned, or delayed or
if recommended by the Banks’ independent consultant (except during the
continuation of an Event of Default when no such approval of Borrower shall be
required).  Without limiting the generality of the foregoing, any such
investigation of any Property shall be conducted, unless otherwise agreed to by
Borrower and the Banks, during normal business hours and, shall be conducted so
as not to unreasonably interfere with the
 

 
 

--------------------------------------------------------------------------------

 

ongoing operations at any such Property or to cause any damage or loss to any
property at such Property.  Borrower and the Banks hereby acknowledge and agree
that any report of any investigation conducted at the request of the Banks
pursuant to this Section 7.13 will be obtained and shall be used by the Banks
for the purposes of the Banks’ internal credit decisions, to monitor and police
the Obligations and to protect the Banks’ security interests, if any, created by
the Credit Documents, and the Banks hereby acknowledge and agree any such report
will be kept confidential by them to the extent permitted by law, except that
upon request, the Banks agree to deliver a copy of any such report to the
Borrower.  Borrower acknowledges and agrees that (i) it will indemnify and hold
harmless the Banks and their agents from any costs, losses or liabilities
relating to Borrower’s or its Subsidiaries’ use of or reliance on such report,
(ii) the Banks make no representation or warranty with respect to such report,
and (iii) by delivering such report to Borrower, the Banks are not requiring or
recommending the implementation of any suggestions or recommendations contained
in such report.
 
(e)           Borrower shall promptly notify the Banks of (i) any proposed
acquisition of stock, assets, or property by Borrower or any of its
Subsidiaries; or (ii) any other proposed actions, omissions or events by or
affecting Borrower or any of its Subsidiaries, that could reasonably be expected
to expose Borrower or any of its Subsidiaries to, or otherwise result in,
Environmental Liability that could reasonably be expected to have a Material
Adverse Effect.
 
(f)           Borrower shall, at its own expense, provide copies of such
documents or information as the Banks may reasonably request in relation to any
matters disclosed pursuant to this Section 7.13.
 
Section 7.14  Investments, Acquisitions, Loans, Advances and
Guaranties.  Borrower will not, nor will it permit any Subsidiary of Borrower
to, directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to, any other Person, or acquire all or any substantial part of the
assets or business of any other Person or division thereof, or be or become
liable as endorser, guarantor, surety or otherwise (such as liability as a
general partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing “Investments”); provided, however, that the foregoing provisions shall
not apply to nor operate to prevent:
 
(a)           investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that (i)
any such obligation matures within ten years from the date it is acquired by
Borrower or Subsidiary, (ii) on any day, the aggregate amount of all such
investments maturing beyond one year from such date shall not exceed
$100,000,000 and (iii) on any day, the aggregate amount of all such investments
does not exceed five percent (5%) of Consolidated Assets as reflected on the
most recent balance sheet delivered by Borrower pursuant to Section 7.6;
 

 
 

--------------------------------------------------------------------------------

 

(b)           investments in (i) commercial paper rated P-1 by Moody’s Investors
Services, Inc. or A-1 by Standard & Poor’s Corporation maturing within one year
of its date of issuance, and (ii) debt and auction preferred securities rated
Aaa by Moody's Investors Services, Inc. or AAA by Standard & Poor’s Corporation
maturing within one year of their respective dates of purchase;
 
(c)           investments in certificates of deposit issued by any Bank or any
United States commercial bank having capital and surplus of not less than
$200,000,000 maturing within one year from the date of issuance thereof or in
banker’s acceptances endorsed by any Bank or other such commercial bank and
maturing within six months of the date of acceptance;
 
(d)           investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;
 
(e)           investments in money market funds that invest solely, and which
are restricted by their respective charters to invest solely, in investments of
the type described in the immediately preceding subsections (a), (b), (c) and
(d) above;
 
(f)           ownership of stock, obligations or securities received in
settlement of debts (created in the ordinary course of business) owing to
Borrower or any Subsidiary;
 
(g)           endorsements of negotiable instruments for collection in the
ordinary course of business;
 
(h)           loans and advances to employees in the ordinary course of business
for travel, relocation, and similar purposes;
 
(i)           Investments (i) existing on the Effective Date in Subsidiaries of
Borrower, (ii) existing on the Effective Date and identified in Schedule 7.14
hereof, or (iii) consisting of intercompany loans permitted pursuant to Section
7.15(e);
 
(j)           Investments constituting (i) accounts receivable arising, (ii)
trade debt granted, or (iii) deposits made in connection with the purchase price
of goods or services, in each case in the ordinary course of business;
 
(k)           Investments in Persons other than Marketing Subsidiaries engaged
in lines of business related to the lines of business described in Section 7.8
so long as (i) both before and after giving effect to such Investment no Default
of Event of Default shall have occurred and be continuing, (ii) such Investments
do not permit any creditor of such Person recourse to Borrower or any other
Subsidiary of Borrower or any of their assets (other than the assets and/or the
stock or similar equity interest of such Person and except as permitted pursuant
to Sections 7.14(i) and (n)) and (iii) if such Investments are in Persons
engaged in the lines of business described in clause (xii) of Section 7.8, such
 

 
 

--------------------------------------------------------------------------------

 

Investments and expenses in the aggregate do not exceed $50,000,000 outstanding
at any time;
 
(l)           Guaranties, other than Long-Term Guaranties, so long as such
Indebtedness is permitted pursuant to Section 7.15;
 
(m)           transactions permitted pursuant to Section 7.12(a);
 
(n)           Investments constituting Long-Term Guaranties other than Long-Term
Guarantees of Indebtedness of the Marketing Subsidiaries;
 
(o)           (i) Investments in Marketing Subsidiaries (other than Investments
in Marketing Subsidiaries consisting of Guaranties of Indebtedness of Marketing
Subsidiaries) existing on December 31, 2009 and listed on Schedule 7.14 and (ii)
Investments consisting of Guaranties of Indebtedness of Marketing Subsidiaries
in existence on December 31, 2009 and Investments in Marketing Subsidiaries made
after December 31, 2009 (including through Guaranties (including Long-Term
Guaranties)) provided, that the aggregate amount of Investments permitted by
this clause (ii) when combined with the amount of intercompany Indebtedness
owing by Marketing Subsidiaries permitted pursuant to Section 7.15(e)(iii) plus
the aggregate amount of L/C Obligations outstanding attributable to Marketing
Subsidiary Letters of Credit shall not in the aggregate exceed the Marketing
Subsidiary Sublimit (it being understood that any increase in the value of any
such Investment attributable to the undistributed net earnings of the Marketing
Subsidiaries shall not be deemed a violation of this Section 7.14(o)); and
 
(p)           Investments  consisting of promissory notes issued in
consideration for the sale  by the Borrower or a Subsidiary of a portion of the
stock (or similar equity  interests)  of  a  Subsidiary where (i) such note is
secured  by  the  stock  (or  similar  equity  interest) sold, and (ii) one of
the purposes of  such  sale  is  to ensure that such Subsidiary
qualifies  as  a  “qualifying facility” under the Public Utility Regulatory
Policies Act of 1978, as amended
 
Any Investment which when made complies with the requirements of paragraphs (a)
through (e) may continue to be held notwithstanding that such Investment if made
thereafter would not comply with such requirements;
 
In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 7.14, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.
 
Section 7.15  Restrictions on Indebtedness.  Borrower will not, nor will it
permit any Subsidiary of Borrower to, issue, incur, assume, create, become
liable for, contingently or otherwise, or have outstanding any Indebtedness;
provided, however, that the foregoing provisions shall not restrict nor operate
to prevent the following Indebtedness:
 

 
 

--------------------------------------------------------------------------------

 

(a)           the Obligations;
 
(b)           Non-Recourse Indebtedness of any Project Finance Subsidiary;
 
(c)           so long as the Borrower would be in compliance with Section 7.17
hereof (calculated as of the date of, and after giving affect to, the incurrence
of such Indebtedness), secured Indebtedness (excluding Indebtedness of the type
described in (e), (f), and (g) below but including the pledge of stock or
similar equity interest of any Project Finance Subsidiary or any Subsidiary
which is an entity whose sole purpose and extent of business activities is to
own the stock or similar equity interest of such Project Finance Subsidiary) (A)
set forth on Schedule 7.15(b) hereto, (B)(i) of BHP, (ii) evidencing the
deferred purchase price of newly acquired property or incurred to finance the
acquisition of personal property of the Borrower or a Subsidiary of the Borrower
used in the ordinary course of business of the Borrower or Subsidiary, (iii)
constituting Capitalized Lease Obligations or with respect to synthetic (or
similar type) lease arrangements, or (iv) incurred in connection with the
performance of tenders, statutory obligations, bids, leases or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on performance bonds; provided, that the
aggregate amount of Indebtedness permitted by clause (B)(iv) of this Section
7.15(c) at any time outstanding shall not exceed 5% of Consolidated Assets as
reflected on the most recent balance sheet delivered by the Borrower pursuant to
Section 7.6, (C) of CLF&P issued or outstanding under the CLF&P Indenture, and
(D) first mortgage bond debt which is issued or incurred by Black Hills Utility
Holdings, Inc. or any of its direct or indirect Subsidiaries to finance the
design, permitting, construction, ownership, operation or maintenance of power
plants in the State of Colorado which does not mature prior to the Termination
Date, as extended from time to time in accordance with the terms hereof, and is
not in excess of an amount equal to fifty percent (50%) of the net book value of
the property, plant and equipment of Black Hills Utility Holdings, Inc. (as
reported in the most recent quarterly financial statements which were prepared
in accordance with GAAP); provided, Borrower shall promptly provide the
Administrative Agent with a copy of any documentation evidencing such
Indebtedness in excess of $25,000,000 and any modification to such Indebtedness;
 
(d)           so long as the Borrower would be in compliance with Section 7.17
hereof (calculated as of the date of, and after giving affect to, the incurrence
of such Indebtedness), other Indebtedness (excluding Indebtedness of the type
described in (e), (f), and (g) below) which is unsecured and either junior in
right of payment to the Obligations or pari passu to the Obligations or is
equally and ratably secured with the Obligations, provided that Borrower shall
promptly provide the Administrative Agent with a copy of any documentation
evidencing such Indebtedness in excess of $25,000,000 and any modification to
such Indebtedness;
 
(e)           intercompany loans (i) from (x) Subsidiary to Borrower so long as
such loans are subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent, and (y) Borrower to a Subsidiary of Borrower, (ii)
among Wholly-Owned Subsidiaries, and (iii) from a Subsidiary of Borrower to a
Marketing Subsidiary, so long as the aggregate amount of such loans from time to
time owing by the Marketing
 

 
 

--------------------------------------------------------------------------------

 

Subsidiaries does not exceed the difference between (I) the Marketing Subsidiary
Sublimit, less (II) the sum of (A) the aggregate amount of Guaranties
outstanding pursuant to Section 7.15(f), and (B) the aggregate amount of other
Investments then made in the Marketing Subsidiaries pursuant to Section
7.14(o)(ii) (it being understood that to the extent such limit is exceeded
solely as a result of an increase in the value of any such Investment
attributable to the undistributed net earnings of the Marketing Subsidiaries, it
shall not be deemed a violation of this Section 7.15(e));
 
(f)           Indebtedness consisting of Guaranties of the Indebtedness of the
Marketing Subsidiaries (including Long-Term Guaranties), provided that such
Indebtedness shall only be permitted to the extent the aggregate amount of such
Indebtedness, when added to the sum of (i) the aggregate amount of all
intercompany loans made to the Marketing Subsidiaries pursuant to Section
7.15(e), plus (ii) the aggregate amount of all other Investments made in
Marketing Subsidiaries pursuant to Section 7.14(o)(ii), plus (iii) the aggregate
amount of L/C Obligations outstanding attributable to Marketing Subsidiary
Letters of Credit, does not exceed the Marketing Subsidiary Sublimit (it being
understood that to the extent such limit is exceeded solely as a result of an
increase in the value of any such Investment attributable to the undistributed
net earnings of the Marketing Subsidiaries, it shall not be deemed a violation
of this Section 7.15(f)) provided, further that Borrower shall promptly provide
the Administrative Agent with a copy of any such Guarantee and any modification
to such Guarantee;
 
(g)           Indebtedness of the Marketing Subsidiaries under Marketing
Subsidiary Excluded Credit Facilities in an aggregate amount not to exceed the
Marketing Subsidiary Indebtedness Limit;
 
(h)           Permitted Derivative Obligations; and
 
(i)           Indebtedness pursuant to Long-Term Guaranties (other than
Long-Term Guaranties of Indebtedness of Marketing Subsidiaries).
 
Indebtedness shall only be permitted under (e), (f),  (h), and (i)  above to the
extent such Indebtedness will have a priority of payment with the Obligations
which is no greater than pari passu.


Section 7.16  Consolidated Net Worth.  Borrower will at the end of each fiscal
quarter maintain Consolidated Net Worth in an amount of not less than the sum
of  (i) $625,000,000 plus (ii) fifty percent (50%) of the aggregate Consolidated
Net Income, if positive, for the period beginning January 1, 2005 and ending on
the last day of such fiscal quarter.
 
Section 7.17  Recourse Leverage Ratio.  Borrower will not permit the Recourse
Leverage Ratio to exceed 0.65 to 1.00 at the end of any fiscal quarter.
 
Section 7.18  Dividends and Other Shareholder Distributions.
 
(a)           Borrower shall not (i) declare or pay any dividends or make a
distribution of any kind (including by redemption or purchase) on or relating to
its outstanding capital
 

 
 

--------------------------------------------------------------------------------

 

stock, or (ii) repay (directly, through sinking fund payments or otherwise) any
Indebtedness or other obligations owing to a shareholder (other than
publicly-traded Indebtedness or obligations) unless in either circumstance no
Default or Event of Default exists prior to or would result after giving effect
to such action.
 
(b)           Except (i) to the extent such an encumbrance or restriction is
imposed by PUHCA, the rules and regulations promulgated thereunder or any order
of the SEC issued pursuant thereto, (ii) as set forth on Schedule 7.19, or (iii)
in connection with Non-Recourse Indebtedness of a Project Finance Subsidiary,
Borrower will not, and will not permit any of its Subsidiaries, directly or
indirectly to create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to:  (1) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock owned by Borrower or any Subsidiary of Borrower; (2)
pay any Indebtedness owed to Borrower or any other Subsidiary; (3) make loans or
advances to Borrower or any other Subsidiary; or (4) transfer any of its
property or assets to Borrower or any other Subsidiary.
 
Section 7.19  No Negative Pledge.  Except (i) as set forth on Schedule 7.19,
(ii) in connection with Non-Recourse Indebtedness of a Project Finance
Subsidiary, and (iii) in connection with Indebtedness of the type described in
Section 7.15(c)(D) that is issued or incurred by Black Hills Utility Holdings,
Inc. or any of its direct or indirect Subsidiaries to finance the design,
permitting, construction, ownership, operation or maintenance of power plants in
the State of Colorado, the Borrower will not, and will not permit any of its
Subsidiaries (other than Project Finance Subsidiaries), directly or indirectly
to enter into or assume any agreement (other than customary non-assignment and
no sub-letting provisions in leases consistent with Borrower’s past practices
and the Credit Documents and, solely with respect to the asset so financed,
Capitalized Leases, to the extent such Indebtedness is permitted herein)
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired.
 
Section 7.20  Transactions with Affiliates.  Except as is required by PUHCA or
the rules and regulations promulgated thereunder, Borrower will not, and will
not permit any of its Subsidiaries to, enter into or be a party to any material
transaction or arrangement with any Affiliate of such Person (other than
Borrower), including without limitation, the purchase from, sale to or exchange
of Property with, any merger or consolidation with or into, or the rendering of
any service by or for, any Affiliate, except in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business and upon terms no less favorable to such Borrower or such Subsidiary
than could be obtained in a similar transaction involving a third-party.
 
Section 7.21  Compliance with Laws.  Without limiting any of the other covenants
of Borrower in this Section 7, Borrower will, and will cause each of its
Subsidiaries to, conduct its business, and otherwise be, in compliance with all
applicable laws, regulations, ordinances and orders of any governmental or
judicial authorities; provided, however, that neither Borrower nor any
Subsidiary of Borrower shall be required to comply with any such law,
regulation, ordinance or order if the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
 

 
 

--------------------------------------------------------------------------------

 

Section 7.22  Pari-Passu.  Borrower will at all times cause the Obligations to
rank at least pari passu with all other senior unsecured Indebtedness of
Borrower.
 
Section 7.23  Certain Subsidiaries.  Unless pursuant to Indebtedness which is
authorized pursuant to this Agreement, Borrower will not, and the Subsidiaries
of Borrower will not, permit any creditor of a Marketing Subsidiary or a Project
Finance Subsidiary to have recourse to any Borrower or any Subsidiary of
Borrower (other than such Marketing Subsidiary or Project Finance Subsidiary) or
any of their assets (other than (i) the stock or similar equity interest of the
applicable Subsidiary or any Subsidiary which is an entity whose sole purpose
and extent of business activities is to own the stock or similar equity interest
of a Project Finance Subsidiary and (ii) with respect to a Permitted Derivative
Obligation) other than recourse under Guaranties permitted pursuant to Sections
7.15(f) and (i).
 
Section 7.24  Ratings.  Borrower will at all times this Agreement is in effect
maintain a S&P Rating and a Moody’s Rating (or if one or both of such ratings
are unavailable, rating(s) from such other recognized national rating agency or
agencies as may be acceptable to the Administrative Agent and the Required
Banks).
 
Section 7.25  Material Obligations.  Borrower (i) will duly pay and discharge,
and cause each of its Subsidiaries to duly pay and discharge, at or before
maturity, all of their respective obligations and liabilities, including tax
liabilities, except for such obligations and/or liabilities (A) that may be the
subject of a contest maintained in good faith by appropriate proceedings and
with respect to which such reserve or other appropriate provision, if any, as
shall be required in conformity with GAAP shall have been made; provided that
compliance with the obligation that is the subject of such contest is
effectively stayed during such challenge and (B) the nonpayment or nondischarge
of which could not reasonably be expected to have a Material Adverse Effect,
(ii) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (iii) will not breach or permit any Subsidiary
to breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 8.  EVENTS OF DEFAULT AND REMEDIES.
 
Section 8.1  Events of Default.  Any one or more of the following shall
constitute an Event of Default:
 
(a)           (i) default in the payment when due of any fees, interest or of
any other Obligation not covered by clause (ii) below and such payment default
continues for three (3) days or (ii) default in the payment when due of the
principal amount of any Loan or of any Reimbursement Obligation;
 
(b)           default by Borrower or any Subsidiary in the observance or
performance of any covenant set forth in Section 7.1, Section 7.6(c), Section
7.9 through 7.12, Sections 7.14 through 7.20, 7.22, 7.23 and 7.24 hereof;
 

 
 

--------------------------------------------------------------------------------

 

(c)           default by Borrower or any Subsidiary in the observance or
performance of any provision hereof or of any other Credit Document not
mentioned in (a) or (b) above, which is not remedied within thirty (30) days
after notice thereof shall have been given to the Borrower by the Administrative
Agent;
 
(d)            (i) failure to pay when due Indebtedness in an aggregate
principal amount of $35,000,000 or more of Borrower or any Material Subsidiary
(other than any such Indebtedness which is Sole Non-Recourse Indebtedness), (ii)
default shall occur under one or more indentures, agreements or other
instruments under which any Indebtedness of Borrower or any of its Material
Subsidiary in an aggregate principal amount of $35,000,000 or more (other than
de minimis, non-monetary defaults (as reasonably determined by Administrative
Agent) under the Marketing Subsidiary Excluded Credit Facilities and the Project
Finance Subsidiary Excluded Credit Facilities), and such default shall continue
for a period of time sufficient to permit the holder or beneficiary of such
Indebtedness or a trustee therefor to cause the acceleration of the maturity of
any such Indebtedness or any mandatory unscheduled prepayment, purchase or
funding thereof, or (iii) (x) any de minimis, non-monetary default shall occur
under any of the Marketing Subsidiary Excluded Credit Facilities or the Project
Finance Subsidiary Excluded Credit Facilities, and (y) either (1) such default
shall continue for thirty (30) days after the holder or beneficiary of such
Indebtedness or a trustee therefor is permitted to cause the acceleration of the
maturity of any such Indebtedness or any mandatory unscheduled prepayment,
purchase or funding thereof as a result thereof, or (2) the holder or
beneficiary of such Indebtedness or a trustee therefor causes any remedial
actions to be taken thereunder (including but not limited to the acceleration of
the maturity of any such Indebtedness or any mandatory unscheduled prepayment,
purchase or funding thereof) as a result thereof;
 
(e)           any representation or warranty made herein or in any other
Credit  Document by Borrower or any Subsidiary of Borrower, or in any statement
or certificate furnished pursuant hereto or pursuant to any other Credit
Document by Borrower or any Subsidiary of Borrower, or in connection with any
Credit Document, proves untrue in any material respect as of the date of the
issuance or making, or deemed making or issuance, thereof;
 
(f)           Borrower or any Material Subsidiary shall (i) fail to pay its
debts generally as they become due or admit in writing its inability to pay its
debts generally as they become due, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its Property, (iv) institute any proceeding
seeking to have entered against it an order for relief under the United States
Bankruptcy Code, as amended, to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or any
analogous action is taken under any other applicable law relating to bankruptcy
or insolvency, (v) take any corporate action (such as the passage by its board
of directors of a resolution) in furtherance of any matter described in
 

 
 

--------------------------------------------------------------------------------

 

parts (i)-(iv) above, or (vi) fail to contest in good faith any appointment or
proceeding described in Section 8.1(g) hereof;
 
(g)           a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for Borrower or any Material Subsidiary, or any
substantial part of any of their Property, or a proceeding described in Section
8.1(f)(iv) shall be instituted against Borrower or any Material Subsidiary, and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) days;
 
(h)           Borrower or any Material Subsidiary shall fail within thirty (30)
days to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of $35,000,000, which is not stayed on appeal or otherwise
being appropriately contested in good faith in a manner that stays execution
thereon;
 
(i)           Borrower or any other member of the Controlled Group shall (i)
fail to pay when due an amount or amounts which it shall have become liable to
the PBGC or to a Plan under Title IV of ERISA, or (ii) file notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $35,000,000 (collectively, a “Material Plan”) under Title IV of ERISA, or
(iii) take any action with respect to a Plan that could result in the
requirement of Borrower or any of its Subsidiaries to furnish a bond to the PBGC
or such Plan; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
Borrower or any other member of the Controlled Group to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or the occurrence of any event with respect to any Plan that
could result in the incurrence by the Borrower or any other member of its
Controlled Group of any material liability, fine or penalty; or any notice from
any Plan that is a multiemployer plan that (i) such Plan is in reorganization,
(ii) increased contributions may be required to avoid a reduction in Plan
benefits or the imposition of an excise tax, (ii) any such Plan has been funded
at a rate less than that required by the Code and ERISA, (iii) any such Plan is
or may be terminated, or (iv) any such Plan is or may become insolvent;
 
(j)           Borrower or any Subsidiary of Borrower or any Person acting on
behalf of Borrower, a Subsidiary or any governmental authority challenges the
validity of any Credit Document or Borrower’s or one of its Subsidiary’s
obligations thereunder or any Credit Document ceases to be in full force and
effect or is modified other than in accordance with the terms thereof and
hereof;
 
(k)           a Change of Control Event shall have occurred; or
 
(l)           Borrower shall for any reason cease to be wholly liable for the
full amount of the Obligations.
 

 
 

--------------------------------------------------------------------------------

 

Section 8.2  Non-Bankruptcy Defaults.  When any Event of Default other than
those described in subsections (f) or (g) of Section 8.1 hereof has occurred and
is continuing, the Administrative Agent shall, if so directed by the Required
Banks, by written notice to Borrower: (a) terminate the remaining Commitments
and all other obligations of the Banks hereunder on the date stated in such
notice (which may be the date thereof); (b) declare the principal of and the
accrued interest on all outstanding Notes to be forthwith due and payable and
thereupon all outstanding Notes, including both principal and interest thereon,
and all other Obligations, shall be and become immediately due and payable
together with all other amounts payable under the Credit Documents without
further demand, presentment, protest or notice of any kind; and (c) demand that
Borrower immediately pay to the Administrative Agent, subject to Section 8.4,
the full amount then available for drawing under each or any Letter of Credit,
and Borrower agrees to immediately make such payment and acknowledge and agrees
that the Banks would not have an adequate remedy at law for failure by Borrower
to honor any such demand and that the Administrative Agent, for the benefit of
the Banks, shall have the right to require Borrower to specifically perform such
undertaking whether or not any drawings or other demands for payment have been
made under any Letter of Credit.  The Administrative Agent, after giving notice
to Borrower pursuant to Section 8.1(c) or this Section 8.2, shall also promptly
send a copy of such notice to the other Banks, but the failure to do so shall
not impair or annul the effect of such notice.
 
Section 8.3  Bankruptcy Defaults.  When any Event of Default described in
subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Notes, including both interest and principal thereon, and
all other Obligations shall immediately become due and payable together with all
other amounts payable under the Credit Documents without presentment, demand,
protest or notice of any kind, the obligation of the Banks to extend further
credit pursuant to any of the terms hereof shall immediately terminate and
Borrower shall immediately pay to the Administrative Agent, subject to Section
8.4, the full amount then available for drawing, under all outstanding Letters
of Credit, Borrower acknowledging that the Banks would not have an adequate
remedy at law for failure by Borrower to honor any such demand and that the
Banks, and the Administrative Agent on their behalf, shall have the right to
require Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.
 
Section 8.4  Collateral for Outstanding Letters of Credit.
 
(a)           If the payment or prepayment of the amount available for drawing
under any or all outstanding Letters of Credit is required under Section 2.2(b),
Section 2.8(b) or under Section 8.2 or 8.3 above, Borrower shall forthwith pay
the amount required to be so prepaid, to be held by the Administrative Agent as
provided in subsection (b) below.
 
(b)           All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in a separate collateral account (such account, and
the credit balances, properties and any investments from time to time held
therein, and any substitutions for such account, any certificate of deposit or
other instrument evidencing any of the foregoing and all proceeds of and
earnings on any of the foregoing being collectively called the “Account”) as
security for, and for application by the Administrative Agent (to the extent
available) to, the reimbursement of any payment
 

 
 

--------------------------------------------------------------------------------

 

under any Letter of Credit then or thereafter made by the Issuing Agents, and to
the payment of the unpaid balance of any Loans and all other Obligations.  The
Account shall be held in the name of and subject to the exclusive dominion and
control of the Administrative Agent for the benefit of the Administrative Agent,
the Issuing Agents and the Banks, and Borrower hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Agents and the Banks, a security interest in all of Borrower’s rights, title and
interest in and to the Account and all property (including investment property)
contained therein or credited thereto.  So long as no Default or Event of
Default has occurred, if and when requested by Borrower, the Administrative
Agent shall invest funds held in the Account from time to time in direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided, that the Administrative Agent is
irrevocably authorized to sell investments held in the Account when and as
required to make payments out of the Account for application to amounts due and
owing from Borrower to the Administrative Agent, the Issuing Agents or Banks,
and provided, further, that if a Default or Event of Default has then occurred
and is continuing, Borrower shall have no access to or right to control the
Account.  If (i) Borrower shall have made payment of all such obligations
referred to in subsection (a) above, (ii) all relevant preference or other
disgorgement periods relating to the receipt of such payments have passed, and
(iii) no Letters of Credit, Commitments, Loans or other Obligations remain
outstanding hereunder, then the Administrative Agent shall repay to Borrower any
remaining amounts held in the Account.
 
Section 8.5  Expenses.  Borrower agrees to pay to the Administrative Agent, the
Issuing Agents and each Bank, and any other holder of any Note outstanding
hereunder, all costs and expenses incurred or paid by the Administrative Agent,
the Issuing Agents or such Bank or any such holder, including attorneys’ fees
(including allocable fees of in house counsel) and court costs, in connection
with (i) any amendment or waiver to the Credit Documents requested by Borrower,
(ii) any Default or Event of Default by Borrower hereunder, or (iii) the
enforcement of any of the Credit Documents.
 
SECTION 9.  CHANGE IN CIRCUMSTANCES.
 
Section 9.1  Change of Law.  Notwithstanding any other provisions of this
Agreement or any Note, if at any time after the date hereof any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Bank to make or continue to maintain Eurodollar Loans or to perform its
obligations as contemplated hereby, such Bank shall promptly give notice thereof
to Borrower and such Bank’s obligations to make or maintain Eurodollar Loans
under this Agreement shall terminate until it is no longer unlawful for such
Bank to make or maintain Eurodollar Loans.  Borrower shall prepay on demand the
outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon at a rate per annum equal to the interest rate
applicable to such Loan; provided, however, subject to all of the terms and
conditions of this Agreement, Borrower may then elect to borrow the principal
amount of the affected Eurodollar Loans from such Bank by means of Base Rate
Loans from such Bank, which Base Rate Loans shall not be made ratably by the
Banks but only from such affected Bank.
 

 
 

--------------------------------------------------------------------------------

 

Section 9.2  Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR.  If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:
 
(a)           the Administrative Agent determines that deposits in U.S.  Dollars
(in the applicable amounts) are not being offered to major banks in the
eurodollar interbank market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or
 
(b)           Banks having more than 33% percent (33%) or more of the aggregate
amount of the Commitments reasonably determine and so advise the Administrative
Agent that LIBOR as reasonably determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Banks or Bank of funding their or
its Eurodollar Loans or Loan for such Interest Period,
 
then the Administrative Agent shall forthwith give notice thereof to Borrower
and the Banks, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks or of the relevant Bank to make Eurodollar Loans shall
be suspended.
 
Section 9.3  Increased Cost and Reduced Return.
 
(a)           If, on or after the date hereof, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Lending Office) with any request or
directive (whether or not having the force of law but, if not having the force
of law, compliance with which is customary in the relevant jurisdiction) of any
such authority, central bank or comparable agency:
 
(i)           shall subject any Bank (or its Lending Office) to any tax, duty or
other charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligations owed
to it or its obligation to make Eurodollar Loans, issue a Letter of Credit, or
to participate therein, or shall change the basis of taxation of payments to any
Bank (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement in respect of its Eurodollar Loans, Letter(s) of Credit, or
participations therein, any Reimbursement Obligations owed to it, or its
obligation to make Eurodollar Loans, issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income or profits of such Bank or its Lending Office imposed by the jurisdiction
in which such Bank or its lending office is incorporated in which such Bank’s
principal executive office or Lending Office is located); or
 

 
 

--------------------------------------------------------------------------------

 

(ii)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Bank (or its Lending Office) or
shall impose on any Bank (or its Lending Office) or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, to issue a Letter of Credit,
or to participate therein;
 
and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Bank (or its Lending Office)
under this Agreement or under its Notes with respect thereto, by an amount
deemed by such Bank to be material, then, within fifteen (15) days after demand
by such Bank (with a copy to the Administrative Agent), Borrower shall be
obligated to pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction.  In the event any
law, rule, regulation or interpretation described above is revoked, declared
invalid or inapplicable or is otherwise rescinded, and as a result thereof a
Bank is determined to be entitled to a refund from the applicable authority for
any amount or amounts which were paid or reimbursed by Borrower to such Bank
hereunder, such Bank shall refund such amount or amounts to Borrower without
interest.
 
(b)           If, after the date hereof, any Bank or the Administrative Agent
shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein (including, without
limitation, any revision in the Final Risk-Based Capital Guidelines of the Board
of Governors of the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR
Part 225, Appendix A) or of the Office of the Comptroller of the Currency (12
CFR Part 3, Appendix A), or in any other applicable capital rules heretofore
adopted and issued by any governmental authority), or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Lending Office) with any request or
directive regarding capital adequacy (whether or not having the force of law
but, if not having the force of law, compliance with which is customary in the
applicable jurisdiction) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Bank’s capital, or on the capital of any corporation controlling such Bank, as a
consequence of its obligations hereunder to a level below that which such Bank
could have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within
fifteen (15) days after demand by such Bank (with a copy to the Administrative
Agent), Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such reduction.
 

 
 

--------------------------------------------------------------------------------

 

(c)           Each Bank that determines to seek compensation under this Section
9.3 shall notify Borrower and the Administrative Agent of the circumstances that
entitle the Bank to such compensation pursuant to this Section 9.3 and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Bank, be otherwise disadvantageous to such Bank.  A certificate
of any Bank claiming compensation under this Section 9.3 and setting forth the
additional amount or amounts to be paid to it hereunder submitted to Borrower
and the Administrative Agent by such Bank in good faith shall be prima facie
evidence of the amount of such compensation.  In determining such amount, such
Bank may use any reasonable averaging and attribution methods.
 
Section 9.4  Lending Offices.  Each Bank may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof or in the assignment agreement which any assignee bank
executes pursuant to Section 11.12 hereof (each a “Lending Office”) for each
type of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to Borrower and the Administrative Agent, so long as such election does not
increase costs or other amounts payable by Borrower to such Bank hereunder.
 
Section 9.5  Discretion of Bank as to Manner of Funding.  Notwithstanding any
other provision of this Agreement, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
eurodollar interbank market having a maturity corresponding to such Loan’s
Interest Period and bearing an interest rate equal to LIBOR for such Interest
Period.
 
SECTION 10.  THE AGENT.
 
Section 10.1  Appointment and Authorization of Administrative Agent.  Each Bank
hereby appoints The Royal Bank of Scotland plc as the Administrative Agent under
the Credit Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.  The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and the Credit Documents.   The
Administrative Agent is acting pursuant to a contractual relationship on an
arm’s length basis and the duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Bank, the holder of any Note or any other Person;
and nothing in this Agreement or any other Credit Document, expressed or
implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.
 

 
 

--------------------------------------------------------------------------------

 

Section 10.2  Administrative Agent and its Affiliates.  The Administrative Agent
shall have the same rights and powers under this Agreement and the other Credit
Documents as any other Bank and may exercise or refrain from exercising the same
as though it were not the Administrative Agent, and the Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with Borrower or any Affiliate of Borrower as if it were
not the Administrative Agent under the Credit Documents.
 
Section 10.3  Action by Administrative Agent.  If the Administrative Agent
receives from Borrower a written notice of an Event of Default pursuant to
Section 7.6(c)(i) hereof, the Administrative Agent shall promptly give each of
the Banks written notice thereof.  The obligations of the Administrative Agent
under the Credit Documents are only those expressly set forth therein.  Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 8.2 and 8.3.  In no event,
however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Credit Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Credit Document unless it shall be
first indemnified to its reasonable satisfaction by the Banks against any and
all costs, expense, and liability which may be incurred by it by reason of
taking or continuing to take any such action.  The Administrative Agent shall be
entitled to assume that no Default or Event of Default exists unless notified to
the contrary in writing by a Bank or Borrower.  In all cases in which this
Agreement and the other Credit Documents do not require the Administrative Agent
to take certain actions, the Administrative Agent shall be fully justified in
using its discretion in failing to take or in taking any action hereunder and
thereunder.
 
Section 10.4  Consultation with Experts.  The Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
 
Section 10.5  Liability of Administrative Agent; Credit Decision.  Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or not taken by it in connection with the
Credit Documents (i) with the consent or at the request of the Required Banks,
or (ii) in the absence of its own gross negligence or willful misconduct (as
proven by the final, non-appealable judgment of a court of competent
jurisdiction).  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement, any other Credit Document or any Credit
Event; (ii) the performance or observance of any of the covenants or agreements
of Borrower or any other party contained herein or in any other Credit Document;
(iii) the satisfaction of any condition specified in Section 6 hereof; or (iv)
the validity, effectiveness, genuineness, enforceability, perfection, value,
worth or collectibility hereof or of any other Credit Document or of any other
documents or writing furnished in connection with any Credit Document; and the
Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence.  The Administrative Agent
may execute any of its duties under any of the Credit Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks, Borrower, or any other
 

 
 

--------------------------------------------------------------------------------

 

Person for the default or misconduct of any such agents or attorneys-in-fact
selected with reasonable care.  The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate, other
document or statement (whether written or oral) believed by it to be genuine or
to be sent by the proper party or parties.  In particular and without limiting
any of the foregoing, the Administrative Agent shall have no responsibility for
confirming the accuracy of any Compliance Certificate or other document or
instrument received by it under the Credit Documents.  The Administrative Agent
may treat the payee of any Note as the holder thereof until written notice of
transfer shall have been filed with the Administrative Agent signed by such
payee in form satisfactory to the Administrative Agent.  Each Bank acknowledges
that it has independently and without reliance on the Administrative Agent or
any other Bank, and based upon such information, investigations and inquiries as
it deems appropriate, made its own credit analysis and decision to extend credit
to Borrower in the manner set forth in the Credit Documents.  It shall be the
responsibility of each Bank to keep itself informed as to the creditworthiness
of Borrower and any other relevant Person, and the Administrative Agent shall
have no liability to any Bank with respect thereto.
 
Section 10.6  Indemnity.  The Banks shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent the
Administrative Agent is promptly reimbursed for the same by Borrower and except
to the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified.  The
obligations of the Banks under this Section 10.6 shall survive termination of
this Agreement.
 
Section 10.7  Resignation of Administrative Agent and Successor Administrative
Agent.  The Administrative Agent may resign at any time by giving written notice
thereof to the Banks and Borrower.  Upon any such resignation of the
Administrative Agent, the Required Banks shall have the right to appoint a
successor Administrative Agent with the consent of Borrower.  If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be any Bank hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000.  Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring or removed Administrative Agent under
the Credit Documents, and the retiring Administrative Agent shall be discharged
from its duties and obligations thereunder; provided, if the Administrative
Agent shall notify the Borrower and the Banks that no qualifying person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder, (2) all
payments (other than agency fees (as defined in the Fee Letter), communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Bank directly, until such time as the
Required Banks appoint a successor Administrative Agent as provided for above
and (3) the
 

 
 

--------------------------------------------------------------------------------

 

agency fees shall be waived for the period from the effective date of the
resignation of the resigning Administrative Agent until the effective date of
the appointment of its successor.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 10
and all protective provisions of the other Credit Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.
 
SECTION 11.  MISCELLANEOUS.
 
Section 11.1  Withholding Taxes.
 
(a)           Payments Free of Withholding.  Subject to Section 11.1 (b) hereof,
each payment by Borrower under this Agreement or the other Credit Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient imposed by the
jurisdiction in which the recipient is organized or conducts business (other
than any jurisdiction in which the recipient is deemed to conduct business
solely as the result of entering into this Agreement or any other Credit
Document or receiving any payment or taking any action thereunder)).  If any
such withholding is so required, Borrower shall make the withholding, pay the
amount withheld to the appropriate governmental authority before penalties
attach thereto or interest accrues thereon and forthwith pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Bank and the Administrative Agent free and clear of such taxes (including
such taxes on such additional amount) is equal to the amount which that Bank or
the Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent or any Bank pays any
amount in respect of any such taxes, penalties or interest Borrower shall
reimburse the Administrative Agent or that Bank for that payment on demand in
the currency in which such payment was made.  If Borrower pay any such taxes,
penalties or interest, they shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Bank or Administrative Agent on whose
account such withholding was made (with a copy to the Administrative Agent if
not the recipient of the original) on or before the thirtieth day after
payment.  If any Bank or the Administrative Agent determines it has received or
been granted a credit against or relief or remission for, or repayment of, any
taxes paid or payable by it because of any taxes, penalties or interest paid by
Borrower and evidenced by such a tax receipt, such Bank or Administrative Agent
shall, to the extent it can do so without prejudice to the retention of the
amount of such credit, relief, remission or repayment, pay to Borrower such
amount as such Bank or Administrative Agent determines is attributable to such
deduction or withholding and which will leave such Bank or Administrative Agent
(after such payment) in no better or worse position than it would have been in
if Borrower had not been required to make such deduction or
withholding.  Nothing in this Agreement shall interfere with the right of each
Bank and the Administrative Agent to arrange its tax affairs in whatever manner
it thinks fit nor obligate any Bank or the Administrative Agent to disclose any
information relating to its tax affairs or any computations in connection with
such taxes.
 
(b)           U.S. Withholding Tax Exemptions.  Each Bank that is not a “United
States person” (as such term is defined in Section 7701(a)(30) of the Code)
shall submit to
 

 
 

--------------------------------------------------------------------------------

 

Borrower and the Administrative Agent on or before the date of the initial
Borrowing hereunder two duly completed and signed copies of either Form W-8BEN
or Form W-8ECI of the United States Internal Revenue Service.  Thereafter and
from time to time, each Bank shall submit to Borrower and the Administrative
Agent such additional duly completed and signed copies of one or the other of
such Forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may be (i) requested by Borrower
in a written notice, directly or through the Administrative Agent, to such Bank
and (ii) required under then current United States law or regulations to avoid
or reduce United States federal withholding taxes on payments in respect of all
amounts to be received by such Bank, including fees, pursuant to the Credit
Documents or the Loans.
 
(c)           Inability of Bank to Submit Forms.  If any Bank determines, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to Borrower
or Administrative Agent any form or certificate that such Bank is obligated to
submit pursuant to subsection (b) of this Section 11.1 or that such Bank is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Bank shall promptly notify Borrower and Administrative Agent of such fact
and the Bank shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.
 
Section 11.2  No Waiver of Rights.  No delay or failure on the part of the
Administrative Agent or any Bank or on the part of the holder or holders of any
Note in the exercise of any power or right under any Credit Document shall
operate as a waiver thereof, nor as an acquiescence in any default, nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other power or right, and the rights and remedies hereunder of the
Administrative Agent, the Banks and the holder or holders of any Notes are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.
 
Section 11.3  Non-Business Day.  If any payment of principal or interest on any
Loan or of any other Obligation shall fall due on a day which is not a Business
Day, interest or fees (as applicable) at the rate, if any, such Loan or other
Obligation bears for the period prior to maturity shall continue to accrue on
such Obligation from the stated due date thereof to and including the next
succeeding Business Day, on which the same shall be payable.
 
Section 11.4  Documentary Taxes.  Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to any Credit Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder.
 
Section 11.5  Survival of Representations.  All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Credit Documents, and shall
continue in full force and effect with respect to the date as of which they were
made as long as any credit is in use or available hereunder.
 

 
 

--------------------------------------------------------------------------------

 

Section 11.6  Survival of Indemnities.  All indemnities and all other provisions
relative to reimbursement to the Banks of amounts sufficient to protect the
yield of the Banks with respect to the Loans, including, but not limited to,
Section 2.11, Section 9.3 and Section 11.13 hereof, shall survive the
termination of this Agreement and the other Credit Documents and the payment of
the Loans and all other Obligations.
 
Section 11.7  Set-Off.
 
(a)           In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Bank and each subsequent holder of any
Note is hereby authorized by Borrower at any time or from time to time, without
notice to Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, or otherwise
fully matured, and in whatever currency denominated) and any other Indebtedness
at any time held or owing by that Bank or that subsequent holder to or for the
credit or the account of Borrower, whether or not matured, against and on
account of the obligations and liabilities of Borrower to that Bank or that
subsequent holder under the Credit Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with the Credit
Documents, irrespective of whether or not (a) that Bank or that subsequent
holder shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or Notes and other amounts due hereunder shall have become
due and payable pursuant to Section 8 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.
 
(b)           Each Bank agrees with each other Bank a party hereto that if such
Bank shall receive and retain any payment, whether by set-off or application of
deposit balances or otherwise, on any of the Loans or Reimbursement Obligations
in excess of its ratable share of payments on all such obligations then
outstanding to the Banks, then such Bank shall purchase for cash at face value,
but without recourse, ratably from each of the other Banks such amount of the
Loans or Reimbursement Obligations, or participations therein, held by each such
other Banks (or interest therein) as shall be necessary to cause such Bank to
share such excess payment ratably with all the other Banks; provided, however,
that if any such purchase is made by any Bank, and if such excess payment or
part thereof is thereafter recovered from such purchasing Bank, the related
purchases from the other Banks shall be rescinded ratably and the purchase price
restored as to the portion of such excess payment so recovered, but without
interest.  For purposes of this Section 11.7(b), amounts owed to or recovered
by, an Issuing Agent in connection with Reimbursement Obligations in which Banks
have been required to fund their participation shall be treated as amounts owed
to or recovered by such Issuing Agent as a Bank hereunder.
 
Section 11.8  Notices.  Except as otherwise specified herein, all notices under
the Credit Documents shall be in writing (including facsimile or other
electronic communication) and shall be given to a party hereunder at its address
or facsimile number set forth below or such other address or facsimile number as
such party may hereafter specify by notice to the Administrative
 

 
 

--------------------------------------------------------------------------------

 

Agent and Borrower, given by courier, by United States certified or registered
mail, or by other telecommunication device capable of creating a written record
of such notice and its receipt.  Notices under the Credit Documents to the Banks
shall be addressed to their respective addresses, facsimile or telephone numbers
set forth on the signature pages hereof or in the assignment agreement which any
assignee bank executes pursuant to Section 11.12 hereof, and to Borrower and to
the Administrative Agent to:
 
If to Borrower:


Black Hills Corporation
625 9th Street
Rapid City, South Dakota 57709
Attention: Garner M. Anderson
Facsimile:  605.721.2597
Telephone: 605.721.2311


with copies to:


Black Hills Corporation
625 9th Street
Rapid City, South Dakota 57709
Attention: Steven J. Helmers
Facsimile:  605.721.2550
Telephone: 605.721.2303


If to the Administrative Agent:
 
Notices shall be sent to the applicable address set forth on Part B of Schedule
4 hereto.


With copies of all such notices to:


The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: Andre Kopinski – Black Hills
Facsimile: (203) 873-5300
Email: gbmnaagency@rbs.com




Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 11.8 or on the signature pages hereof and a
confirmation of receipt of such facsimile has been received by the sender, (ii)
if given by courier, when delivered, (iii) if given by mail, three business days
after such communication is deposited in the mail, registered with return
receipt requested, addressed as aforesaid or (iv) if given by any other means,
when delivered at the
 

 
 

--------------------------------------------------------------------------------

 

addresses specified in this Section 11.8; provided that any notice given
pursuant to Section 2 hereof shall be effective only upon receipt during the
recipient’s normal business hours.
 
Section 11.9  Counterparts.  This Agreement may be executed in any number of
counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart  hereof via facsimile or
electronic means shall for all purposes be as effective as delivery of an
original counterpart.
 
Section 11.10  Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign any of its rights or obligations under any Credit
Document unless such assignation occurs in connection with a merger or
acquisition by Borrower which is otherwise permitted under the terms of this
Agreement and the appropriate Credit Documents, if applicable, and Borrower
obtains the prior written consent of all of the Banks, which consent shall be in
form and substance satisfactory to the Administrative Agent.  No Bank may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (g) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Banks) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           Assignments by Banks.  Any Bank may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
 
(i)           except in the case of an assignment of the entire remaining amount
of the assigning Bank’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Bank or an Affiliate of a Bank or an Approved
Fund with respect to a Bank, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loan
of the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
 

 
 

--------------------------------------------------------------------------------

 

Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower, otherwise consents (each such consent not to be
unreasonably withheld or delayed);
 
(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Loan, L/C Obligations or the Commitment assigned;
 
(iii)           any assignment of a Commitment must be approved by the
Administrative Agent (not to be unreasonably withheld) and the Issuing Agent
unless the Person that is the proposed assignee is itself a Bank with a
Commitment (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and
 
(iv)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Bank, shall deliver to the Administrative Agent an Administrative Questionnaire
and any relevant tax forms.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 9.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.  The Borrower
shall execute and deliver to the assignee a Note upon written request from such
assignee.  The assignor shall promptly return to the Borrower its Note if after
giving effect to such assignment such assignor has no Commitment and no
Obligations are owing to such assignor.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in the United States a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Banks, and the Commitments of, and principal amounts of the Loans owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks may treat each Person whose name is
 

 
 

--------------------------------------------------------------------------------

 

recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and, as to its
commitments only, any Bank, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)           Participations.  Any Bank may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Bank’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Bank’s obligations under this Agreement shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement.
 
(e)           Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver of the type described in Section
11.11(i) that affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.3 and 9.4 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.7(a) as though it were a Bank, provided
such Participant agrees to be subject to Section 11.7(b) as though it were a
Bank.
 
(f)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 9.3 and 9.4 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 9.4 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 9.4 as though it were a Bank.
 
(g)           Certain Pledges.  Any Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Bank, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.
 
(h)           Certain Funding Arrangements. Notwithstanding anything to the
contrary contained herein, any Bank (a “Granting Bank”) may grant to a special
purpose funding
 

 
 

--------------------------------------------------------------------------------

 

vehicle which is an Affiliate of such Bank (a “SPC”), identified as such in
writing from time to time by the Granting Bank to the Administrative Agent and
the Borrower, the option to provide to the Borrower all or any part of any Loan
that such Granting Bank would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Bank shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Bank to the same extent, and as if, such Loan were made by such
Granting Bank.  Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Bank).  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 11.10, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This section may not be amended without the written consent of the SPC.
 
(i)           Farm Credit System. Notwithstanding anything in this Section to
the contrary, any bank that is a member of the Farm Credit System that: (x) has
purchased a participation in the minimum amount of $10,000,000 on or after the
Effective Date, (y) is, by written notice to the Borrower and the Administrative
Agent ("Voting Participant Notification"), designated by the selling Bank as
being entitled to be accorded the rights of a Voting Participant hereunder (any
bank that is a member of the Farm Credit System so designated being called a
"Voting Participant") and (z) receives the prior written consent of the Borrower
and the Administrative Agent to become a Voting Participant, shall be entitled
to vote (and the voting rights of the selling Bank shall be correspondingly
reduced), on a dollar for dollar basis, as if such participant were a Bank, on
any matter requiring or allowing a Bank to provide or withhold its consent, or
to otherwise vote on any proposed action. To be effective, each Voting
Participant Notification shall, with respect to any Voting Participant: (i)
state the full name, as well as all contact information required of an Assignee
as set forth in Exhibit D hereto and (ii) state the dollar amount of the
participation purchased.  The Borrower and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph.
 

 
 

--------------------------------------------------------------------------------

 

Section 11.11  Amendments.  Any provision of the Credit Documents may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by (a) Borrower, (b) the Required Banks, and (c) if the rights or duties of the
Administrative Agent are affected thereby, the Administrative Agent; provided
that no amendment or waiver pursuant to this Section. 11.11 shall:
 
(i)            (A) increase, decrease or extend any Commitment of any Bank
without the consent of such Bank or (B) reduce the amount of or postpone any
fixed date for payment of any principal of or interest on any Loan or
Reimbursement Obligation (including the Termination Date) or of any fee or other
Obligation payable hereunder without the consent of each Bank; and
 
(ii)           unless signed by each Bank, change this Section 11.11, or the
definition of Required Banks, or affect the number of Banks required to take any
action under the Credit Documents or, with respect to the pro rata sharing of
payments, amend Section 4.1 or any other provision hereof relating to the pro
rata sharing of payments.
 
Section 11.12  Headings.  Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
 
Section 11.13  Legal Fees, Other Costs and Indemnification.  Borrower agrees to
pay all reasonable costs and expenses of the Arrangers in connection with the
preparation and negotiation of the Credit Documents (including past and future
reasonable out-of-pocket expenses incurred by the Arrangers in connection with
the syndication of the transaction), including without limitation, the
reasonable fees and disbursements of counsel to the Arrangers, in connection
with the preparation and execution of the Credit Documents, and any amendment,
waiver or consent related hereto, whether or not the transactions contemplated
herein are consummated.  Borrower further agrees to indemnify each Bank, the
Administrative Agent and the Issuing Agents, and their respective directors,
agents, officers and employees, against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor, whether or not the indemnified Person is
a party thereto) which any of them may incur or reasonably pay arising out of or
relating to any Credit Document (including any relating to a misrepresentation
by Borrower under any Credit Document) or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan or Letter of Credit, other than those which arise from the
gross negligence or willful misconduct of the party claiming
indemnification.  Borrower, upon demand by any of the Administrative Agent, an
Issuing Agent or a Bank at any time, shall reimburse the Administrative Agent,
such Issuing Agent or Bank for any reasonable legal or other expenses (including
allocable fees and expenses of in-house counsel) incurred in connection with
investigating or defending against any of the foregoing except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified,  provided that with respect to legal costs and expenses incurred in
connection with the enforcement of the rights of Administrative Agent, each
Issuing Agent and the Banks under this Section 11.13, Borrower shall only be
obligated to pay the legal fees of the Administrative Agent and not of any
Issuing Agent or other Bank.  To the fullest extent permitted by applicable law,
Borrower not shall assert, and Borrower hereby waives, any claim against the
 

 
 

--------------------------------------------------------------------------------

 

Administrative Agent, each Issuing Bank and each of their respective and their
respective directors, agents, officers and employees, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.
 
Section 11.14  Entire Agreement.  The Credit Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby.
 
Section 11.15  Construction.  The parties hereto acknowledge and agree that
neither this Agreement nor the other Credit Documents shall be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of this Agreement and the other Credit Documents.
 
Section 11.16  Governing Law.  This Agreement and the other Credit Documents,
and the rights and duties of the parties hereto, shall be construed and
determined in accordance with the internal laws of the State of New York.
 
Section 11.17  SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.  BORROWER
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  BORROWER IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.  BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
Section 11.18  Replacement of Bank.  Each Bank agrees that, upon the occurrence
of any event set forth in Sections 9.1, 9.3 and 11.1, such Bank will use
reasonable efforts to book and maintain its Loans through a different Lending
Office or to transfer its Loans to an Affiliate with the objective of avoiding
or minimizing the consequences of such event; provided that such booking or
transfer is not otherwise disadvantageous to such Bank as determined by such
Bank in its sole and absolute discretion.  If any Bank has demanded to be paid
additional amounts pursuant to Sections 9.1, 9.3 and 11.1, and the payment of
such additional amounts are, and are likely to continue to be, more onerous in
the reasonable judgment of Borrower than with respect to the other Banks, then
Borrower shall have the right at any time when no Default or Event of
 

 
 

--------------------------------------------------------------------------------

 

Default shall have occurred and be continuing to seek one or more financial
institutions which are not Affiliates of Borrower (each, a “Replacement Bank”)
to purchase with the written consent of the Administrative Agent (which consent
shall not be (x) required if such proposed Replacement Bank is already a Bank,
or an Affiliate of a Bank, or (y) unreasonably delayed or withheld) the
outstanding Loans and Commitments of such Bank (the “Affected Bank”), and if
Borrower locate a Replacement Bank, the Affected Bank shall, upon
 
 
 
i.
prior written notice to the Administrative Agent,

 
 
 
ii.
(i) payment to the Affected Bank of the purchase price agreed between it and the
Replacement Bank (or, failing such agreement, a purchase price in the amount of
the outstanding principal amount of the Affected Bank’s Loans and accrued
interest thereon to the date of payment) by the Replacement Bank plus (ii)
payment by Borrower of all Obligations (other than principal and interest with
respect to Loans) then due to the Affected Bank or accrued for its account
hereunder or under any other Loan Document,

 
 
 
iii.
satisfaction of the provisions set forth in Section 11.10, and

 
 
 
iv.
payment by Borrower to the Affected Bank and the Administrative Agent of all
reasonable out-of-pocket expenses in connection with such assignment and
assumption (including the recordation fee described in Section 11.10),

 
assign and delegate all its rights and obligations under this Agreement and any
other Credit Document to which it is a party (including its outstanding Loans)
to the Replacement Bank (such assignment to be made without recourse,
representation or warranty), and the Replacement Bank shall assume such rights
and obligations, whereupon the Replacement Bank shall in accordance with Section
11.10 become a party to each Credit Document to which the Affected Bank is a
party and shall have the rights and obligations of a Bank thereunder and the
Affected Bank shall be released from its obligations hereunder and each other
Credit Document to the extent of such assignment and delegation.
 
Notwithstanding the foregoing, with respect to a Bank that is a Defaulting Bank
or an Impacted Bank, the Borrower or Administrative Agent may obtain a
Replacement Bank and execute an Assignment on  behalf of such Defaulting Bank or
an Impacted Bank at any time and without prior notice to such Defaulting Bank or
an Impacted Bank and cause its Loans and Commitments to be sold and assigned at
par.  Upon any such assignment and payment and compliance with the other
provisions of Section 11.10, such replaced Bank shall no longer constitute a
“Bank” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.
 
Section 11.19  Confidentiality.  The Administrative Agent and the Banks shall
hold all non-public information provided to them by Borrower pursuant to or in
connection with this Agreement in accordance with their customary procedures for
handling confidential information of this nature, but may make disclosure to any
of their agents, attorneys-in-fact, examiners, regulators, Affiliates, outside
auditors, counsel and other professional advisors in connection
 

 
 

--------------------------------------------------------------------------------

 

with this Agreement or any other Credit Document or as reasonably required by
any potential bona fide transferee, participant or assignee, or in connection
with the exercise of remedies under a Credit Document, or to any direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 11.19), or to any nationally recognized rating agency
that requires access to information about a Bank’s investment portfolio in
connection with ratings issued with respect to such Bank, or as requested by any
governmental agency or representative thereof or pursuant to legal process;
provided, however, that unless specifically prohibited by applicable law or
court order, the Administrative Agent and each Bank shall use reasonable efforts
to promptly notify Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of the Administrative Agent or such Bank
by such governmental agency) for disclosure of any such non-public information
and, where practicable, prior to disclosure of such information.  Prior to any
such disclosure pursuant to this Section 11.19, the Administrative Agent and
each Bank shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree, for the benefit of
Borrower, in writing to be bound by this Section 11.19; and to require such
Person to require any other Person to whom such Person discloses such non-public
information to be similarly bound by this Section 11.19.
 
Notwithstanding anything herein to the contrary, “confidential information”
shall not include, and the Administrative Agent and each Bank may disclose to
any and all persons, without limitation of any kind, any information with
respect to the U.S. federal income tax treatment and U.S. federal income tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent or such Bank relating to such tax treatment and tax
structure.
 
Section 11.20  Rights and Liabilities of Co-Syndication Agents, Co-Documentation
Agents and Arrangers.  Neither any Co-Syndication Agent, any Co-Documentation
Agent nor any Arranger have any special rights, powers, obligations,
liabilities, responsibilities or duties under this Agreement as a result of
acting in the capacity of Co-Syndication Agent, Co-Documentation Agent or
Arranger, as applicable, other than those applicable to them in their capacity
as Banks hereunder (if any).  Without limiting the foregoing, neither any
Co-Syndication Agent, any Co-Documentation Agent nor any Arranger shall have or
be deemed to have a fiduciary relationship with any Bank.  Each Bank hereby
makes the same acknowledgments and undertakings with respect to each
Co-Syndication Agent, each Co-Documentation Agent and each Arranger as it makes
with respect to the Administrative Agent and any directors, officers, agents and
employees of the Administrative Agent in Section 10.5.
 
Section 11.21  Relationship.  Neither Administrative Agent nor any Bank has any
fiduciary relationship or duty to Borrower or any of its Subsidiaries arising
out of or in connection with, and there is no agency, tenancy or joint venture
relationship between Administrative Agent or any Bank and the Borrower or any of
its Subsidiaries by virtue of, any Credit Document or any transaction
contemplated therein.
 
The Borrower and each of its Subsidiaries understands that Administrative Agent,
each Bank and each of their respective affiliates (Administrative Agent or such
Bank, as the case may

 
 

--------------------------------------------------------------------------------

 

be, together with its affiliates, each referred to herein as a “Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research).  Members of each Group and businesses within each Group
generally act independently of each other, both for their own account and for
the account of clients.  Accordingly, there may be situations where parts of a
Group and/or their clients either now have or may in the future have interests,
or take actions, that may conflict with the interests of the Borrower or one of
its Subsidiaries.  For example, a Group may, in the ordinary course of business,
engage in trading in financial products or undertake other investment businesses
for their own account or on behalf of other clients, including without
limitation, trading in or holding long, short or derivative positions in
securities, loans or other financial products of the Borrower, its Subsidiaries
or its affiliates or other entities connected with the Loans or the transactions
contemplated hereby.


In recognition of the foregoing, the Borrower, for itself and on behalf of its
Subsidiaries, agrees no Group is required to restrict its activities as a result
of this Agreement and that each Group may undertake any business activity
without further consultation with or notification to the Borrower or any of its
Subsidiaries.  Neither this Agreement nor the receipt by Administrative Agent or
any Bank of confidential information nor any other matter will give rise to any
fiduciary, equitable or contractual duties (including but not limited to any
duty of trust or confidence) that would prevent or restrict a Group from acting
on behalf of other customers or for its own account.  Furthermore, the Borrower,
for itself and on behalf of its Subsidiaries, agrees that no Group and no member
or business of a Group is under a duty to disclose to the Borrower or any of its
Subsidiaries or use on behalf of the Borrower or any of its Subsidiaries any
information whatsoever about or derived from those activities or to account for
any revenue or profits obtained in connection with such activities.  However,
consistent with each Group’s long-standing policy to hold in confidence the
affairs of its customers, no Group will use confidential information obtained
from the Borrower or any of its Subsidiaries except in connection with its
services to, and its relationship with, the Borrower and its Subsidiaries;
provided, that each Group will be free to disclose information in any manner as
required by law, regulation, regulatory authority or other applicable judicial
or government order.


Section 11.22  Absence of Termination-Related Events of Defaults in Prior
Facilities.  Administrative Agent and the Banks which were party to that certain
Credit Agreement among the Borrower, the financial institutions party thereto,
as lenders, and The Royal Bank of Scotland plc, as administrative agent for such
lenders, dated as of May 5, 2005, as amended from time to time each hereby waive
any “Events of Default” which may have arisen thereunder as a result of the
failure Borrower to give the “Administrative Agent” thereunder at least five (5)
“Business Days” prior written notice under subsection 2.12(a) of both such
agreements of its desire to terminate the “Commitments” thereunder on the
Effective Date (as all such terms are defined thereunder).
 
Section 11.23  Severability of Provisions.  Any provision in this Agreement or
any other Credit Document that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement and the
other Credit Documents are declared to be severable.
 

 
 

--------------------------------------------------------------------------------

 

Section 11.24 Patriot Act Notice.  Each Bank that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Bank) hereby notifies Borrower that pursuant to the requirements
of the Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Bank or the
Administrative Agent, as applicable, to identify Borrower in accordance with the
Patriot Act.


- Remainder of Page Intentionally Left Blank; Signature Page Follows –




 

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.
 




BLACK HILLS CORPORATION, a South Dakota corporation


By:           /s/ Anthony S. Cleberg
Name:           Anthony S. Cleberg
Title:           Executive VP and CFO

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC
ROYAL BANK OF SCOTLAND PLC, as Administrative Agent and a Bank


By:           /s/ Emily Freedman
Name:           Emily Freedman
Title:           Vice President


Address for Notices:


The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: Andre Kopinski – Black Hills
Facsimile: (203) 873-5300
Email: gbmnaagency@rbs.com




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

 
 

--------------------------------------------------------------------------------

 

RBS SECURITIES INC.


By: The Royal Bank of Scotland plc, as agent




By:           /s/ Peter Harrington
Name:           Peter Harrington
Title:           Managing Director


Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

 
 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA




By:           /s/ Thane Rattew
Name:           Thane Rattew
Title:           Managing Director


Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

 
 

--------------------------------------------------------------------------------

 

UNION BANK, N.A.




By:           /s/ Bryan P. Read
Name:           Bryan P. Read
Title:           Vice President


Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

 
 

--------------------------------------------------------------------------------

 

COBANK, ACB




By:           /s/ Matthew Brill
Name:           Matthew Brill
Title:           Vice President


Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.




By:           /s/ Yann Blindert
Name:           Yann Blindert
Title:           Vice President


Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

 
 

--------------------------------------------------------------------------------

 





U.S. BANK NATIONAL ASSOCIATION




By:           /s/ Paul Vastola
Name:           Paul Vastola
Title:           Vice President






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________



 
 

--------------------------------------------------------------------------------

 

BAYERISCHE LANDESBANK




By:           /s/ Craig Anderson
Name:           Craig Anderson
Title:           First Vice President


By:           /s/ Alexander Kohnert
Name:           Alexander Kohnert
Title:           Senior Vice President


Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________



 
 

--------------------------------------------------------------------------------

 

SOCIETE GENERALE




By:           /s/ Yao Wang
Name:           Yao Wang
Title:           Vice President






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________



 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA




By:           /s/ Jay Sartain
Name:           Jay Sartain
Title:           Authorized Signatory






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________





 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.




By:           /s/ Jacob Dowden
Name:           Jacob Dowden
Title:           Vice President






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________



 
 

--------------------------------------------------------------------------------

 

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (fka NEW YORK BRANCH)




By:           /s/ Darrell Stanley
Name:           Darrell Stanley
Title:           Managing Director




By:           /s/ Sharada Manne
Name:           Sharada Manne
Title:           Director


Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.




By:           /s/ Jennifer Fitzgerald
Name:           Jennifer Fitzgerald
Title:           Associate






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BANK OF MONTREAL




By:           /s/ James Whitmore
Name:           James Whitmore
Title:           Managing Director






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH




By:           /s/ Nupur Kumar
Name:           Nupur Kumar
Title:           Vice President


By:           /s/ Lynne-Marie Paquette
Name:           Lynne-Marie Paquette
Title:           Associate






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK




By:           /s/ Ashley Colmenero
Name:           Ashley Colmenero
Title:           Assistant Vice President






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

STATE BANK OF INDIA




By:           /s/ Asnok Gulla
Name:           Asnok Gulla
Title:           Vice President & Head (Credit)






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BANK OF TAIWAN, LOS ANGELES BRANCH




By:           /s/ Chwan-Ming Ho
Name:           Chwan-Ming Ho
Title:           VP & General Manager






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH




By:           /s/ Chong Tan
Name:           Chong Tan
Title:           VP & Credit Manager


By:           /s/ Victor Li
Name:           Victor Li
Title:           General Manager




Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

TAIWAN COOPERATIVE BANK,
LOS ANGELES BRANCH




By:           /s/ Li-Hua Huang
Name:           Li-Hua Huang
Title:           AVP & General Manager






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

HUA NAN COMMERCIAL BANK LTD., LOS ANGELES BRANCH




By:           /s/ Oliver C.H. Hsu
Name:           Oliver C.H. Hsu
Title:           VP & General Manager






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

FIRST COMMERCIAL BANK,
NEW YORK AGENCY




By:           /s/ Jenn-Hwa Wang
Name:           Jenn-Hwa Wang
Title:           VP & General Manager






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH




By:           /s/ Hong Tu
Name:           Hong Tu
Title:           General Manager






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD.,
NEW YORK BRANCH




By:           /s/ Priscilla Hsing
Name:           Priscilla Hsing
Title:           VP & DGM






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH




By:           /s/ Beverley Chen
Name:           Beverley Chen
Title:           VP & General Manager






Address for Notices:


____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________




Lending Offices:


Base Rate Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________


Eurodollar Loans:
____________________
____________________
____________________
Attention:____________
Phone: ______________
Fax: ________________

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTE
 


_________ __, 2010
 
FOR VALUE RECEIVED, the undersigned, Black Hills Corporation, a South Dakota
corporation (“Borrower”), promises to pay to the order of [_________________]
(the “Bank”) on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of The Royal Bank of Scotland plc, in
accordance with Section 4.1 of the Credit Agreement (as hereafter defined), the
aggregate unpaid principal amount of all Loans made by the Bank to Borrower
pursuant to the Credit Agreement, together with interest on the principal amount
of each Loan from time to time outstanding hereunder at the rates, and payable
in the manner and on the dates, specified in the Credit Agreement.
 
The Bank shall record on its books or records or on a schedule attached to this
Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a Eurodollar Loan, and the interest rate and Interest Period
applicable thereto, provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note.  The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be shall be prima facie evidence of the same; provided, however, that the
failure of the Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of Borrower to repay
all Loans made to it pursuant to the Credit Agreement together with accrued
interest thereon.
 
This Note is one of the Notes referred to in the Credit Agreement dated as of
____ __, 2010, among, inter alia, Borrower, The Royal Bank of Scotland plc, as
Administrative Agent, The Bank of Nova Scotia as Co-Syndication Agent, Union
Bank, N.A., as Co-Syndication Agent, U.S. Bank National Association, as
Co-Documentation Agent, Wells Fargo Bank, N.A., as Co-Documentation Agent and
the financial institutions party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and this Note and the holder hereof are entitled to all the benefits provided
for thereby or referred to therein, to which Credit Agreement reference is
hereby made for a statement thereof.  All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement.  This Note shall be governed by and construed in accordance
with the internal laws of the State of New York.
 
Prepayments may be made hereon and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.
 
- Remainder of Page Intentionally Left Blank; Signature Page Follows -

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
 




BLACK HILLS CORPORATION, a South Dakota corporation


By:           _____________________________
Name:           _____________________________
Title:           _____________________________



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
COMPLIANCE CERTIFICATE
 




This Compliance Certificate is furnished to The Royal Bank of Scotland plc, as
Administrative Agent pursuant to the Credit Agreement dated as of April ___,
2010, among, inter alia, Black Hills Corporation, a South Dakota corporation
(“Borrower”), The Royal Bank of Scotland plc, as Administrative Agent, The Bank
of Nova Scotia as Co-Syndication Agent, Union Bank, N.A., as Co-Syndication
Agent, U.S. Bank National Association, as Co-Documentation Agent, Wells Fargo
Bank, N.A., as Co-Documentation Agent and the financial institutions party
thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected or appointed ___________________of Borrower;


2.           I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;


3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and


4.           Schedule 1 attached hereto sets forth financial data and
computations evidencing compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and
correct.  All computations are made in accordance with the terms of the Credit
Agreement.


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:
 
                                                                                                                                

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


                                                                                                                                

                                                                                                                                



The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___________day of __________,
20__.
 
                                                      


--------------------------------------------------------------------------------

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance Calculations for Credit Agreement
 
CALCULATION AS OF ________  __,20__
 


A.           Liens (Sec. 7.9(c), (d), and (g))
   
1.Liens securing taxes or assessments or other government charges or levies
equal to or less than $20,000,000 (Section 7.9(c))
    ___________________
(Answer should be yes)
2.Liens securing judgments or awards or surety or appeal bonds issued in
connection therewith equal to or less than $20,000,000 (Section 7.9(d))
    ___________________
(Answer should be yes)
3.Is the aggregate amount of Indebtedness and other obligations consisting of
(i) the deferred purchase price of newly acquired property or incurred to
finance the acquisition of personal property of Borrower used in the ordinary
course of business of such Borrower, (ii) Capitalized Lease Obligations, and
(iii) the performance of tenders, statutory obligations, bids, leases or other
similar obligations (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on performance bonds which is
secured by Liens equal to or less than 5% of Consolidated Assets as reflected on
the most recent balance sheet delivered by Borrower (Section 7.9(g)).
      __________________
(Answer should be yes)
B.           Sale and Leasebacks (Section 7.11)
   
1.Aggregate obligations under all Sale and Leasebacks arrangements (other than
synthetic lease transactions excluded by Section 7.11)
$           _________________           
(Line B1 not to exceed $30,000,000)
C.           Sale of Assets (Section 7.12)
   
1.Net book value of assets (other than inventory, reserves and electricity in
the ordinary course of business) sold during this fiscal year
$          _________________            
(Line C1 not to exceed 10% of total consolidated assets)

 
 
 

--------------------------------------------------------------------------------

 
D.           Permitted Investments (Section 7.14)
   
1.Aggregate amount of Investments in Marketing Subsidiaries made after December
31, 2004 (Section 7.14(o)(ii))
$         __________________             
 
2.Investments consisting of Guaranties of Indebtedness of Marketing Subsidiaries
existing on the Effective Date
$        ___________________              
 
3.Intercompany loans permitted pursuant to Section 7.15(e)(iii) owing by
Marketing Subsidiaries (Line E3)
$          _________________            
Line E3
4.Outstanding L/C Obligations attributable to Marketing Subsidiary Letters of
Credit
$          _________________            
 
5.Sum of Lines D1, D2, D3 and D4
$          _________________            
 
6.Is Line D5 equal to or less than the Marketing Subsidiary Sublimit?
              __________________
(Answer should be yes)
7.Aggregate amount of Investments in Persons engaged in the lines of business
described in clause (xii) of Section 7.8 (Section 7.14(k))
$        __________________            
(Line D7 not to exceed $50,000,000)
E.           Permitted Indebtedness (Section 7.15)
   
1.Secured Indebtedness except as set forth on Schedule 7.15(b): (i) of BHP (ii)
evidencing the deferred purchase price of newly acquired property or incurred to
finance the acquisition of personal property of Borrower or a Subsidiary used in
the ordinary course of business of the Borrower of a Subsidiary, (iii)
constituting Capitalized Lease Obligations or with respect to synthetic (or
similar type) lease transactions, or (iv) incurred in connection with the
performance of tenders, statutory obligations, bids, leases or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on performance bonds (Section 7.15(c))
$         ________________             
(Line E1 not to exceed 5% of Consolidated Assets)
2.Intercompany loans owing by Borrower (Section 7.15(e)(i)(x))
$           ________________           
(Must be subordinated to Obligations)

 
 
 

--------------------------------------------------------------------------------

 
3.Intercompany Indebtedness owing by Marketing Subsidiaries to Subsidiaries
(Section 7.15(e)(iii))
$        __________________              
(Line E3 not to exceed the difference between (i) the Marketing Subsidiary
Sublimit less (ii) the sum of  Lines E4, D1 and D4)
4.Indebtedness consisting of Guarantees (including Long-Term Guaranties) of
Marketing Subsidiary Indebtedness  (Section 7.15(f))
$       __________________               
(Line E4 not to exceed the difference between (i) the Marketing Subsidiary
Sublimit less (ii) the sum of Lines E3 and D1)
5.Indebtedness of Marketing Subsidiaries under Marketing Subsidiary Excluded
Credit Facilities (Section 7.15(g))
$        _________________              
(Line E5 not to exceed Marketing Subsidiary Indebtedness Limit)
F.           Consolidated Net Worth (Section 7.16)
   
1.Consolidated Net Worth
$         ________________             
 
2.50% of aggregate Consolidated Net Income, if positive, from and including
January 1, 2005
$         ________________             
 
3.         Does Line F1 exceed sum of (i) $625,000,000 plus (ii) line F2
               ________________
(Answer should be yes)
 
G.           Recourse Leverage Ratio (Section 7.17)
   
1.consolidated Indebtedness
$        _______________              
 
2.Non-Recourse Indebtedness
$        _______________              
 
3.Recourse Indebtedness (Line G1 minus Line G2)
$        _______________              
 
4.Indebtedness of Marketing Subsidiaries under Marketing Subsidiary Excluded
Credit Facilities (Line E5)
$        _______________              
(Not to exceed Marketing Subsidiary Indebtedness Limit)
5.Consolidated Net Worth
$        _______________              
 
6.Capital (Line G3 minus Line G4 plus Line G5)
$         _______________             
 
7.Recourse Leverage Ratio
_____ :1.00
(ratio of (A) difference between (x) Line G3 minus (y) Line G4 to (B) Line G6
not to exceed 0.65 to 1.00)
 



 

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.           Assignor:  ______________________________
 
2.           Assignee:  ______________________________
                      [and is an Affiliate/Approved Fund of [identify Bank]1]
 
3.           Borrower(s): Black Hills Corporation
 
4.
Administrative Agent: The Royal Bank of Scotland plc, as the administrative
agent under the Credit Agreement

 
5.
Credit Agreement: The Credit Agreement dated as of _______ __, 2010 among, inter
alia, Black Hills Corporation, the Banks parties thereto, and The Royal Bank of
Scotland plc, as Administrative Agent, as amended.

 



--------------------------------------------------------------------------------

 
1
Select as applicable.

 

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

6.
Assigned Interest:

 
Amount of Commitment/Loans of Assignor prior to Trade Date
Amount of Commitment/Loans of Assignee prior to Trade Date
Amount of Commitment/Loans Assigned
Amount of Commitment/Loans of Assignor after Trade Date
Amount of Commitment/Loans of Assignee after Trade Date
$
$
$
$
$

 
[7.           Trade Date:  ______________]2
 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
[NAME OF ASSIGNOR]
By:
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
By:                                                                    
Title:
[Consented to and]3 Accepted:
The Royal Bank of Scotland plc, as
Administrative Agent
By:                                                                 
Title:
 
[Consented to:]4
BLACK HILLS CORPORATION
By:                                                                 
Title:
 
[ISSUING AGENTS]
By:                                                                 
Title:
 








--------------------------------------------------------------------------------

 
 
2
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
3
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 
4
To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.

 
 
 
 
 
 
 

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption
 


 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
a.            Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
 
1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.6 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is not a United
States person (as defined in Section 7701(a)(30) of the Code), it shall have
attached to the Assignment and Assumption the documentation specified in Section
11.1(b) of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Bank.
 
b.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in
 

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
 
c.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF VOTING PARTICIPANT NOTIFICATION AND CONSENT


Voting Participant Notification and Consent




Reference is made to the Credit Agreement dated as of _____ __, 2010 by and
among, inter alia,  Black Hills Corporation, a South Dakota corporation
(“Borrower”), The Royal Bank of Scotland plc, as Administrative Agent, The Bank
of Nova Scotia as Co-Syndication Agent, Union Bank, N.A., as Co-Syndication
Agent, U.S. Bank National Association, as Documentation Agent, and the financial
institutions party thereto (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.


Pursuant to Section 11.10(i) of the Credit Agreement, the Bank identified below
hereby notifies Administrative Agent that it is designating the participant
identified below as being entitled to be accorded the rights of a Voting
Participant.




Bank:                                           


Voting Participant:1       ___________________________________________


Full Legal
Name:    ______________________________                                


 
Address for Notices:    ___________________________
 
                                                                                                  
                         ____________________________
                        
                         _____________________________









Attention:       ______________________________                                




Amount of Participation Purchased:    $______________________

Date of
Notification:                    ____________________________                                         













--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 
 
Page 1 of  2

 

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

________________________________________



1 Voting Participants must be members of the Farm Credit System, have purchased
a
participation in the minimum amount of $<> on or after the Effective Date and
have received the written consent of Borrower and the Administrative Agent.






Voting Participant Notification and Consent










Bank                                                                                Voting
Participant


______________________________                                                                ____________________________________


By:
___________________________                                                                By: _________________________________                             
Name:                                                                                Name:
Title:                                                                                 
Title:


Pursuant to Section <> of the Credit Agreement, the undersigned hereby
consent to the institution identified herein becoming a Voting Participant.


[Borrower]


By:           ________________________
Name:
Title:


[Administrative Agent]


By:          _________________________ 
Name:
Title:




Page 2 of 2



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


PRICING GRID
 


 
If the Level Status Is
The  Commitment Fee Rate (in basis points per annum) is:
The Eurodollar Margin (in basis points per annum) is:
The Base Rate Margin (in basis points per annum) is:
The L/C Fee Rate (in basis points per annum) is:
Level I Status
37.5
250.0
150.0
250.0
Level II Status
50.0
275.0
175.0
275.0
Level III Status
62.5
325.0
225.0
325.0
Level IV Status
87.5
375.0
275.0
375.0



 
The Reference Rating is determined (i) in the case of Base Rate Loans, on the
Effective Date, and thereafter, on the last business day of each calendar
quarter, and (ii) in the case of any Eurodollar Loans, on the second business
day prior to the borrowing of such Eurodollar Loans, and thereafter at the end
of each successive interest period therefor.


If the Reference Rating is unavailable as of the date any determination of the
Applicable Margin is to occur, Borrower and the Lenders will negotiate in good
faith to agree on an alternative method for establishing the Applicable Margin
for any affected Advances.  Until the earlier of (i) the time at which such an
alternative method is agreed upon or (ii) 30 days after the date on which the
Reference Rating became unavailable (such 30-day period, the “Negotiation
Period”), the interest payable per annum with respect to Eurodollar Loans and
Base Rate Loans (to the extent the Applicable Margin thereon is greater than
zero) in the affected borrowing will be based upon the Applicable Margin
calculated using the last available quote of the Reference Rating.


In the event of split ratings, the Commitment Fee, Letter of Credit Fees, and
Applicable Margin will be based upon the lower rating unless the ratings differ
by more than one Category, in which case the Commitment Fee, Letter of Credit
Fees and Applicable Margin will be based upon the Category one level above the
Category corresponding to the lower rating
 


 









 

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1


EXISTING LETTERS OF CREDIT



 
 
 
 
Letter of Credit #
 
Subsidiary
Name
 
 
Beneficiary
Amount
 
 
Period
From          To
1.
Individual LCs Omitted
         
2.
           
3.
           
4.
           
5.
           
6.
           
7.
           
8.
           
9.
           
10.
           
11.
           
12.
           
13.
           
14.
           
15.
           
16.
           
17.
           
18.
                 
Total Current L/C's
$39,291,546.94
   




Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
COMMITMENTS


Bank
 
Commitment Amount
 
Pro Rata Share
 
The Royal Bank of Scotland plc
 
$34,000,000.00
6.80000000%
The Bank of Nova Scotia
 
$34,000,000.00
6.80000000%
Union Bank, N.A.
 
$34,000,000.00
6.80000000%
CoBank, ACB
 
$30,000,000.00
6.00000000%
Wells Fargo Bank, N.A.
 
$30,000,000.00
6.00000000%
U.S. Bank National Association
 
$30,000,000.00
6.00000000%
Bayern LB
 
$30,000,000.00
6.00000000%
Societe Generale
 
$25,000,000.00
5.00000000%
Royal Bank of Canada
 
$25,000,000.00
5.00000000%
Bank of America, N.A.
$25,000,000.00
 
5.00000000%
Credit Agricole CB
 
$25,000,000.00
5.00000000%
JP Morgan Chase Bank
 
$25,000,000.00
5.00000000%
Bank of Montreal
 
$25,000,000.00
5.00000000%
Credit Suisse
 
$25,000,000.00
5.00000000%
Fifth Third
 
$25,000,000.00
5.00000000%
State Bank of India
 
$12,000,000.00
2.40000000%
Bank of Taiwan
 
$12,000,000.00
2.40000000%
Bank of East Asia
 
$12,000,000.00
2.40000000%
Taiwan Cooperative Bank
 
$8,000,000.00
1.60000000%
Hua Nan Commercial Bank
 
$8,000,000.00
1.60000000%
First Commercial Bank
 
$8,000,000.00
1.60000000%
Bank of Communications
 
$8,000,000.00
1.60000000%
Mega International
 
$6,000,000.00
1.20000000%
Chang Hwa Commercial Bank
 
$4,000,000.00
.80000000%
TOTALS
$500,000,000.00
100.00000000%




Credit Agreement
 
 

--------------------------------------------------------------------------------

 

                                  SCHEDULE 4


ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION


Part A – Payments


Loan Repayments, Interest, Fees:


JP Morgan Chase, NY
ABA # XXX-XXX-XXX
Account # XXXXXXXXX
Account Name: Royal Bank of Scotland plc, CT
Reference: Black Hills Corp
Attention: Andre Kopinski






Part B – Notices


Notices related to commitments, covenants or extensions of expiry/termination
dates:


The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: Andre Kopinski – Black Hills
Facsimile: (203) 873-5300
Email: gbmnaagency@rbs.com




Notices related to Loans, Letters of Credit and Fees:


The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: Andre Kopinski – Black Hills
Facsimile: (203) 873-5300
Email: gbmnaagency@rbs.com


Address for all Required Executed Documentation and Financial Information:


The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: Andre Kopinski – Black Hills
Facsimile: (203) 873-5300
Email: gbmnaagency@rbs.com



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.2


BLACK HILLS CORPORATION SUBSIDIARIES



 
Subsidiary Name
 
State of
Origin
 
BHC’s
Ownership
 
Description of Subsidiary’s Authorized Capital Stock, if not wholly owned
 
  1.
Black Hills Cabresto Pipeline, LLC
Delaware
100%
N/A
  2.
Black Hills/Colorado Electric Utility Company, LP
Delaware
100%
N/A
  3.
Black Hills/Colorado Gas Utility Company, LP
Delaware
100%
N/A
  4.
Black Hills/Colorado Utility Company, LLC
Colorado
100%
N/A
  5.
Black Hills/Colorado Utility Company II, LLC
Colorado
100%
N/A
  6.
Black Hills Colorado IPP, LLC
South Dakota
100%
N/A
  7.
Black Hills Electric Generation, LLC
South Dakota
100%
N/A
  8.
Black Hills Energy Resources, Inc.
South Dakota
100%
N/A
  9.
Black Hills Exploration and Production, Inc.
Wyoming
100%
N/A
10.
Black Hills Gas Resources, Inc.
Colorado
100%
N/A
11.
Black Hills Gas Holdings Corp.
Colorado
100%
N/A
12.
Black Hills Idaho Operations, LLC
Delaware
100%
N/A
13.
Black Hills/Iowa Gas Utility Company, LLC
Delaware
100%
N/A
14.
Black Hills/Kansas Gas Utility Company, LLC
Kansas
100%
N/A
15.
Black Hills Midstream, LLC
South Dakota
100%
N/A
16.
Black Hills/Nebraska Gas Utility Company, LLC
Delaware
100%
N/A
17.
Black Hills Non-regulated Holdings, LLC
South Dakota
100%
N/A
18.
Black Hills Ontario, LLC
Delaware
100%
N/A
19.
Black Hills Plateau Production, LLC
Delaware
100%
N/A
20.
Black Hills Power, Inc.
South Dakota
100%
N/A
21.
Black Hills Service Company, LLC
South Dakota
100%
N/A
22.
Black Hills Utility Holdings, Inc.
South Dakota
100%
N/A
23.
Black Hills Wyoming, LLC
Wyoming
100%
N/A
24.
Bloomfield Glenns Ferry, Inc.
Virginia
100%
N/A
25.
Bloomfield Idaho Management, Inc.
Delaware
100%
N/A
26.
Bloomfield Rupert, Inc.
Virginia
100%
N/A
27.
Buick Power, LLC
Delaware
50%
BHC indirectly owns 50% of the outstanding Membership Units
28.
Cheyenne Light, Fuel and Power Company
Wyoming
100%
N/A
29.
EIF Investors, Inc.
Delaware
100%
N/A

 
 
 

--------------------------------------------------------------------------------

 

   Subsidiary Name  
State of
Origin
 
BHC’s
Ownership
 Description of Subsidiary’s Authorized Capital Stock, if not wholly owned      
   
30.
Enserco Energy Inc.
South Dakota
100%
N/A
31.
Enserco Midstream, LLC
South Dakota
100%
N/A
32.
Generation Development Company, LLC
South Dakota
100%
N/A
33.
Glenns Ferry Cogeneration Partners, Ltd.
Colorado
50.5%
BHC indirectly owns 1% General Partnership interest and 49.5% Limited
Partnership interest
34.
Glenns Ferry Management, Inc.
Delaware
50%
BHC indirectly owns 50 of the 100 issued shares
35.
Natural/Peoples Limited Liability Company
Wyoming
50%
BHC indirectly owns 50% of the outstanding Membership Units
36.
Rupert Cogeneration Partners, Ltd.
Colorado
50.5%
BHC indirectly owns 1% General Partnership interest and 49.5% Limited
Partnership interest
37.
Rupert Management, Inc.
Delaware
50%
BHC indirectly owns 50 of the 100 issued shares
38.
Wyodak Resources Development Corp.
Delaware
100%
N/A






Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.5


LITIGATION AND LABOR CONTROVERSIES




1.           Frederick Lawsuit


Frederick v. Black Hills/Kansas Gas Utility Company, LLC, d/b/a/ Black Hills
Energy and/or Black Hills Corporation, and City of Lawrence, Kansas (District
Court, Douglas County, Kansas
 
On June 11, 2009 Robert E. Frederick died as a result of injuries sustained in a
bicycle accident on a city street in Lawrence, Kansas. This lawsuit was filed on
behalf of the surviving spouse and estate of Mr. Frederick, alleging negligence
on the part of a gas utility subsidiary of Black Hills Corporation, and on the
part of the City of Lawrence, Kansas. Specifically, the Complaint alleges that,
while riding his bicycle, Frederick struck a hole in the pavement of the street
that was created by the utility or its contractors in connection with gas line
repair work being performed adjacent to the street. The impact with the hole
allegedly caused the bicycle to topple and caused Mr. Fredrick to strike the
pavement. The Complaint alleges that Frederick suffered head trauma and other
serious disabling injuries, as a result of which, he died hours later. The
complaint seeks an unspecified amount of damages, but seeks recovery for loss of
companionship and society, medical and funeral expenses, and other pecuniary and
non-pecuniary expenses.
 
The Complaint was filed on March 3, 2010. Black Hills/Kansas Gas Utility
Company has filed a general denial along with affirmative defenses that include,
but are not limited to: assertion that the hole was an open and obvious danger;
assertion that the alleged fault of the company must be compared to that of the
decedent and others; assertion that the decedent’s claim for damages is limited
by the statutory limitation in Kansas on non-economic damages. The company
will respond to and deliver discovery requests to obtain further information
regarding the claims. Black Hills Corporation, the remote parent company of the
gas utility, is not a proper party to the lawsuit, so the company will seek the
agreement of counsel to remove the parent company from the suit. In addition to
the City of Lawrence, there may be other potentially responsible parties to the
lawsuit, who may be added later, including but not limited to a construction
contractor for the gas utility who performed or should have performed street
repair work following completion of gas line repairs.
 
Because the lawsuit was only recently initiated, and includes claims against
other potentially responsible parties, we lack sufficient information
to accurately predict the final outcome, either from the standpoint of liability
or alleged damages.







Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.11


ENVIRONMENTAL MATTERS


None



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1


NEW MATERIAL INDEBTEDNESS


None





Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.9


EXISTING LIENS


 
1.
Enserco Energy Inc. has granted a security interest in favor of Fortis Capital
Corp., as agent, with respect to Enserco Energy Inc.’s personal property assets
to secure the credit facility referred to on Schedule 7.15.

 
2.
Black Hills Power, Inc. has granted a first mortgage lien in favor of the
Trustee on substantially all of the properties used in the electric utility
business under the Indenture of Mortgage and Deed of Trust related to the First
Mortgage Bonds referred to on Schedule 7.15, excluding certain “Excepted
Property” as identified in the Indenture.

 
3.
Black Hills Exploration and Production has granted security interests in various
certificates of deposits for oil and gas leases and operations totaling less
than $100,000 in aggregate.

 
4.
Wyodak Resources Development Corp. has granted a security interest in (i) a
Treasury Note in the amount of $400,000 to securitize its self-insurance permit
for black lung liability.

 
5.
Black Hills Wyoming, LLC has granted a security interest in its Wygen I and
Gillette CT II facilities and the associated property located in Campbell
County, Wyoming in favor of The Bank of Nova Scotia in the amount of $120
million to securitize the loan referred to on Schedule 7.15.

 
6.
Black Hills Electric Generation has granted a lien on its ownership interest in
Black Hills Wyoming LLC to The Bank of Nova Scotia, as administrative agent, on
the project financing noted in item 5.

 
7.
Cheyenne Light, Fuel and Power Company has granted a first mortgage lien on
substantially all of its real and personal property in favor of the Trustee
under its Indenture of Mortgage and Deed of Trust related to the First Mortgage
Bonds referred to on Schedule 7.15, excluding certain “Excepted Property” as
identified in the Indenture.

 
8.
Black Hills Corporation has granted a security interest in favor of IBM Credit
LLC with respect to IBM Equipment Type 2424 purchased from IBM.

 
9.
Enserco Energy Inc. has granted a security interest in favor of Natural Gas
Exchange Inc., a clearing and settlement facility, which covers the collateral
posted to them as permitted by the credit facility referred to on Schedule 7.15.

 

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.14


EXISTING INVESTMENTS




1.
Black Hills Corporation holds a $450,000 equity investment in Phase Technology,
LLC.
2.
Black Hills Corporation holds a $50,000 equity investment in Genesis Equity
Fund, LLC.
3.
Black Hills Corporation holds investments in life insurance policies and
nonqualified deferred compensation plan accounts in the amount of $3,926,453.
4.
Black Hills Power, Inc. holds investments in life insurance policies and
nonqualified deferred compensation plan accounts in the amount of $4,318,337.
5.
Black Hills Power, Inc. holds long-term notes receivable in the amount of
$106,810..
6.
Black Hills Colorado Gas holds investments in affiliates in the amount of
$45,990.
7.
Wyodak Resources Development Corp. holds investments in Wells Fargo Advantage
Government Money Market Funds in the amount of $9,000,000.
8.
Wyodak Resources Development Corp. holds investments in life insurance policies
in the amount of $750,559.
9.
Black Hills Electric Generation, LLC holds equity interests in Project Finance
Funds in the amount of $1,083,397.
10.
Black Hills Exploration and Production, Inc. holds investments in affiliates in
the amount of $6,682,374.
11.
Black Hills Non-Regulated Holdings, LLC. has a $158,520,803 equity investment in
Enserco Energy Inc.
12.
Black Hills Wyoming holds investments in 30 day term deposits in the amount of
$13,691,718.






Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.15


PERMITTED INDEBTEDNESS


(A) Indebtedness of Marketing Subsidiaries
 
Enserco Energy Inc. Credit Facility with Fortis Capital Corp., BNP Paribas, US
Bank, Societe Generale and The Bank of Tokyo Mitsubishi
up to $300,000,000
(B) Other Indebtedness
1.
Black Hills Power, Inc. First Mortgage Bonds
$277,500,000
2.
Black Hills Power, Inc. Pollution Control Revenue Bonds
$18,650,000
3.
Black Hills Power, Inc. Environmental Improvement Revenue Bonds
$2,855,000
4.
Cheyenne Light, Fuel and Power Company First Mortgage Bonds
$127,000,000
5.
Black Hills Wyoming Term Loan Agreement
$119,327,014




Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.19


RESTRICTIONS ON DISTRIBUTIONS AND EXISTING NEGATIVE PLEDGES


1.
Enserco Energy Inc.’s Credit Agreement with Fortis Capital Corp. referred to on
Schedule 7.15 prohibits Enserco and any of its subsidiaries from (a) granting
certain Liens, and (b) paying certain dividends.
 
2.
Black Hills Wyoming has a Term Loan Agreement which places restrictions on
dividends and only allows them in limited circumstances when cash flows for the
projects exceed project debt service and reserve requirements.  In addition,
Black Hills Wyoming’s parent company, Black Hills Non-Regulated Holdings must
maintain total equity of at least $100 million, therefore, they are restricted
from issuing dividends in this amount.
3.
Black Hills Power, Inc.’s Indenture of Mortgage and Deed of Trust requires that
the Company only declare and pay dividends in cash or property out of unreserved
and unrestricted retained earnings and the Company shall not pay dividends when
the Company is insolvent or the payment would render insolvency.
 
4.
Cheyenne Light, Fuel and Power’s Restated Indenture of Mortgage, Deed of Trust,
Security Agreement and Financing Statement requires that the Company only
declare and pay dividends in cash or property out of unreserved and unrestricted
retained earnings and the Company shall not pay dividends when the Company is
insolvent, the payment would render insolvency, or if an Event of Default exists
or would exist immediately after declaring such dividend.
 
5.
Black Hills Corporation is prohibited (with certain exceptions) under its
indenture related to its 6.5% Notes due 2013 issued on May 16, 2003 and its 9%
Notes due 2014 issued on May 14, 2009 from pledging the capital stock of any of
its subsidiaries unless it equally and ratably also secures the notes and all
other parity indebtedness.
 
6.
Dividends on Black Hills Corporation’s preferred stock must be paid or declared
and set apart for payment before any dividends may be paid or declared and set
apart for payment on the Company’s common stock.  The Company’s preferred stock
is cumulative.
 








Credit Agreement
 
 

--------------------------------------------------------------------------------

 
